Exhibit 10.1

Execution Version

Published CUSIP Numbers:

USD Revolver: N5374KAH0

EUR Revolver: N5374KAJ6

AMENDED AND RESTATED CREDIT AGREEMENT

among

 

LOGO [g739094ex10_1cov.jpg]

LYONDELLBASELL INDUSTRIES N.V.

and

LYB AMERICAS FINANCE COMPANY,

as Borrowers,

VARIOUS LENDERS

FROM TIME TO TIME PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent,

DEUTSCHE BANK AG NEW YORK BRANCH,

as L/C Issuer,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners,

and

JPMORGAN CHASE BANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, BARCLAYS
BANK PLC, CITIBANK, N.A., HSBC BANK USA, NATIONAL ASSOCIATION, ING BANK N.V.,
MORGAN STANLEY BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

June 5, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1    DEFINITIONS; INTERPRETATION   

Section 1.01.

 

Definitions

     1   

Section 1.02.

 

Interpretation

     25   

Section 1.03.

 

Change in Accounting Principles

     26   

Section 1.04.

 

Letter of Credit Amounts

     26   

Section 1.05.

 

Exchange Rates

     26   

Section 1.06.

 

References to Agreements, Laws, etc.

     27   

Section 1.07.

 

Change of Currency

     27   

Section 1.08.

 

Assignments; Amendment and Restatement

     28    ARTICLE 2    THE CREDIT FACILITIES   

Section 2.01.

 

Revolving Credit Facilities

     29   

Section 2.02.

 

Letters of Credit

     31   

Section 2.03.

 

Applicable Interest Rates

     41   

Section 2.04.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

     41   

Section 2.05.

 

Minimum Borrowing Amounts; Maximum Eurocurrency Loans

     43   

Section 2.06.

 

Repayment of Loans

     44   

Section 2.07.

 

Prepayments

     44   

Section 2.08.

 

Payments

     45   

Section 2.09.

 

Extension of Termination Date

     47   

Section 2.10.

 

Termination or Reduction of Commitments

     49   

Section 2.11.

 

Swing Line Loans

     50   

Section 2.12.

 

Evidence of Indebtedness

     53   

Section 2.13.

 

Fees

     53   

Section 2.14.

 

Defaulting Lenders

     54    ARTICLE 3    CONDITIONS PRECEDENT   

Section 3.01.

 

Effectiveness

     56   

Section 3.02.

 

All Credit Extensions

     57    ARTICLE 4    REPRESENTATIONS AND WARRANTIES   

Section 4.01.

 

Organization and Qualification

     58   

Section 4.02.

 

Authority and Enforceability

     58   

Section 4.03.

 

Approvals

     58   

Section 4.04.

 

Financial Reports

     59   

Section 4.05.

 

No Material Adverse Change

     59   

Section 4.06.

 

Litigation and Other Controversies

     59   

Section 4.07.

 

True and Complete Disclosure

     59   

Section 4.08.

 

Use of Proceeds; Margin Stock

     59   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 4.09.

 

Taxes

     59   

Section 4.10.

 

ERISA

     59   

Section 4.11.

 

Significant Subsidiaries

     60   

Section 4.12.

 

Compliance with Laws

     60   

Section 4.13.

 

Environmental Matters

     60   

Section 4.14.

 

Investment Company

     60   

Section 4.15.

 

Intellectual Property

     60   

Section 4.16.

 

Good Title

     60   

Section 4.17.

 

OFAC

     61   

Section 4.18.

 

Taxpayer Identification Number; Other Identifying Information

     61   

Section 4.19.

 

Anti-Corruption Laws

     61    ARTICLE 5    COVENANTS   

Section 5.01.

 

Information Covenants

     61   

Section 5.02.

 

Inspections

     63   

Section 5.03.

 

Maintenance of Property, Insurance, Environmental Matters, Etc.

     63   

Section 5.04.

 

Preservation of Existence, Etc.

     63   

Section 5.05.

 

Compliance with Laws

     64   

Section 5.06.

 

ERISA

     64   

Section 5.07.

 

Payment of Taxes

     64   

Section 5.08.

 

Books and Records

     64   

Section 5.09.

 

Secured Debt

     64   

Section 5.10.

 

Restrictions on Subsidiary Debt

     66   

Section 5.11.

 

Consolidation, Merger, Sale of Assets, Etc.

     67   

Section 5.12.

 

Dividends and Certain Other Restricted Payments

     68   

Section 5.13.

 

Burdensome Agreements

     68   

Section 5.14.

 

Transactions with Affiliates

     70   

Section 5.15.

 

Maximum Leverage Ratio

     70   

Section 5.16.

 

Sanctions

     70   

Section 5.17.

 

Anti-Corruption Laws

     70    ARTICLE 6    EVENTS OF DEFAULT AND REMEDIES   

Section 6.01.

 

Events of Default

     71   

Section 6.02.

 

Non-Bankruptcy Defaults

     72   

Section 6.03.

 

Bankruptcy Defaults

     73   

Section 6.04.

 

Notice of Default

     73   

Section 6.05.

 

CAM Exchange

     73   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE 7    CHANGE IN CIRCUMSTANCES AND CONTINGENCIES   

Section 7.01.

 

Funding Loss Indemnity

     74   

Section 7.02.

 

Illegality

     75   

Section 7.03.

 

Inability to Determine Rates

     75   

Section 7.04.

 

Increased Costs; Reserves On Eurocurrency Loans

     76   

Section 7.05.

 

Mitigation Obligations

     78   

Section 7.06.

 

Substitution of Lenders

     79    ARTICLE 8    THE ADMINISTRATIVE AGENT   

Section 8.01.

 

Appointment and Authority

     79   

Section 8.02.

 

Rights as a Lender

     80   

Section 8.03.

 

Exculpatory Provisions

     80   

Section 8.04.

 

Reliance by Administrative Agent

     81   

Section 8.05.

 

Delegation of Duties

     81   

Section 8.06.

 

Resignation of Administrative Agent

     81   

Section 8.07.

 

Non-Reliance on Administrative Agent and Other Lenders

     82   

Section 8.08.

 

No Other Duties, Etc.

     83   

Section 8.09.

 

Release of Guarantors

     83    ARTICLE 9    MISCELLANEOUS   

Section 9.01.

 

Taxes

     83   

Section 9.02.

 

No Waiver, Cumulative Remedies

     88   

Section 9.03.

 

Non-Business Days

     88   

Section 9.04.

 

Survival of Representations

     88   

Section 9.05.

 

Survival of Indemnities

     89   

Section 9.06.

 

Sharing of Payments

     89   

Section 9.07.

 

Notices; Effectiveness; Electronic Communication

     89   

Section 9.08.

 

Counterparts

     91   

Section 9.09.

 

Successors and Assigns

     91   

Section 9.10.

 

Amendments

     96   

Section 9.11.

 

Headings

     97   

Section 9.12.

 

Expenses; Indemnity; Damage Waiver

     97   

Section 9.13.

 

Setoff

     99   

Section 9.14.

 

Payments Set Aside

     99   

Section 9.15.

 

Treatment of Certain Information; Confidentiality

     100   

Section 9.16.

 

Entire Agreement

     100   

Section 9.17.

 

Severability of Provisions

     101   

Section 9.18.

 

Construction

     101   

Section 9.19.

 

USA Patriot Act

     101   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.20.

 

Judgment Currency

     101   

Section 9.21.

 

Governing Law; Jurisdiction; Etc.

     102   

Section 9.22.

 

WAIVER OF JURY TRIAL

     103   

Section 9.23.

 

No Advisory or Fiduciary Responsibility

     103   

Section 9.24.

 

Qualified Person

     103   

Section 9.25.

 

Agent for Services Of Process

     103    ARTICLE 10    COMPANY GUARANTY   

Section 10.01.

 

The Guaranty

     104   

Section 10.02.

 

Guaranty Unconditional

     104   

Section 10.03.

 

Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances

     104   

Section 10.04.

 

Waiver by the Company

     105   

Section 10.05.

 

Subrogation

     105   

Section 10.06.

 

Stay of Acceleration

     105   

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A   —   Swing Line Loan Notice Exhibit B   —   Notice of Borrowing
Exhibit C   —   Notice of Continuation/Conversion Exhibit D-1   —   Revolving
Note Exhibit D-2   —   Swing Note Exhibit E   —   Form of Extension of
Termination Date Request Exhibit F   —   Assignment and Assumption Exhibit G   —
  Form of Guaranty Exhibit H   —   Forms of Tax Compliance Certificates Exhibit
I   —   Form of Letter of Credit Report Exhibit J     Form of Consent to Extend
Expiry Date for Letter of Credit Schedule 1(a)   —   Commitments Schedule 4.11  
—   Significant Subsidiaries Schedule 5.01   —   Internet Website Address
Schedule 9.07   —   Administrative Agent’s Office; Certain Addresses for Notices

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement is entered into as of June 5, 2014,
by and among LYONDELLBASELL INDUSTRIES N.V., a naamloze vennootschap (a public
limited liability company) formed under the laws of The Netherlands (the
“Company”), LYB AMERICAS FINANCE COMPANY, a Delaware corporation (the
“Co-Borrower” and, together with the Company, the “Borrowers” and each, a
“Borrower”), the various institutions from time to time party to this Agreement
as Lenders, BANK OF AMERICA, N.A. (“Bank of America”), as Administrative Agent,
Swing Line Lender and L/C Issuer, DEUTSCHE BANK SECURITIES INC., as Syndication
Agent, DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Issuer, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED and DEUTSCHE BANK SECURITIES INC., as Joint Lead
Arrangers and Joint Bookrunners, and JPMORGAN CHASE BANK, N.A., CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, BARCLAYS BANK PLC, CITIBANK, N.A., HSBC BANK (USA),
NATIONAL ASSOCIATION, ING BANK N.V., MORGAN STANLEY BANK, N.A. and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Documentation Agents.

RECITALS:

A. The Borrowers, the Administrative Agent, Bank of America, as Swing Line
Lender and an L/C Issuer thereunder, and the Existing Lenders have entered into
the Existing Credit Agreement.

B. The Borrowers have requested that the Existing Credit Agreement be amended
and restated in its entirety as set forth in this Agreement wherein the Lenders
would provide (1) a credit facility under which revolving credit loans may be
made to either Borrower denominated in either U.S. Dollars or Euros, letters of
credit denominated in either U.S. Dollars or Euros may be issued for the account
of the Company or any Subsidiary and swingline loans may be made by Bank of
America to either Borrower denominated in either U.S. Dollars or Euros (such
facility, the “USD Facility”) and (2) a separate credit facility under which
revolving credit loans denominated in Euros may be made to the Company (the “EUR
Facility”).

C. The Lenders are willing to amend and restate the Existing Credit Agreement
and provide such credit facilities as set forth in this Agreement.

The parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS; INTERPRETATION

Section 1.01. Definitions. The following terms when used herein shall have the
following meanings:

“Additional Commitments” is defined in Section 2.01(a) hereof.

“Administrative Agent” means Bank of America, N.A., as contractual
representative for itself and the other Lenders and any successor pursuant to
Section 8.06 hereof.



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.07 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” is defined in Section 7.06 hereof.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise.

“Agent Parties” is defined in Section 9.07(c) hereof.

“Agreement” means this Amended and Restated Credit Agreement.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in U.S. Dollars, the equivalent amount thereof in the applicable
alternative currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such alternative currency with U.S. Dollars.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and all other similar legislation governing
bribery or corruption, in each case, as applicable to the Company or its
Subsidiaries from time to time.

“Applicable Margin” means, with respect to Loans, L/C Borrowings, and the
commitment fees and Letter of Credit Fees payable under Section 2.13 hereof, the
rates per annum determined in accordance with the following schedule:

 

Level

   Debt Rating    Applicable Margin
For Base Rate Loans
And L/C Borrowings     Applicable Margin
For Eurocurrency
Loans And Letter of
Credit Fee     Applicable Margin
For Commitment Fee  

I

   ³ A/A2      0.000 %      0.875 %      0.075 % 

II

   = A-/A3      0.000 %      1.000 %      0.100 % 

III

   = BBB+/Baa1      0.125 %      1.125 %      0.125 % 

IV

   = BBB/Baa2      0.250 %      1.250 %      0.150 % 

V

   = BBB-/Baa3      0.500 %      1.500 %      0.200 % 

VI

   £ BB+/Ba1      0.750 %      1.750 %      0.250 % 

The credit ratings to be utilized for purposes of this definition are those
assigned to the senior unsecured long term debt securities of the Company
without third party credit enhancement, and any rating assigned to any other
debt security of the Company shall be

 

2



--------------------------------------------------------------------------------

disregarded. The rating in effect at any date is that in effect (when first
announced by the applicable rating agency) at the close of business on such
date. If the ratings are split, the applicable pricing will be based upon the
higher rating assigned by S&P or Moody’s; provided that if the rating
differential is more than one notch, the applicable pricing will be based on a
rating one notch lower than the higher rating.

If the rating system of S&P or Moody’s shall change, or if both such rating
agencies shall cease to be in the business of rating corporate debt obligations,
the Company and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agencies and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

“Applicable Time” means, with respect to any borrowings and payments in Euros,
the local time in the place of settlement for Euros as may be determined by the
Administrative Agent to be necessary for timely settlement on the relevant date
in accordance with normal banking procedures in the place of payment.

“Application” means an application and agreement for the issuance or amendment
of a Letter of Credit in a form satisfactory to the L/C Issuer.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Deutsche Bank Securities Inc., in their respective capacities as joint lead
arrangers and joint bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.09), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Authorized Representative” means those persons shown on the list of officers
provided pursuant to Section 3.01 hereof or on any update of any such list
provided by a Borrower to the Administrative Agent, or any further or different
officers of a Borrower so named by any Authorized Representative of such
Borrower in a written notice to the Administrative Agent.

“Auto-Extension Letter of Credit” is defined in Section 2.02(b)(iii) hereof.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) LIBOR in effect on

 

3



--------------------------------------------------------------------------------

such day for a Borrowing of Eurocurrency Loans in U.S. Dollars with an Interest
Period of one month (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a USD Revolving Loan bearing interest at a rate specified
in Section 2.03(a) hereof. All Base Rate Loans shall be denominated in U.S.
Dollars.

“Board of Directors” means, as to any Person, the board of directors, the
supervisory board and/or the management board (as the context requires with
respect to the Company), or the equivalent governing body (or, if such Person is
a partnership or limited liability company, the board of directors or other
governing body of the general partner of such Person or manager) or any duly
authorized committee thereof.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto. References to “the Borrower” in connection with any Loan are
references to the particular Borrower to which such Loan is made or to be made.

“Borrowing” means the total of Revolving Loans of a single Class and type
advanced, continued for an additional Interest Period, or converted from a
different type into such type on a single date and, in the case of Eurocurrency
Loans, for a single Interest Period. Borrowings of Revolving Loans are made and
maintained ratably from each of the Lenders according to their Percentages in
the applicable Class. A Borrowing is “advanced” on the day Lenders advance funds
comprising such Borrowing to the Borrower, is “continued” on the date a new
Interest Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loan to the other,
all as requested by the Borrower pursuant to Section 2.04(a) hereof.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or in
The Netherlands and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in U.S. Dollars, any fundings, disbursements, settlements and
payments in U.S. Dollars in respect of any such Eurocurrency Loan, or any other
dealings in U.S. Dollars to be carried out pursuant to this Agreement in respect
of any such Eurocurrency Loan, such day is also a day on which dealings in
deposits in U.S. Dollars are conducted by and between banks in the London
interbank eurodollar market; and

(b) if such day relates to any interest rate settings as to a Loan denominated
in Euros, any fundings, disbursements, settlements and payments in Euro in
respect of any such Loan, or any other dealings in Euro to be carried out
pursuant to this Agreement in respect of any such Loan, such day is also a
TARGET Day.

 

4



--------------------------------------------------------------------------------

“CAM” means the mechanism for the allocation and exchange of interests in Loans
and other extensions of credit under the several Facilities and collections
thereunder established under Section 6.05.

“CAM Exchange” means the exchange of the Lender’s interests provided for in
Section 6.05.

“CAM Exchange Date” means the date (if any) on which the maturity of the
Obligations shall have been accelerated pursuant to Section 6.02 or Section
6.03.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate U.S. Dollar Equivalent
(determined by the Administrative Agent on the basis of Spot Rates prevailing on
the CAM Exchange Date) of the Designated Obligations owed to such Lender
(whether or not at the time due and payable) immediately prior to the CAM
Exchange Date and (b) the denominator shall be the aggregate U.S. Dollar
Equivalent (as so determined) of the Designated Obligations owed to all the
Lenders (whether or not at the time due and payable) immediately prior to such
CAM Exchange Date.

“Capital Lease” means any lease of property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capital Stock” means:

(a) in the case of a corporation, corporate stock or shares;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Cash Collateralize” is defined in Section 2.02(g) hereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq.

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender who becomes a Lender pursuant to Section 2.01(b) hereof,
such later date on which such Lender becomes a party to this Agreement), of any
of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or

 

5



--------------------------------------------------------------------------------

treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority); provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following:

(a) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole, to any Person other than the Company or one of its
Subsidiaries; or

(b) the Company becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of acquisition, merger, amalgamation, consolidation, transfer, conveyance
or other business combination or purchase of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act, or any successor provision) of
more than 50% of the total voting power of the Voting Stock of the Company,
other than by virtue of the imposition of a holding company, or the
reincorporation of the Company in another jurisdiction, so long as the
beneficial owners of the Voting Stock of the Company immediately prior to such
transaction hold a majority of the voting power of the Voting Stock of such
holding company or reincorporation entity immediately thereafter.

“Class” refers to the determination whether a Commitment, a Lender, a Loan or
other matter relates to the EUR Facility or the USD Facility.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 3.01 shall be satisfied.

“Co-Borrower” is defined in the introductory paragraph of this Agreement.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a EUR Commitment or a USD Commitment.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDA” means for any period, net income (or net loss) (before
discontinued operations) plus the sum of (a) Consolidated Interest Expense,
(b) income tax expense, (c) depreciation expense, (d) amortization expense,
(e) any non-cash losses or expenses from (i) any unusual, extraordinary or
otherwise non-recurring items, (ii) any lower of cost or market inventory
charges and any fixed or intangible asset or joint venture impairment charges,
(iii) currency translation losses (net of any gains) (including any net loss
resulting from hedges for currency exchange risk entered into in relation to
Indebtedness) or (iv) stock option plans, employee benefit plans, compensation
charges or post-employment benefit plans, or other stock-based compensation,
(f) any fees, debt issuance and tender offer costs and commissions incurred in
connection with this Agreement, any receivables financing, the issuance or
refinancing or repurchase of notes, and any other issuance of Indebtedness and
(g) in an amount not to exceed U.S. $50,000,000 in any fiscal quarter, cash
restructuring and business optimization charges, and minus the sum of the
amounts for such period of any non-cash income tax benefits and any non-cash
income or gains from any unusual, extraordinary or otherwise non-recurring
items, in each case determined on a consolidated basis for the Company and its
Subsidiaries in accordance with GAAP and in each case to the extent such amounts
were included in the calculation of net income. For the purpose of calculating
Consolidated EBITDA for any period, if during such period the Company or any
Subsidiary shall have made an acquisition or a disposition, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such acquisition or disposition, as the case may be, occurred on the first day
of such period.

“Consolidated Interest Expense” means the consolidated interest expense (net of
interest income for such period) of the Company and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP, to the extent
such expense was deducted in computing its consolidated net income, including,
without limitation:

(a) amortization of original issue discount;

(b) the interest component of Capitalized Lease Obligations paid, accrued and/or
scheduled to be paid or accrued;

(c) net payments and receipts (if any) pursuant to interest rate hedging
obligations;

(d) consolidated capitalized interest of the Company and its Subsidiaries for
such period, whether paid or accrued; and

(e) the interest portion of any deferred payment obligation

but excluding, in each case, any fees, debt issuance and tender offer costs and
commissions incurred in connection with this Agreement, any receivables
financing, the issuance or refinancing or repurchase of notes and any other
issuance of Indebtedness.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined to be the
rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP.

“Consolidated Net Tangible Assets” means the Total Assets of the Company and its
Subsidiaries less goodwill and intangibles (other than intangibles arising from,
or relating to,

 

7



--------------------------------------------------------------------------------

intellectual property, licenses or permits (including, but not limited to,
emissions rights) of the Company and its Subsidiaries), in each case calculated
in accordance with GAAP, provided, that in the event that the Company or any of
its Subsidiaries assumes or acquires any assets in connection with the
acquisition by the Company and its Subsidiaries of another Person subsequent to
the date as of which the Consolidated Net Tangible Assets is being calculated
(the “Balance Sheet Date”) but prior to the event for which the calculation of
the Consolidated Net Tangible Assets is made, then the Consolidated Net Tangible
Assets shall be calculated giving pro forma effect to such assumption or
acquisition of assets, as if the same had occurred on or prior to the Balance
Sheet Date.

“Contingent Obligation” shall mean as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable principal amount of
the primary obligation in respect of which such Contingent Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Continuing Lenders” is defined in Section 2.09(a) hereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Co-Borrower, are treated as a single employer under
Section 414 of the Code.

“Credit Extension” means the advancing of any Loan or the making of any L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the Dutch
Bankruptcy Act (Faillissementswet), and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, faillissement, or similar debtor
relief Laws of the United States, The Netherlands or other applicable
jurisdictions from time to time in effect.

 

8



--------------------------------------------------------------------------------

“Default” means any event or condition the occurrence of which (a) constitutes
an Event of Default or (b) would, with the passage of time or the giving of
notice, or both, constitute an Event of Default.

“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent, (a) has failed to perform its obligation to fund any
portion of its Loans, participations in L/C Obligations or participations in
Swing Line Loans within three Business Days of the date required to be funded by
it hereunder, unless such obligation is the subject of a good faith dispute,
(b) has notified the Company or the Administrative Agent in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
written request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent, that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans, participations
in L/C Obligations or participations in Swing Line Loans, (d) otherwise has
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any bankruptcy or insolvency proceeding, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that, for the avoidance of doubt, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such Lender or direct or indirect parent company thereof by a
Governmental Authority; provided, further, that if any Lender becomes the
subject of a precautionary appointment of an administrator, guardian, custodian
or other similar official by a Governmental Authority under or based on the law
of the country where such Lender is subject to home jurisdiction supervision and
applicable law requires that such appointment not be publicly disclosed, then
such Lender shall only become a Defaulting Lender at the time the legal
restriction on such public disclosure ceases to apply or such appointment
becomes public knowledge, whichever occurs first; provided, however, that, in
any such case, such action or appointment does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Obligations” means all obligations of any Borrower with respect to
(a) principal of and interest on the Loans (including the Swing Line Loans),
(b) Unreimbursed Amounts and interest thereon and (c) all fees payable
hereunder.

“Deutsche Bank” means Deutsche Bank AG New York Branch.

 

9



--------------------------------------------------------------------------------

“disposed group” is defined in Section 5.11 hereof.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the Swing Line Lender and the L/C Issuers, and
(ii) unless an Event of Default under Section 6.01(a), (j) or (k) has occurred
and is continuing, the Company (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Company or any of the Company’s Subsidiaries.

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, or liability under, any Environmental Law, (b) in connection with
any Hazardous Material or (c) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

“Environmental Law” means any current or future Law pertaining to (a) the
protection of the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
Release, threatened Release, abatement, removal, remediation or handling of, or
exposure to, any Hazardous Material or (e) pollution (including any Release to
air, land, surface water or groundwater), and any amendment, rule, regulation,
order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“EUR Commitment” means, as to any EUR Lender, the obligation of such Lender to
make EUR Revolving Loans in an aggregate amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 1(a)
under the caption “EUR Commitment”, as the same may be modified from time to
time pursuant to the terms of this Agreement.

“EUR Facility” is defined in the recitals to this Agreement.

“EUR Lender” means a Lender having a EUR Commitment or an Outstanding Amount
under the EUR Facility.

“EUR Revolving Loan” is defined in Section 2.01(a) hereof.

“Euro” and “€” mean the single currency of the Participating Member States.

“Euro Sublimit” means an amount equal to the lesser of the Total Commitments and
U.S. $300,000,000. The Euro Sublimit is part of, and not in addition to, the
Total Commitments.

“Euro Base Rate” means, with respect to Swing Line Loans denominated in Euros,
the rate of interest per annum equal to the London Interbank Offered Rate (or a
comparable or successor rate approved by the Administrative Agent), as published
on the applicable Reuters

 

10



--------------------------------------------------------------------------------

screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 11:00 am, London time, on such day, with a term equivalent to the
overnight rate/same day rate.

“Eurocurrency Liabilities” is defined in Section 7.04(e) hereof.

“Eurocurrency Loan” means a Loan bearing interest at the rate specified in
Section 2.03(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 6.01 hereof.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated,
including gross margin taxes), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender or L/C Issuer, any U.S. federal or United Kingdom withholding Taxes
imposed on amounts payable to or for the account of such Lender or L/C Issuer
with respect to an applicable interest in a Loan or Commitment pursuant to a Law
in effect on the date on which (i) such Lender or L/C Issuer acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 7.06) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 9.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 9.01(e), (d) any U.S. federal backup
withholding imposed pursuant to Section 3406 of the Code (or any successor
provision) and (e) any withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
May 4, 2012, by and among the Borrowers, the Administrative Agent, Bank of
America, N.A., as Swing Line Lender and L/C Issuer thereunder, and the lenders
party thereto (the “Existing Lenders”).

“Existing Lenders” is defined in the definition of Existing Credit Agreement.

“Existing Termination Date” is defined in Section 2.09(a) hereof.

“Extension Confirmation Date” is defined in Section 2.09(b) hereof.

“Extension of Termination Date Request” is defined in Section 2.09(a) hereof.

“Facility” means the EUR Facility or the USD Facility.

 

11



--------------------------------------------------------------------------------

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, (b) any treaty, law, regulation or
other official guidance enacted in any jurisdiction, or relating to an
intergovernmental agreement between the United States and any other
jurisdiction, with the purpose (in either case) of facilitating the
implementation of clause (a) above, or (c) any agreement pursuant to the
implementation of clauses (a) or (b) above with the United States Internal
Revenue Service, the United States government or any governmental or taxation
authority.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means, the respective Fee Letters dated May 9, 2014 entered into
by the Company, the Arrangers, Bank of America and Deutsche Bank in connection
with this Agreement.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means each Subsidiary of the Company which is organized
under the Laws of a jurisdiction other than the United States of America or any
state thereof or the District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Percentage of the total L/C
Obligations outstanding in respect of Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Percentage of the total Swing Line
Loans of the Swing Line Lender outstanding other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Date” is defined in Section 2.01(b) hereof.

 

12



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as in effect in the United
States as set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantor” means each Subsidiary of the Company which is party to a Guaranty,
for so long as it remains party to a Guaranty. As of the Closing Date, there are
no Guarantors.

“Guaranty” means a Guaranty Agreement executed after the Closing Date
substantially in the form of Exhibit G.

“Hazardous Material” means (a) any “hazardous substance” as defined in CERCLA
and (b) any material classified or regulated as “hazardous” or “toxic” or words
of like import pursuant to an Environmental Law.

“Honor Date” is defined in Section 2.02(c)(i) hereof.

“Indebtedness” means, with respect to any Person:

(a) the principal and premium (if any) of any indebtedness of such Person,
whether or not contingent, (i) in respect of borrowed money, (ii) (x) evidenced
by bonds, notes, debentures or similar instruments or (y) drawn under letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof), (iii) representing the deferred and unpaid
purchase price of any property (except any such balance that (1) constitutes a
trade payable or similar obligation to a trade creditor incurred in the ordinary
course of business, (2) any earn-out obligations until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and
(3) liabilities accrued in the ordinary course of business), which purchase
price is due more than six months after the date of placing the property in
service or taking delivery and title thereto, (iv) in respect of Capitalized
Lease Obligations, or (v) representing any hedging obligations, if and to the
extent that any of the foregoing indebtedness (other than letters of credit and
hedging obligations) would appear as a liability on a balance sheet (excluding
the footnotes thereto) of such Person prepared in accordance with GAAP;

(b) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the obligations
referred to in clause (a) of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business); and

 

13



--------------------------------------------------------------------------------

(c) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided, however, that the amount of such Indebtedness
will be the lesser of: (i) the fair market value of such asset at such date of
determination, and (ii) the amount of such Indebtedness of such other Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money, (b) deferred or prepaid
revenues, (c) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller, or (d) obligations under or in respect of a Qualified
Receivables Financing.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” is defined in Section 9.12(a) hereof.

“Information” is defined in Section 9.15 hereof.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to each Eurocurrency Loan, the last day of each Interest Period applicable
thereto, and if such Interest Period is longer than three months, each
three-month anniversary of the first day of such Interest Period.

“Interest Period” means, as to each Eurocurrency Loan, the period commencing on
the date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on the date one, two, three or six months (or any
other period of time not exceeding twelve months, if all Lenders confirm to the
Administrative Agent that deposits of a corresponding maturity are available to
them in the London interbank market) thereafter, as selected by the Borrower;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Termination Date.

“Investment Grade Status” exists as to any Person at any date if all senior
long-term unsecured debt securities of such Person outstanding at such date
which had been rated by S&P or Moody’s are rated BBB- or higher by S&P or Baa3
or higher by Moody’s, as the case may be,

 

14



--------------------------------------------------------------------------------

or if such Person does not have a rating of its long-term unsecured debt
securities, then if the corporate credit rating of such Person, if any exists,
from S&P is BBB- or higher or the issuer rating of such Person, if any exists,
from Moody’s is Baa3 or higher.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Application,
and any other document, agreement and instrument entered into by the L/C Issuer
and the Company relating to any such Letter of Credit.

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, association, partnership or any other entity which, in each
case, is not a Subsidiary but in which the Company or a Subsidiary has a direct
or indirect equity or similar interest.

“Judgment Currency” is defined in Section 9.20 hereof.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and binding and enforceable agreements with, any
Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each USD Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its USD Percentage.
All L/C Advances shall be denominated in U.S. Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of USD Revolving Loans. All L/C Borrowings shall be
denominated in U.S. Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America, Deutsche Bank and any other Lender that may
agree to issue Letters of Credit hereunder pursuant to an instrument in form
satisfactory to the Company, such Lender and the Administrative Agent, in each
case in its capacity as issuer of a Letter of Credit hereunder. An L/C Issuer
may, in its discretion, arrange for one or more Letters of Credit to be issued
by affiliates of such L/C Issuer, in which case the term “L/C Issuer” shall
include any such affiliate with respect to Letters of Credit issued by such
affiliate. References to “the L/C Issuer” in connection with any Letter of
Credit are references to the particular L/C Issuer that issued or is requested
to issue such Letter of Credit.

 

15



--------------------------------------------------------------------------------

“L/C Issuer Sublimit” means, for each L/C Issuer, either (a) U.S. $350,000,000
or (b) such other amount as is agreed upon in writing, with notice given to the
Administrative Agent, between such L/C Issuer and the Company.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.04. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Sublimit” means U.S. $700,000,000, as reduced pursuant to the terms hereof.

“Lender” means a EUR Lender or a USD Lender or both, as the context may require.
Unless the context otherwise requires, references herein to a Lender or the
Lenders shall include the Swing Line Lender in such capacity.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify in writing to the
Company and the Administrative Agent which office may include any Affiliate of
such Lender or any such domestic or foreign branch of such Lender or such
Affiliate. If the context so requires, each reference to a Lender shall include
its applicable Lending Office. To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its
Eurocurrency Loans to reduce any liability of the Borrower to such Lender under
Section 7.04 hereof or to avoid the unavailability of Eurocurrency Loans under
Section 7.03 hereof, so long as such designation is not disadvantageous to the
Lender.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, that any commercial letter of credit issued hereunder shall provide
solely for cash payment upon presentation of a sight draft. Letters of Credit
may be issued in Dollars or in Euros.

“Letter of Credit Expiration Date” means the first anniversary of the
Termination Date of the L/C Issuer (or, if such day is not a Business Day, the
next succeeding Business Day).

“Letter of Credit Fee” is defined in Section 2.13(a) hereof.

“Leverage Ratio” means, on any date, the ratio of Total Funded Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date for which financial statements have been
delivered (or are required to have been delivered) pursuant to Section 5.01(a)
or (b).

“LIBOR” means, (a) for any Interest Period with respect to a Eurocurrency Loan,
the rate per annum equal to the London Interbank Offered Rate or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg

 

16



--------------------------------------------------------------------------------

screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and (b) for any rate calculation with respect to a Base
Rate Loan on any date, the rate per annum equal to the London Interbank Offered
Rate, at or about 11:00 a.m., London time, determined two Business Days prior to
such date for U.S. Dollar deposits with a term of one month commencing that day;
provided that (i) if the published London Interbank Offered Rate is less than
zero, then the applicable London Interbank Offered Rate shall be deemed to be
zero and (ii) to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Loan” means any Revolving Loan or Swing Line Loan, whether outstanding as a
Base Rate Loan or Eurocurrency Loan or otherwise as permitted hereunder, each of
which is a “type” of Loan hereunder.

“Loan Documents” means this Agreement, the Notes, the Issuer Documents, each
Guaranty (if any), the Fee Letters and each other instrument or document to be
executed or delivered by any Loan Party hereunder or thereunder or otherwise in
connection therewith.

“Loan Party” means each Borrower and each Guarantor (if any).

“Long-Dated Letter of Credit” means any Letter of Credit having an expiry date
later than the fifth Business Day prior to the Termination Date (but in no event
later than the Letter of Credit Expiration Date).

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, property or financial condition
of the Company and its Subsidiaries taken as a whole; or (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of any Loan Party to perform its
payment obligations under any Loan Document to which it is a party.

“Material Plan” is defined in Section 6.01(h) hereof.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Non-Extension Notice Date” is defined in Section 2.02(b)(iii) hereof.

“Non-Guarantor Subsidiary” means a Subsidiary that is not a Loan Party.

 

17



--------------------------------------------------------------------------------

“Non-Guarantor Subsidiary Debt” is defined in Section 5.10 hereof.

“Notes” means and includes the Revolving Notes and the Swing Notes.

“Notice of Borrowing” means a notice of a Borrowing which shall be substantially
in the form of Exhibit B or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by an Authorized Representative of the
applicable Borrower.

“Notice of Continuation/Conversion” means a notice of a conversion of Loans from
Eurocurrency Loans to Base Rate Loans or Base Rate Loans to Eurocurrency Loans,
or a continuation of Eurocurrency Loans, which shall be substantially in the
form of Exhibit C or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by an Authorized Representative of the applicable Borrower.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party thereof of
any proceeding under any Debtor Relief Law naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment or participation (other
than an assignment made pursuant to Section 7.06).

“Outstanding Amount” means (a) with respect to USD Revolving Loans on any date,
the U.S. Dollar Equivalent of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date, (b) with respect to EUR Revolving Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of

 

18



--------------------------------------------------------------------------------

such Revolving Loans occurring on such date, (c) with respect to Swing Line
Loans on any date, the U.S. Dollar Equivalent of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Swing Line Loans occurring on such date, and (d) with
respect to any L/C Obligations on any date, the U.S. Dollar Equivalent of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in U.S. Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in Euros,
the greater of (i) the rate of interest per annum at which overnight deposits in
Euros, in an amount approximately equal to the amount with respect to which such
rate is being determined, would be offered for such day by a branch or Affiliate
of Bank of America in the London interbank market to major banks in such
interbank market and (ii) an overnight rate determined by the Administrative
Agent, the L/C Issuer or the Swing Line Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.

“Participant” is defined in Section 9.09(c) hereof.

“Participant Register” is defined in Section 9.09(c) hereof.

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” is defined in Section 3.01(j) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means, with respect to any Lender of either Class at any time, the
percentage (carried out to the ninth decimal place) of the Total Commitments of
such Class represented by such Lender’s Commitment of such Class at such time,
subject to Section 2.14(a)(iv). If the commitment of each Lender to make Loans
and the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 6.02 or Section 6.03 or if the Total Commitments
have expired, then the Percentage of each Lender shall be determined based on
the Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.

“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization, Governmental Authority
or any other entity or organization.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is

 

19



--------------------------------------------------------------------------------

maintained by a member of the Controlled Group for employees of a member of the
Controlled Group or (b) is maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which a member of the Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person.

“Qualified Person” means an institution that is both (a) a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933 and (b) both (i) a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act of 1940 and the rules promulgated
thereunder and (ii) not formed for the purpose of acquiring an interest in this
Agreement.

“Qualified Receivables Financing” means the securitization of accounts
receivables and related assets of the Company and its Subsidiaries on customary
market terms (including, without limitation, Standard Securitization
Undertakings and a Receivables Repurchase Obligation) as determined in good
faith by the Company to be in the aggregate commercially fair and reasonable to
the Company and its Subsidiaries taken as a whole; provided, however, that the
aggregate principal amount of Indebtedness under all Qualified Receivables
Financings shall not exceed U.S. $2,000,000,000 at any one time outstanding.

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” is defined in Section 9.09(b) hereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migration into the environment.

“Requested Termination Date” is defined in Section 2.09(a) hereof.

“Required Currency” is defined in Section 9.20 hereof.

 

20



--------------------------------------------------------------------------------

“Required Lenders” means, as of the date of determination thereof, Lenders whose
aggregate Commitments constitute more than 50% of the U.S. Dollar Equivalent of
the Total Commitments, provided that if the Commitments are terminated pursuant
to the terms of this Agreement, “Required Lenders” means as of the date of
determination thereof, Lenders whose outstanding Loans and participating
interests in Swing Line Loans and Letters of Credit constitute more than 50% of
the U.S. Dollar Equivalent of the sum of the total outstanding Loans and
participating interests in Swing Line Loans and Letters of Credit; provided
further that the Commitment of, and the portion of the outstanding Loans and
participating interests in Swing Line Loans and Letters of Credit held or deemed
held by, any Defaulting Lender shall, so long as such Lender is a Defaulting
Lender, be excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” shall mean, with respect to any Person, any of the
President, Chairman, Chief Executive Officer, Chief Operating Officer, Vice
Chairman, any Executive Vice President, Chief Financial Officer, General
Counsel, Chief Legal Officer, Treasurer or Assistant Treasurer of such Person,
or any other person that acts as the principal executive officer, principal
financial officer, principal accounting officer or treasurer of such Person.
Notwithstanding the foregoing, “Responsible Officer” also means any member of
the Management Board of the Company and any person who has been appointed an
attorney-in-fact by a resolution of the Management Board of the Company so long
as the power of attorney granted by such resolution remains in effect.

“Restricted Payment” is defined in Section 5.12 hereof.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan or Swing Line Loan
denominated in Euros, (ii) each date of a continuation of a Eurocurrency Loan
denominated in Euros and (iii) each additional date as the Administrative Agent,
at the request of the USD Required Lenders, or the Swing Line Lender shall
determine; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in Euros, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the L/C Issuer
under any Letter of Credit denominated in Euros, and (iv) each additional date
as the Administrative Agent, at the request of the USD Required Lenders or the
L/C Issuer, shall determine.

“Revolving Loan” means a USD Revolving Loan or a EUR Revolving Loan.

“Revolving Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Revolving Loans made by such Lender to such Borrower, substantially
in the form of Exhibit D-1.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The McGraw
Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in U.S.
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Euros, same day or other funds as may be determined by the
Administrative Agent, or the Swing Line Lender, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in Euros.

 

21



--------------------------------------------------------------------------------

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission or any governmental agencies
substituted therefor.

“Significant Subsidiary” means any Subsidiary that (a) is a Loan Party or
(b) would be a “significant subsidiary” of the Company within the meaning of
Rule 1-02 under Regulation S-X promulgated by the SEC (or any successor
provision).

“Spot Rate” means, for a currency, the rate determined by the Administrative
Agent, any L/C Issuer, or the Swing Line Lender, as the case may be, to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent, the L/C Issuers, or
the Swing Line Lender may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency, and provided further that the L/C Issuers or the Swing Line
Lender may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit or any Swing
Line Loan denominated in Euros.

“Standard Securitization Undertakings” means representations, warranties,
undertakings, covenants, indemnities and guarantees of performance entered into
by the Company or any Subsidiary which the Company has determined in good faith
to be customary in a Qualified Receivables Financing.

“Subsidiary” means, with respect to any Person, (a) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
(b) any partnership, joint venture or limited liability company of which
(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise and (y) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity, or (c) with respect to the
Company, for so long as the Company or any of its Subsidiaries, individually or
in the aggregate, has at least a 50% ownership interest in Lyondell Bayer
Manufacturing MaasvlakteVOF, Lyondell Bayer Manufacturing MaasvlakteVOF. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

 

22



--------------------------------------------------------------------------------

“Successor Loan Party” is defined in Section 5.11(b) hereof.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.

“Swing Line Loan” and “Swing Line Loans” each is defined in Section 2.11(a)
hereof.

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.11(b), which shall be substantially in the form of Exhibit
A or such other form as approved by the Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), appropriately completed and signed by an
Authorized Representative of the applicable Borrower.

“Swing Line Sublimit” means (a) with respect to Swing Line Loans denominated in
U.S. Dollars, U.S. $75,000,000 and (b) with respect to Swing Line Loans
denominated in Euros, U.S. $65,000,000; provided that the amounts specified in
clauses (a) and (b) are incremental to each other and may be modified from time
to time by agreement between the Company and the Swing Line Lender.

“Swing Note” means a promissory note made by a Borrower in favor of the Swing
Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit D-2.

“Syndication Agent” means Deutsche Bank Securities Inc.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Terminating Lender” is defined in Section 2.09(a) hereof.

“Termination Date” means June 5, 2019, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 2.10, 6.02 or 6.03
hereof, or such later date as shall be agreed to by a Lender pursuant to the
provisions of Section 2.09.

“Total Assets” means the total consolidated assets of the Company and its
Subsidiaries, without giving effect to any amortization of the amount of
intangible assets since the Closing Date, as shown on the most recent balance
sheet required to be delivered pursuant to Section 5.01.

 

23



--------------------------------------------------------------------------------

“Total Commitments” means the Total EUR Commitments plus the Total USD
Commitments.

“Total EUR Commitments” means, at any time, the aggregate amount of the EUR
Commitments at such time.

“Total EUR Outstandings” means the aggregate Outstanding Amount of all EUR
Revolving Loans.

“Total Funded Debt” means, at any time the same is to be determined,
Indebtedness of the type set forth in clauses (a)(i) through (iv) and, to the
extent it relates to Indebtedness of such type, clauses (b) and (c) of the
definition thereof, of the Company and its Subsidiaries at such time, if and to
the extent it would appear as a liability upon the consolidated balance sheet
(excluding the footnotes thereto) of the Company and its Subsidiaries prepared
in accordance with GAAP.

“Total Outstandings” means the Total EUR Outstandings plus the Total USD
Outstandings.

“Total USD Commitments” means, at any time, the aggregate amount of the USD
Commitments at such time.

“Total USD Outstandings” means the aggregate Outstanding Amount of all USD
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Trade Date” is defined in Section 9.09(a)(i)(B) hereof.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unreimbursed Amount” is defined in Section 2.02(c)(i) hereof.

“Unused Commitments” means, at any time with respect to either Class, the
difference between the Total Commitments of such Class at such time and the
Total Outstandings of such Class at such time.

“USD Commitment” means, as to any USD Lender, the obligation of such Lender to
make USD Revolving Loans denominated in U.S. Dollars and/or Euros and to
participate in

 

24



--------------------------------------------------------------------------------

Swing Line Loans and Letters of Credit in an aggregate Outstanding Amount at any
one time outstanding not to exceed the amount set forth such Lender’s name on
Schedule 1(a) under the caption “USD Commitment”, as the same may be modified
from time to time pursuant to the terms of this Agreement.

“USD Facility” is defined in the recitals to this Agreement.

“USD Lender” means a Lender having a USD Commitment or an Outstanding Amount
under the USD Facility.

“USD Obligations” means Obligations owing to the USD Lenders or otherwise in
respect of the USD Facility.

“USD Percentage” means, with respect to any USD Lender, its Percentage in
respect of the USD Facility.

“USD Required Lenders” means Required Lenders determined as if the USD Facility
were the only credit facility under this Agreement.

“USD Revolving Loan” is defined in Section 2.01(a) hereof.

“U.S. Dollars” and “U.S. $” each means the lawful currency of the United States
of America.

“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in Euros, the equivalent amount thereof in U.S. Dollars as
determined by the Administrative Agent, the L/C Issuer or the Swing Line Lender,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of U.S. Dollars
with Euros.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
9.01(e)(ii)(B)(III).

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person (including, without
limitation, general partners of a partnership), other than stock or other equity
interests having such power only by reason of the happening of a contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

Section 1.02. Interpretation. The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this

 

25



--------------------------------------------------------------------------------

Agreement as a whole and not to any particular provision of this Agreement. All
references to time of day herein are references to New York, New York time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement.

Section 1.03. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 4.04 hereof and
such change shall result in a change in the calculation of any financial
covenant, requirement, standard or term found in this Agreement, either the
Company or the Required Lenders may by notice to the Lenders and the Company,
respectively, require that the Lenders and the Company negotiate in good faith
to amend such covenant, requirement, standard and term so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Company and its
Subsidiaries shall be the same as if such change had not been made. No delay by
the Company or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 1.03, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles. Obligations relating to a lease that was accounted for by a Person
as an operating lease before such change in GAAP and any similar lease entered
into after such change in GAAP shall be accounted for as obligations relating to
an operating lease and not as a capital lease.

Section 1.04. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the U.S. Dollar
Equivalent of the amount of such Letter of Credit available to be drawn at such
time; provided, however, that with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the difference of (a) the U.S. Dollar Equivalent
of the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time less (b) the U.S. Dollar Equivalent of any amounts drawn or otherwise not
available to be drawn under such Letter of Credit and not reinstated or
available to be reinstated, whether by automatic increase or otherwise.

Section 1.05. Exchange Rates. (a) The Administrative Agent shall determine the
Spot Rate as of each Revaluation Date to be used for calculating the U.S. Dollar
Equivalent of the aggregate outstanding amounts of Loans denominated in Euros
and shall provide notice of the same to the Borrowers. The L/C Issuer shall
determine the Spot Rate as of each Revaluation Date to be used for calculating
the U.S. Dollar Equivalent of the L/C Obligations in respect of Letters of
Credit issued by it and denominated in Euros and shall provide notice of the
same to the Administrative Agent and the Company. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
applicable Revaluation Date to occur.

 

26



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with any U.S. Dollar denominated
restriction on the incurrence of Indebtedness or the granting of Liens, the
U.S. Dollar Equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was first committed; or if any such
Indebtedness is subject to a hedge agreement with respect to the currency in
which such Indebtedness is denominated covering principal, premium, if any, and
interest on such Indebtedness, the amount of such Indebtedness and such interest
and premium, if any, shall be determined after giving effect to all payments in
respect thereof under such hedge agreement; provided that if such Indebtedness
is incurred to refinance other Indebtedness denominated in a foreign currency,
and such refinancing would cause the applicable U.S. Dollar denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such U.S. Dollar denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being refinanced.

(c) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of any Loan or the issuance, amendment or extension
of a Letter of Credit, an amount, such as a required minimum or multiple amount,
is expressed in U.S. Dollars, but such Borrowing, Loan or Letter of Credit is
denominated in Euros, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of Euros, with 0.5
of a unit being rounded upward), as determined by the Administrative Agent or
the L/C Issuer, as the case may be.

(d) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBOR” or with respect to any comparable or successor rate
thereto.

Section 1.06. References to Agreements, Laws, etc. Unless otherwise expressly
provided herein, (a) references to organizational documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, supplements, modifications, extensions,
restructurings, renewals, restatements, refinancings or replacements in whole or
in part, but only to the extent that such amendments, supplements,
modifications, extensions, restructurings, renewals, restatements, refinancings
or replacements are permitted by the Loan Documents; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

Section 1.07. Change of Currency.

(a) Each obligation of the Borrowers to make a payment in respect of this
Agreement denominated in the national currency unit of any member state of the
European Union that adopts the Euro in accordance with the legislation of the
European Union relating to Economic and Monetary Union as its lawful currency
after the date hereof shall be redenominated into Euro at the time of such
adoption, provided that if and to the extent that such legislation or member
state provides that any such obligation may be paid by the debtor in either the
Euro or such other currency, then the Borrower shall be permitted to repay such
amount either in the Euro or such

 

27



--------------------------------------------------------------------------------

other currency. If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

Section 1.08. Assignments; Amendment and Restatement.

In order to facilitate the amendment and restatement contemplated by this
Agreement and otherwise to effectuate the desires of the Borrowers, the
Administrative Agent and the Lenders:

(a) Simultaneously with the Closing Date, but immediately prior to giving effect
to Section 1.08(d), the parties hereby agree that (i) the Commitments of each of
the Lenders shall be as set forth on Schedule 1(a) and the Outstanding Amounts
of Loans of each Class under the Existing Credit Agreement shall be reallocated
as outstanding Loans of such Class hereunder in accordance with such Commitments
of the applicable Class, and the requisite assignment shall be deemed to be made
in such amounts among the Lenders and from each Lender to each other Lender
(and, if necessary, to Lenders from Existing Lenders who elect not to become
Lenders under this Agreement or who reduce their Commitments in connection with
this Agreement), with the same force and effect as if such assignments were
evidenced by applicable Assignments and Assumptions (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement, but without the payment
of any related assignment fee.

(b) The parties hereby consent to all reallocations and assignments of
Commitments and Outstanding Amounts effected pursuant to Sections 1.08(a) and
1.08(b) and, subject to Section 3.01 hereof, waive any requirement for any other
document or instrument, including any Assignment and Assumption (as defined in
the Existing Credit Agreement) under the Existing Credit Agreement or Assignment
and Assumption hereunder, necessary to give effect to any reallocation or
assignment. On the Closing Date the Lenders shall make full cash settlement with
each other (and with the Existing Lenders whose Commitments are being decreased)
either directly or through the Administrative Agent, as the Administrative Agent
may direct or approve, with respect to all assignments and reallocations in
Commitments as reflected in this Section 1.08 such that after giving effect to
such settlements each Lender’s Commitment equals (with customary rounding) its
Commitment of the Outstanding Amount of all Loans.

 

28



--------------------------------------------------------------------------------

(c) The Borrowers, the Administrative Agent and the Lenders hereby agree that
upon the effectiveness of this Agreement, the terms and provisions of the
Existing Credit Agreement which in any manner govern or evidence the obligations
arising hereunder, the rights and interests of the Administrative Agent and the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms, conditions
and provisions of this Agreement, and the terms and provisions of the Existing
Credit Agreement, except as otherwise expressly provided herein, shall be
superseded by this Agreement.

(d) Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.08, and of any related “Loan
Document” (as such term is defined in the Existing Credit Agreement and referred
to herein, individually or collectively, as the “Existing Loan Documents”),
(i) all of the indebtedness, liabilities and obligations owing by the Borrower
or any other Person under the Existing Credit Agreement and other Existing Loan
Documents shall continue as obligations hereunder and thereunder and (ii) this
Agreement is given as a substitution of, and not as a payment of, the
indebtedness, liabilities and obligations of the Borrowers under the Existing
Credit Agreement or any Existing Loan Document and neither the execution and
delivery of this Agreement nor the consummation of any other transaction
contemplated hereunder is intended to constitute a novation of the Existing
Credit Agreement or of any of the other Existing Loan Documents or any
obligations thereunder. Upon the effectiveness of this Agreement, all loans
outstanding and owing by the Borrowers under the Existing Credit Agreement as of
the Closing Date shall constitute Loans hereunder accruing interest hereunder.
The parties hereto agree that the Interest Periods for all Eurocurrency Loans
outstanding under the Existing Credit Agreement on the Closing Date shall be
terminated, the Borrower shall pay (on the Closing Date) all accrued interest
with respect to such Loans, and the Borrower shall furnish to the Administrative
Agent a Notice of Continuation/Conversion for existing Loans and a Notice of
Borrowing for additional Loans as may be required in connection with the
allocation of Loans among Lenders in accordance with their Commitments. The
Existing Lenders agree that the transactions contemplated under this
Section 1.08 shall not give rise to any obligation of the Borrower to make any
payment under Section 7.01 or 7.04 of the Existing Credit Agreement.

ARTICLE 2

THE CREDIT FACILITIES

Section 2.01. Revolving Credit Facilities. (a) Revolving Loans. Prior to the
Termination Date, (i) each USD Lender severally and not jointly agrees, subject
to the terms and conditions hereof, to make revolving loans (each individually a
“USD Revolving Loan” and, collectively, the “USD Revolving Loans”) in U.S.
Dollars and/or Euros to the Borrowers from time to time in an aggregate
outstanding U.S. Dollar Equivalent up to the amount of such Lender’s USD
Commitment; provided, however, that after giving effect to any such Borrowing
(1) the Total USD Outstandings shall not exceed the Total USD Commitments in
effect at such time, (2) the aggregate Outstanding Amount of the USD Revolving
Loans of any USD Lender, plus such Lender’s USD Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s USD Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s USD
Commitment, (3) the aggregate Outstanding Amount of USD Revolving Loans and
Swing Line Loans denominated in Euros shall not exceed the Euro Sublimit and (4)

 

29



--------------------------------------------------------------------------------

until such time (if any) as the Company will have duly authorized the borrowing
of the full amount of the Total Commitments and furnished to the Administrative
Agent supplemental evidence of such authorization, the U.S. Dollar Equivalent of
the Total Outstandings shall not exceed U.S. $2,000,000,000; and (ii) each EUR
Lender severally and not jointly agrees, subject to the terms and conditions
hereof, to make revolving loans (each individually a “EUR Revolving Loan” and,
collectively, the “EUR Revolving Loans”) in Euros to the Company from time to
time in an aggregate Outstanding Amount up to the amount of such Lender’s EUR
Commitment; provided, however, that after giving effect to any such Borrowing
(1) the Total EUR Outstandings shall not exceed the Total EUR Commitments in
effect at such time, (2) the aggregate Outstanding Amount of the EUR Revolving
Loans of any EUR Lender shall not exceed such Lender’s EUR Commitment and
(3) until such time (if any) as the Company will have duly authorized the
borrowing of the full amount of the Total Commitments and furnished to the
Administrative Agent supplemental evidence of such authorization, the
U.S. Dollar Equivalent of the Total Outstandings shall not exceed U.S.
$2,000,000,000. Each Borrowing of Revolving Loans shall be made ratably by the
Lenders in proportion to their respective Percentages of the applicable Class.
As provided in Section 2.04(a), and subject to the terms hereof, the applicable
Borrower may elect that each Borrowing of Revolving Loans denominated in U.S.
Dollars be either Base Rate Loans or Eurocurrency Loans. All Loans denominated
in Euros shall be Eurocurrency Loans. Revolving Loans may be repaid and
reborrowed before the Termination Date, subject to the terms and conditions
hereof. Without limitation of the foregoing, any Lender may, at its option, make
any Loan available to any Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Agreement.

(b) Commitment Increases. The Company shall be entitled, from time to time, to
request that the Total Commitments be increased to an aggregate amount not to
exceed the U.S. Dollar Equivalent of Two Billion Five Hundred Million Dollars
(U.S. $2,500,000,000) (such additional Commitments are referred to herein as the
“Additional Commitments”); provided that (i) at such time, no Default or Event
of Default then exists and is continuing, (ii) any such increase shall be in a
minimum U.S. Dollar Equivalent of U.S. $25,000,000, (iii) no Lender shall be
obligated to increase such Lender’s Commitment without such Lender’s written
consent, which may be withheld in such Lender’s sole discretion, (iv) any Person
providing any Additional Commitment shall be an Eligible Assignee (if such
Person is not already a Lender) and (v) the Company and, if required, each other
applicable Loan Party will have duly authorized such increase in the Total
Commitments and the Administrative Agent shall have received evidence reasonably
satisfactory to it of such due authorization. Any Additional Commitments may be
USD Commitments or EUR Commitments as the Company and the Lenders providing the
same may agree. In connection with any such increase in the Total Commitments
the parties shall execute any documents reasonably requested in connection with
or to evidence such increase, including without limitation, an amendment to this
Agreement.

(c) Adjustments. On the date (“Funding Date”) of any increase in the Total
Commitments permitted by this Agreement, which date shall be designated by the
Administrative Agent, each Lender who has an Additional Commitment shall fund to
the Administrative Agent such amounts as may be required to cause each such
Lender to hold its applicable Percentage of Revolving Loans of each Class based
upon the Commitments of each

 

30



--------------------------------------------------------------------------------

Class as of such Funding Date (after giving effect to the Commitment increases
so funded), and the Administrative Agent shall distribute the funds so received
to the other Lenders in such amounts as may be required to cause each of them to
hold its applicable Percentage of Revolving Loans of such Class as of such
Funding Date. The Lenders receiving such amounts to be applied to Eurocurrency
Loans may demand payment of the breakage costs under Section 7.01 hereof as
though the Borrower had elected to prepay such Eurocurrency Loans on such date
and the Borrower shall pay the amount so demanded as provided in Section 7.01.
The first payment of interest and Letter of Credit Fees received by the
Administrative Agent after such Funding Date shall be paid to the Lenders in
amounts adjusted as necessary to reflect any adjustments of their respective
Percentages as of the Funding Date. On any Funding Date with respect to USD
Commitments, each USD Lender shall be deemed to have either sold or purchased,
as applicable, a participating interest in Swing Line Loans, L/C Obligations and
L/C Borrowings so that upon consummation of all such sales and purchases each
USD Lender, other than the Lender acting as the Swing Line Lender or the L/C
Issuer, as the case may be, holds an undivided participating interest in each
Swing Line Loan, each Letter of Credit and each L/C Borrowing equal to such
Lender’s USD Percentage as of such Funding Date.

Section 2.02. Letters of Credit. (a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the USD Lenders set forth in this
Section 2.02, (1) from time to time on any Business Day during the period from
the Closing Date until the Termination Date, to issue Letters of Credit
denominated in U.S. Dollars or in Euros for the account of the Company or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the USD Lenders severally agree to participate in
Letters of Credit issued for the account of the Company or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total USD Outstandings
shall not exceed the Total USD Commitments, (x) the aggregate Outstanding Amount
of the USD Revolving Loans of any USD Lender, plus such Lender’s USD Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s USD
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s USD Commitment, (y) the Outstanding Amount of the L/C Obligations
shall not exceed the L/C Sublimit and (z) the aggregate Outstanding Amount of
the L/C Obligations in respect of the Letters of Credit issued by the L/C Issuer
shall not exceed such L/C Issuer’s L/C Issuer Sublimit. Each request by the
Company for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.02(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the USD Required Lenders have approved such expiry date
pursuant to a consent substantially in the form of Exhibit J; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all USD Lenders have approved such
expiry date pursuant to a consent substantially in the form of Exhibit J.

 

31



--------------------------------------------------------------------------------

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than U.S. $100,000, in
the case of a commercial Letter of Credit, or U.S. $100,000, in the case of a
standby Letter of Credit;

(D) a default of any Lender’s obligations to fund under Section 2.04(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Company or such
Lender to eliminate the L/C Issuer’s Fronting Exposure with respect to such
Lender;

(E) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is to be denominated in a currency other than U.S. Dollars
or Euros; or

(F) the L/C Issuer cannot as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency.

(iv) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

32



--------------------------------------------------------------------------------

(v) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 9 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article 9
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of an Application, appropriately completed and
signed by an Authorized Representative of the Company. Such Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may reasonably agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may reasonably require. Additionally, the Company shall furnish to the
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may, in its
reasonable discretion, deem necessary.

(ii) Promptly after receipt of any Application, the L/C Issuer will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has received a copy of such Application from the Company and, if not, the
L/C Issuer will provide the Administrative Agent with a copy thereof. Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or the Company, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 3.02 shall not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each

 

33



--------------------------------------------------------------------------------

Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s USD Percentage times the amount of
such Letter of Credit.

(iii) If the Company so requests in any applicable Application, the L/C Issuer
may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued; provided further that such L/C Issuer shall
provide notice to the Company at least 30 days prior to such Non-Extension
Notice Date if such L/C Issuer determines not to extend an Auto-Extension Letter
of Credit. Unless otherwise directed by the L/C Issuer, the Company shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of Section 2.02(b)(ii) or (iii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Company that one or more of the applicable conditions specified in Section 3.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. In the case of a drawing under a Letter of
Credit denominated in Euros or any other currency (other than U.S. Dollars), the
L/C Issuer shall notify the Company of the U.S. Dollar Equivalent of the amount
of the drawing promptly following the determination thereof. Not later than
(x) 12:30 p.m. on the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”) if the Company shall have received
notice of such payment prior to 10:00 a.m. on such date or (y) if such notice
has not been received by the Company prior to such time on the Honor Date, then
12:30 p.m. on the Business Day immediately following the day that the Company
receive such notice, the Company shall reimburse the L/C Issuer in U.S. Dollars
in an amount equal to the amount of such drawing or the U.S. Dollar Equivalent
so notified to it, as applicable. If the Company fails to so reimburse

 

34



--------------------------------------------------------------------------------

the L/C Issuer by such time, such L/C Issuer shall notify the Administrative
Agent, and the Administrative Agent shall promptly notify each USD Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in U.S. Dollars in
the amount of the U.S. Dollar Equivalent thereof in the case of a Letter of
Credit denominated in Euros or any other currency (other than U.S. Dollars))
(the “Unreimbursed Amount”), and the amount of such Lender’s USD Percentage
thereof. In such event, the Company shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.05 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Total USD Commitments and
the conditions set forth in Section 3.02 (other than the delivery of notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.02(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each USD Lender shall upon any notice pursuant to Section 2.02(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer,
in U.S. Dollars, at the Administrative Agent’s Office for
U.S. Dollar-denominated payments in an amount equal to its USD Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
this Section 2.02(c)(ii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in U.S.
Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 3.02
cannot be satisfied or for any other reason, the Company shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at a rate per annum
equal to the sum of 2% plus the Applicable Margin plus the Base Rate. In such
event, each USD Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.02(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.02.

(iv) Until each USD Lender funds its Base Rate Loan or L/C Advance pursuant to
this Section 2.02(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s USD Percentage of such
amount shall be solely for the account of the L/C Issuer.

(v) Each USD Lender’s obligation to make L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.02(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Company,
any Subsidiary or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default; or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each

 

35



--------------------------------------------------------------------------------

Lender’s obligation to make Loans pursuant to this Section 2.02(c) is subject to
the conditions set forth in Section 3.02 (other than delivery by the Company of
notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any USD Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.02(c) by the time
specified in Section 2.02(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the L/C Issuer submitted to such Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any USD Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.02(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its USD Percentage thereof in U.S. Dollars and in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.02(c)(i) is required to be returned under any
of the circumstances described in Section 9.14 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each USD Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its USD
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the USD Lenders under this clause shall survive the
payment in full of the USD Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

36



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) without limitation of the second proviso set forth in Section 2.02(f), any
payment by the L/C Issuer under such Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit; or any payment made by the L/C Issuer under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law;

(v) waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Company or any waiver by the L/C Issuer
which does not in fact materially prejudice the Company;

(vi) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vii) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant currency to the Company or any Subsidiary or in the relevant
currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

 

37



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the USD Lenders or the USD Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.02(e); provided further, however, that anything in such
clauses to the contrary notwithstanding, the Company may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Company, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by the L/C
Issuer’s willful misconduct or gross negligence in determining whether a
presentation by the beneficiary under a Letter of Credit complied with the terms
and conditions of such Letter of Credit or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Cash Collateral. (i) At any time that there shall exist a Defaulting Lender,
within two Business Days after the request of the Administrative Agent, any L/C
Issuer or the Swing Line Lender, the Company shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.14(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).

(ii) Subject to receipt of request therefor in accordance with the third
sentence of this paragraph (ii), on the 91st day prior to the Termination Date
(or, if such day is not a

 

38



--------------------------------------------------------------------------------

Business Day, on the next preceding Business Day), the Company shall Cash
Collateralize the then Outstanding Amount of all Long-Dated Letters of Credit.
Thereafter, simultaneously with the issuance of any Long-Dated Letter of Credit,
the Company shall Cash Collateralize the U.S. Dollar Equivalent of the face
amount of such Letter of Credit. The L/C Issuer, if it desires Cash Collateral
to be provided on the dates specified in the preceding provisions of this
paragraph (ii), shall provide notice to such effect to the Company not later
than the 120th day prior to the Termination Date (or, if no Long-Dated Letters
of Credit are then outstanding from such L/C Issuer, on the first subsequent
date of issuance by it of any Long-Dated Letter of Credit). If no such request
is made, then the Cash Collateral contemplated by this paragraph (ii) shall be
provided by the Company on the fifth Business Day prior to the Termination Date,
without any requirement of request or demand therefor by any party hereto.

(iii) In addition, if the Administrative Agent notifies the Company at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds the L/C
Sublimit then in effect, or that the Outstanding Amount of all L/C Obligations
in respect of Letters of Credit issued by any L/C Issuer at such time exceeds
its L/C Issuer Sublimit then in effect, then, within two Business Days after
receipt of such notice, the Company shall Cash Collateralize the applicable L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
such L/C Obligations exceeds the L/C Sublimit or the L/C Issuer Sublimit, as the
case may be; provided that if such excess arises as a result of an increase in
the U.S. Dollar Equivalent of amounts of L/C Obligations denominated in Euros
due to fluctuations in the exchange rate, then the Company shall not be
obligated to Cash Collateralize such excess under this clause (ii) unless the
applicable amount of outstanding L/C Obligations is 105% or more of the L/C
Sublimit or the L/C Issuer Sublimit, as the case may be (but any such required
Cash Collateralization shall be in the full amount of any such excess over 100%
of the L/C Sublimit or the L/C Issuer Sublimit).

(iv) Sections 6.02 and 6.03 set forth certain additional requirements to deliver
Cash Collateral hereunder. For purposes of this Section 2.02 and Sections 2.14,
6.02 and 6.03, “Cash Collateralize” means (x) to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances aggregating an amount equal to the L/C Obligations (or such lower
amount as agreed by all relevant L/C Issuers), pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby consented to by the Lenders) or (y) to
provide backstop arrangements for the L/C Obligations reasonably acceptable to
the L/C Issuer. Derivatives of such term have corresponding meanings. The
Company hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, interest bearing deposit accounts at Bank of
America, for the benefit of the Lenders and the L/C Issuers.

(v) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided hereunder in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the

 

39



--------------------------------------------------------------------------------

Cash Collateral was so provided, prior to any other application of such property
as may be provided for herein. If the Company is required to provide Cash
Collateral hereunder, such Cash Collateral, together with any interest earned
thereon (to the extent not applied as aforesaid), shall be returned to the
Company within three Business Days after the event or condition giving rise to
such requirement has been cured or waived or is otherwise no longer in
existence.

So long as any Cash Collateral required by the foregoing provisions of this
Section 2.02(g) shall have been provided in accordance with the terms of this
Section 2.02(g) and no Default is existing as of the Termination Date, the risk
participations of the USD Lenders in any outstanding Letters of Credit shall
terminate on the Termination Date, and any Letter of Credit Fees with respect
thereto shall thereafter accrue for the sole account of the L/C Issuer.
Notwithstanding anything herein to the contrary, upon the termination of the
risk participations of the USD Lenders in any outstanding Letters of Credit in
accordance with the terms of this Section 2.02(g), the Administrative Agent
shall deliver the Cash Collateral then held by it to the L/C Issuer thereafter
to be held by such L/C Issuer for its own exclusive benefit and the security
interest of the other Lenders in such Cash Collateral shall terminate at such
time.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Company for, and the L/C Issuer’s
rights and remedies against the Company shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

(k) Letter of Credit Reports. For so long as any Letter of Credit issued by an
L/C Issuer is outstanding, such L/C Issuer shall deliver to the Administrative
Agent on the last Business Day of each calendar month, and on each date that an
L/C Credit Extension occurs with respect to any such Letter of Credit, a report
in the form of Exhibit I, appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer.

 

40



--------------------------------------------------------------------------------

Section 2.03. Applicable Interest Rates. (a) Base Rate Loans. Subject to the
provisions of clause (d) below, each Base Rate Loan shall bear interest
(computed on the basis of a year of 365 or 366 days, as applicable, and the
actual days elapsed) on the unpaid principal amount of such Loan from the date
such Loan is advanced or created by conversion from a Eurocurrency Loan until
the Termination Date (whether by acceleration or otherwise) at a rate per annum
equal to the sum of the Applicable Margin plus the Base Rate from time to time
in effect, payable in arrears on each Interest Payment Date and on the
Termination Date (whether by acceleration or otherwise).

(b) Eurocurrency Loans. Subject to the provisions of clause (d) below, each
Eurocurrency Loan shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Base Rate Loan until the
Termination Date (whether by acceleration or otherwise) at a rate per annum
equal to the sum of (i) the Applicable Margin plus (ii) LIBOR applicable for
such Interest Period, payable in arrears on each Interest Payment Date and on
the Termination Date (whether by acceleration or otherwise).

(c) Swing Line Loans. Subject to the provisions of clause (d) below, each Swing
Line Loan shall bear interest (computed on the basis of (x) a year of 365 or 366
days, as applicable, and the actual days elapsed, in the case of a Swing Line
Loan denominated in U.S. Dollars and (y) a year of 360 days and the actual days
elapsed, in the case of a Swing Line Loan denominated in Euros) on the unpaid
principal amount of such Loan from the date such Loan is advanced until the
Termination Date (whether by acceleration or otherwise) at a rate per annum
equal to (i) for each Swing Line Loan denominated in U.S. Dollars, the sum of
(A) the Base Rate for each day plus (B) the Applicable Margin for Base Rate
Loans and (ii) for each Swing Line Loan denominated in Euros, the sum of (A) the
Euro Base Rate for each day plus (B) the Applicable Margin for Eurocurrency
Loans. Such interest shall be payable in arrears on the earlier to occur of
(x) the date ten Business Days after such Swing Line Loan is made and (ii) the
Termination Date (whether by acceleration or otherwise).

(d) Default Rate. Any overdue principal of or interest on any Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to 2.0% plus the rate otherwise applicable to such Loan as provided in this
Section 2.03.

Section 2.04. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. Each Borrowing of Revolving
Loans, each conversion of USD Revolving Loans from Base Rate Loans to
Eurocurrency Loans and Eurocurrency Loans to Base Rate Loans, and each
continuation of Eurocurrency Loans shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent, which may be given (x) by telephone, (y) in
the case of any such Borrowing, by a Notice of Borrowing, or (z) in the case of
any such conversion or continuation, by a Notice of Continuation/Conversion;
provided that any telephone notice must be confirmed promptly by delivery to the
Administrative Agent of a Notice of Borrowing or Notice of
Continuation/Conversion, as applicable. Each such Notice of Borrowing or Notice
of Continuation/Conversion, as applicable, must be received by the
Administrative Agent by no later than 12:00 noon: (i) at least four Business
Days before the date on which the Borrower requests the Lenders to advance a
Borrowing of or continuation of

 

41



--------------------------------------------------------------------------------

Eurocurrency Loans denominated in Euros, (ii) at least three Business Days
before the date on which the Borrower requests the Lenders to advance a
Borrowing of, conversion to or continuation of Eurocurrency Loans denominated in
U.S. Dollars and (iii) on the date the Borrower requests the Lenders to advance
a Borrowing of or conversion to Base Rate Loans. The Loans included in each
Borrowing shall bear interest initially at the type of rate specified in such
notice. All notices concerning the advance, continuation or conversion of a
Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, which existing Revolving Loans are to be
continued or converted, the Class and type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurocurrency Loans, the currency and Interest Period applicable thereto. Each
Borrower agrees that the Administrative Agent may rely on any such telephonic or
telecopy notice given by any Person the Administrative Agent in good faith
believes is an Authorized Representative of such Borrower without the necessity
of independent investigation (the Company hereby indemnifying the Administrative
Agent from any liability or loss ensuing from such reliance) and, in the event
any such notice by telephone conflicts with any written confirmation, such
telephonic notice shall govern if the Administrative Agent has acted in reliance
thereon.

(b) Notice to the Lenders. The Administrative Agent shall give prompt telephonic
or telecopy notice to each Lender of the applicable Class of any notice from the
Borrower received pursuant to Section 2.04(a) above and, if such notice requests
such Lenders to make Eurocurrency Loans, the Administrative Agent shall give
notice to the Borrower and each such Lender of the interest rate applicable
thereto promptly after the Administrative Agent has made such determination in
accordance with the provisions of this Agreement and, if any such USD Borrowing
is denominated in Euros, shall give notice by such means to the Borrower and
such Lender of the initial U.S. Dollar Equivalent thereof.

(c) Borrower’s Failure to Notify; Automatic Continuations and Conversions;
Defaults. Except as otherwise provided herein, a Eurocurrency Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Loan. If the Borrower fails to give proper notice of the
continuation or conversion of any outstanding Borrowing of Eurocurrency Loans
denominated in U.S. Dollars before the last day of its then current Interest
Period within the period required by Section 2.04(a) or, whether or not such
notice has been given, an Event of Default has occurred and is continuing and
the Administrative Agent at the request of the Required Lenders notifies the
Borrower such conversions shall not be permitted, and such Borrowing is not
prepaid in accordance with Section 2.07(a), such Borrowing shall automatically
be converted into a Borrowing of Base Rate Loans. If the Borrower fails to give
proper notice of the continuation of any outstanding Borrowing of Eurocurrency
Loans denominated in Euros before the last day of its then current Interest
Period within the period required by Section 2.04(a) and has not notified the
Administrative Agent within the period required by Section 2.07(a) that it
intends to prepay such Borrowing, such Borrowing shall automatically be
continued as a Borrowing of Eurocurrency Loans in Euros with an Interest Period
of one month.

(d) Disbursement of Loans. Not later than 2:00 p.m. on the date of any requested
advance of a new Borrowing, subject to Article 3 hereof, each Lender of the
applicable Class shall make available its Loan comprising part of such Borrowing
in Same Day Funds at the

 

42



--------------------------------------------------------------------------------

Administrative Agent’s Office, except that if such Borrowing is denominated in
Euros each Lender shall, subject to Article 3 hereof, make available its Loan
comprising part of such Borrowing at such account with such financial
institution as the Administrative Agent has previously specified in a notice to
each such Lender, in Same Day Funds and no later than 12:00 noon London time on
the date requested for such Borrowing. The Administrative Agent shall make the
proceeds of each new Borrowing available to the Borrower at such account with
such financial institution as the Administrative Agent has previously agreed to
with the Borrower in the type of funds received by the Administrative Agent from
the Lenders.

(e) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Revolving Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with this
Section 2.04 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by this Section 2.04) and may, in reliance upon such assumption, make available
to the Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then such Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (1) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (2) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Loan. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. A notice of the Administrative Agent to any Lender with
respect to any amount owing under this subsection (e) shall be conclusive,
absent manifest error.

(f) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 9.12(b) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.12(b) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.12(b).

Section 2.05. Minimum Borrowing Amounts; Maximum Eurocurrency Loans. Each
Borrowing of Revolving Loans denominated in U.S. Dollars shall be in an amount
not less than U.S. $5,000,000 or a larger multiple of U.S. $1,000,000. Each
Borrowing of Revolving Loans

 

43



--------------------------------------------------------------------------------

denominated in Euros shall be in an amount not less than €5,000,000 or a larger
multiple of €1,000,000. Without the Administrative Agent’s consent, there shall
not be more than twelve (12) Borrowings of Eurocurrency Loans outstanding
hereunder at any one time.

Section 2.06. Repayment of Loans. (a) The Borrowers shall repay to the Lenders
on the Termination Date the aggregate principal amount of Revolving Loans,
together with interest thereon, outstanding on such date.

(b) The Borrower shall repay each Swing Line Loan, together with interest
thereon, on the earlier to occur of (i) the date ten Business Days after such
Swing Line Loan is made and (ii) the Termination Date.

Section 2.07. Prepayments. (a) Voluntary. The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay the
Revolving Loans in whole or in part without premium or penalty (except as set
forth in Section 7.01); provided that (i) such notice must be in a form
reasonably acceptable to the Administrative Agent and be received by the
Administrative Agent no later than 11:00 a.m. (x) three Business Days prior to
any date of prepayment of Eurocurrency Loans denominated in U.S. Dollars,
(y) four Business Days prior to any date of prepayment of Eurocurrency Loans
denominated in Euros, or (z) on the date of prepayment of Base Rate Loans, (or,
in each case, such shorter period of time then agreed to by the Administrative
Agent), (ii) any prepayment of Revolving Loans denominated in U.S. Dollars shall
be in a principal amount not less than U.S. $5,000,000, and (iii) any prepayment
of Revolving Loans denominated in Euros shall be in a principal amount not less
than €5,000,000 or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Loans to be prepaid. Any prepayment shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 7.01.

The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m., in the case of any Swing Line Loans denominated
in U.S. Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Swing Line Loan denominated in Euros, on
the date of the prepayment and (ii) any such prepayment shall be in a minimum
U.S. Dollar Equivalent of U.S. $100,000. Each such notice shall specify the date
and amount of such prepayment.

If notice of prepayment is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(b) Mandatory. (i) The Borrowers shall, on each date the Commitments are reduced
pursuant to Section 2.10, prepay the Revolving Loans and Swing Line Loans and,
if necessary, Cash Collateralize the L/C Obligations by the amount, if any,
necessary to reduce the Total Outstandings of each Class to the amount to which
the Total Commitments of such Class have been so reduced.

 

44



--------------------------------------------------------------------------------

(ii) If at any time the Total Outstandings of either Class shall be in excess of
the Total Commitments of such Class then in effect, the Borrowers shall, within
four Business Days of the date of receipt of notice thereof from the
Administrative Agent at the request of any Lender, pay over the amount of the
excess to the Administrative Agent for the account of the Lenders of such Class
as and for a mandatory prepayment on such Obligations, with each such prepayment
first (but only in the case of a prepayment in respect of the USD Facility) to
be applied to the Swing Line Loans then outstanding until payment in full
thereof, with any remaining balance to be applied to the Revolving Loans then
outstanding until payment in full thereof, with any remaining balance to be held
by the Administrative Agent as Cash Collateral for the L/C Obligations, provided
that if the U.S. Dollar Equivalent of amounts of Credit Extensions under the USD
Facility denominated in Euros has increased as a result of fluctuations in the
exchange rate applicable to Euros such that the Total USD Outstandings exceed
the Total USD Commitments as then in effect, then the Borrower shall not be
obligated to make a prepayment or payover under this clause (ii) unless the
amount of Total USD Outstandings is 105% or more of the Total USD Commitments
(but any such required prepayment or payover shall be in the full amount of any
such excess over 100% of the Total USD Commitments).

(iii) Unless the Borrowers otherwise direct, prepayments of Revolving Loans
under this Section 2.07(a) in U.S. Dollars shall be applied first to Borrowings
of Base Rate Loans until payment in full thereof with any balance applied to
Borrowings of Eurocurrency Loans denominated in U.S. Dollars in the order in
which their Interest Periods expire and prepayments made in Euros under this
Section 2.07(a) shall be applied to Borrowings in Euros in the order in which
their Interest Periods expire. Each prepayment of Loans under this
Section 2.07(a) shall be made by the payment of the principal amount to be
prepaid and accrued interest thereon to the date of prepayment together with any
amounts due the Lenders under Section 7.01 hereof. Cash Collateralization of L/C
Obligations shall be made in accordance with Section 2.02(f) hereof. The
Administrative Agent will promptly advise each Lender of the applicable Class of
any notice of prepayment it receives from the Borrowers.

Section 2.08. Payments. (a) Place of Payments. All payments to be made by any
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by any Borrower hereunder and the other Loan
Documents, shall be made by such Borrower to the Administrative Agent by no
later than 2:00 p.m. on the due date thereof at the Administrative Agent’s
Office (or such other location as the Administrative Agent may designate to such
Borrower) or, if such payment is to be made in Euros, no later than 12:00 noon,
London time, at such account with such financial institution as the
Administrative Agent has previously specified in a notice to such Borrower for
the benefit of the Lender or Lenders entitled thereto. Any payments received
after such time shall be deemed to have been received by the Administrative
Agent on the next Business Day. All such payments shall be made in Same Day
Funds at the place of payment. The Administrative Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest on Loans ratably to the applicable Lenders and like funds relating to
the payment of any other amount payable to any Lender to such Lender, in each
case to be applied in accordance with the terms of this Agreement.

 

45



--------------------------------------------------------------------------------

(b) Funding by Borrower. Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or such L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate. A notice given by the
Administrative Agent with respect to any amount owing under this Section 2.08
shall be conclusive, absent manifest error.

(c) Application of Payments. Anything contained herein to the contrary
notwithstanding, (x) pursuant to the exercise of remedies under Sections 6.02
and 6.03 hereof or (y) after written instruction by the Required Lenders after
the occurrence and during the continuation of an Event of Default, all payments
and collections received in respect of the Obligations by the Administrative
Agent or any of the Lenders shall be remitted to the Administrative Agent and
distributed as follows:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) due and payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) due and payable to the Lenders and the L/C Issuers (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuers (including fees and time charges for attorneys who may be employees of
any Lender or L/C Issuer)) and amounts payable under Section 7.04, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the ratable accounts of the L/C Issuers,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

 

46



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

(d) Notwithstanding any other provision of this Agreement, the Co-Borrower shall
be solely liable in respect of Credit Extensions made to, or on behalf of, the
Co-Borrower, together with all interest, costs, fees, expenses, taxes, and
indemnities related to such Credit Extensions, and shall not be liable, jointly
with the Company or otherwise, in respect of any Credit Extensions made to, or
on behalf of, the Company, or any interest, costs, fees, expenses, taxes, and
indemnities related to such Credit Extensions.

Section 2.09. Extension of Termination Date. (a) So long as no Event of Default
has occurred and is continuing, the Company may request, in a notice given as
herein provided and substantially in the form attached hereto as Exhibit E or in
such other form as shall be acceptable to the Administrative Agent (the
“Extension of Termination Date Request”) to the Administrative Agent, who shall
promptly forward such notice to each of the Lenders, not less than 30 days and
not more than 90 days prior to each anniversary of the Closing Date, that the
then-applicable Termination Date (the “Existing Termination Date”) be extended
to the date that is one year after such Existing Termination Date (each such
date, the “Requested Termination Date”); provided that the Company may request
such an extension no more than two times. Each Lender, acting in its sole
discretion, shall, not later than a date 20 days after its receipt of any such
notice from a Borrower, notify the Company and the Administrative Agent in
writing of its election to extend or not to extend the Existing Termination Date
with respect to its Commitment. Any Lender which shall not timely notify the
Company and the Administrative Agent of its election to extend the Existing
Termination Date shall be deemed not to have elected to extend the Existing
Termination Date with respect to its Commitment (any Lender who timely notifies
the Company and the Administrative Agent of an election not to extend or fails
to timely notify the Company and the Administrative Agent of its election being
referred to as a “Terminating Lender”). No Lender shall have any obligation to
extend the Existing Termination Date without such Lender’s written consent,
which may be withheld in such Lender’s sole discretion.

(b) If and only if the Required Lenders shall have agreed in writing during the
20 day period referred to in Section 2.09(a) to extend the Existing Termination
Date, then (i) the Commitments of the Lenders other than Terminating Lenders
(the “Continuing Lenders”) shall, subject to the other provisions of this
Agreement, be extended to the Requested Termination Date specified in the
Extension of Termination Date Request from the Company, and as to such Lenders
the term “Termination Date”, as used herein, shall on and after the date as of
which the requested extension is effective mean such Requested Termination Date,
provided that if such date is not a Business Day, then such Requested
Termination Date shall be the next preceding Business Day and (ii) the
Commitments of the Terminating Lenders shall continue until the then-applicable
Existing Termination Date, and shall then terminate, and as to the Terminating

 

47



--------------------------------------------------------------------------------

Lenders, the term “Termination Date”, as used herein, shall continue to mean
such Existing Termination Date. The Administrative Agent shall promptly notify
(A) the Lenders and the Borrowers of any extension of any Existing Termination
Date pursuant to this Section 2.09 and (B) the Company and the Lenders of any
Lender which becomes a Terminating Lender (the date of such notification being
referred to herein as the “Extension Confirmation Date”).

(c) As a condition precedent to any such extension of the Termination Date on
the Extension Confirmation Date, the Administrative Agent shall have received a
certificate of the Company dated as of the Extension Confirmation Date and
signed by a Responsible Officer of the Company (i) certifying and attaching the
resolutions adopted by the Company approving or consenting to such extension,
and (ii) certifying that the conditions set forth in Sections 3.02(a) and
(b) shall be satisfied (with all references in such subsections to a Credit
Extension being deemed to be references to such extension).

(d) In the event that the Termination Date shall have been extended for the
Continuing Lenders in accordance with Section 2.09(a) above and, in connection
with such extension, there are Terminating Lenders, the Company may, at its own
expense and in its sole discretion and prior to the then-applicable Existing
Termination Date, require any Terminating Lender to transfer and assign, without
recourse (in accordance with Section 9.08) all or part of its interests, rights
and obligations under this Agreement to an assignee (which assignee may be
another Lender, if another Lender accepts such assignment) that shall assume
such assigned obligations and that shall agree that its Commitment will expire
on the Termination Date in effect for Continuing Lenders pursuant to
Section 2.09(a); provided, however, that (i) the Company shall have received the
prior written consent (which consents shall not unreasonably be withheld or
delayed) of each L/C Issuer and the Swing Line Lender and, in the case of an
assignee that is not a Lender, of the Administrative Agent, (ii) the assigning
Lender shall have received from the Company, the Co-Borrower or such assignee
full payment in immediately available funds of the principal of and interest
accrued to the date of such payment on the Loans made by it hereunder to the
extent that such Loans are subject to such assignment and all other amounts owed
to it hereunder, and (iii) if the assigning Lender is an L/C Issuer, it shall
have received cash collateral as required by Section 2.09(e) or it shall have
entered into other arrangements with the Company that are satisfactory to such
L/C Issuer with respect to any outstanding Letters of Credit issued by it. Any
such assignee’s initial Termination Date shall be the Termination Date in effect
for the Continuing Lenders at the time of such assignment. Any assignee which
becomes a Lender as a result of such an assignment made pursuant to this
Section 2.09(c) shall be deemed to have consented to the applicable Extension of
Termination Date Request and, therefore, shall not be a Terminating Lender.

(e) Each Borrower shall repay in full all Revolving Loans owed by it to any
Terminating Lender on the Existing Termination Date, with accrued interest and
all other amounts then due and owing thereon, on or before the Existing
Termination Date with respect to such Terminating Lender.

(f) In the event that any L/C Issuer is a Terminating Lender, the provisions of
Section 2.02(g) shall apply with respect to such L/C Issuer as if the Existing
Termination Date were the Termination Date.

 

48



--------------------------------------------------------------------------------

(g) Each Continuing Lender shall automatically (without any further action) and
ratably acquire on the Existing Termination Date the Terminating Lender’s
participations in Letters of Credit and Swing Line Loans, in an amount equal to
such Continuing Lender’s Commitment Percentage of the amount of such
participations but only to the extent that such acquisition does not cause, with
respect to any Continuing Lender, the aggregate unpaid principal amount of all
Revolving Loans of such Lender, plus such Lender’s Percentage of the L/C
Obligations then outstanding, plus such Lender’s Percentage of the aggregate
principal amount of all Swing Line Loans then outstanding, to exceed such
Continuing Lender’s Commitments as in effect at such time.

(h) If the acquisition of the Terminating Lender’s participations in Letters of
Credit and Swing Line Loans described in the preceding clause (g) cannot, or can
only partially, be effected, the Borrower shall make any prepayments and provide
all Cash Collateral required pursuant to Section 2.07(a). The amount of Cash
Collateral provided by the Borrower in accordance with this clause (h) shall
reduce the Terminating Lenders’ Percentage of the outstanding amount of L/C
Obligations (after giving effect to any partial acquisition pursuant to the
preceding clause (g)) on a pro rata basis; and on the Existing Termination Date,
each Terminating Lender’s Commitment to make Revolving Loans, purchase
participations in Swing Line Loans, and purchase participations in L/C
Obligations with respect to Letters of Credit issued after its Existing
Termination Date shall terminate.

(i) Notwithstanding the foregoing, any extension of any Termination Date
pursuant to this Section 2.09 and any release of a Terminating Lender’s
obligations in respect of outstanding L/C Obligations and Swing Line Loans shall
not be effective with respect to any Lender unless:

(i) the Borrowers shall have made all payments required pursuant to clause
(e) of this Section 2.09 and Section 2.07(a);

(ii) the Administrative Agent shall have received any Cash Collateral required
to be paid by the Borrowers pursuant to Section 2.02(g) and Section 2.07(b); and

(iii) each L/C Issuer shall have received such cash collateral as is required to
be paid by the Company pursuant to clause (f) of this Section 2.09 or shall have
entered into other satisfactory arrangements with the Company with respect to
any outstanding Letters of Credit issued by such L/C Issuer.

Section 2.10. Termination or Reduction of Commitments. The Company shall have
the right at any time and from time to time, upon three Business Days prior
written notice to the Administrative Agent (or such shorter period of time
agreed to by the Administrative Agent), to terminate the Total Commitments of
either Class in whole or in part, any partial termination to be (i) in an amount
equal to U.S. $5,000,000 (or €5,000,000) or a larger multiple of U.S. $1,000,000
(or €1,000,000) and (ii) allocated ratably among the Lenders of such Class in
proportion to their respective Percentages of such Class, provided that the
Total Commitments of such Class may not be reduced to an amount less than the
Total Outstandings of such Class after giving effect to any prepayment of the
Loans made on the effective date of such reduction. The Administrative Agent
shall give prompt notice to each Lender of any such termination of the Total
Commitments. Any full or partial termination of the Total Commitments pursuant
to this Section 2.10 may not be reinstated.

 

49



--------------------------------------------------------------------------------

Section 2.11. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees in reliance upon the agreements of the USD Lenders set
forth in this Section 2.11, to make loans in U.S. Dollars or in Euros (each such
loan, a “Swing Line Loan” and collectively, the “Swing Line Loans”) to the
Borrowers from time to time on any Business Day from the Closing Date until the
Termination Date in an aggregate amount not to exceed at any time outstanding
the amount of the applicable Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the USD Percentage of the
Outstanding Amount of all USD Revolving Loans and L/C Obligations of the Swing
Line Lender, may exceed the amount of the Swing Line Lender’s USD Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total USD Outstandings shall not exceed the Total USD Commitments then in
effect, (ii) the aggregate Outstanding Amount of USD Revolving Loans of any USD
Lender (other than the Swing Line Lender), plus such Lender’s USD Percentage of
the aggregate Outstanding Amount of L/C Obligations, plus such Lender’s USD
Percentage of the aggregate Outstanding Amount of Swing Line Loans shall not
exceed such Lender’s USD Commitment, (iii) the aggregate Outstanding Amount of
USD Revolving Loans denominated in Euros and Swing Line Loans denominated in
Euros shall not exceed the Euro Sublimit, and (iv) the aggregate Outstanding
Amount of Swing Line Loans shall not exceed the applicable Swing Line Sublimit
and provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrowers may
borrow under this Section 2.11, prepay under Section 2.07, and reborrow under
this Section 2.11. Immediately upon the making of a Swing Line Loan, each USD
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s USD Percentage times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone in the case of any Swing
Line Loan to be denominated in U.S. Dollars. Each such notice must be received
by the Swing Line Lender and the Administrative Agent not later than 2:00 p.m.
in the case of any Swing Line Loans denominated in U.S. Dollars, and not later
than 12:00 noon London time, in the case of any Swing Line Loan denominated in
Euros, on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be (in the case of a Swing Line Loan in U.S. Dollars) a
minimum of U.S. $250,000 or such greater amount that is an integral multiple of
U.S. $100,000, (ii) the currency of the Swing Line Loan to be borrowed and
(iii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by an Authorized Representative of the
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the

 

50



--------------------------------------------------------------------------------

Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
3:00 p.m. in the case of any Swing Line Loans denominated in U.S. Dollars, and
1:00 p.m. London time in the case of any Swing Line Loans denominated in Euros,
on the date of the proposed Borrowing (1) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.11(a), or (2) that one or more of the
applicable conditions specified in Section 3.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 4:00 p.m., in the case of any Swing Line Loans denominated in U.S.
Dollars, and not later than 2:00 p.m. London time in the case of any Swing Line
Loan denominated in Euros, on the borrowing date specified in such Swing Line
Loan Notice, make the amount of its Swing Line Loan available to the Borrower at
such account with such financial institution as the Swing Line Lender, the
Administrative Agent and the Borrower have previously agreed, in Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender (x) at any time in its sole and absolute discretion
may, and (y) if any Swing Line Loan remains outstanding after 10 Business Days
shall, request, on behalf of the Borrower (which hereby irrevocably authorizes
the Swing Line Lender to so request on its behalf), that each USD Lender make a
Base Rate Loan in an amount equal to such Lender’s Percentage of the U.S. Dollar
Equivalent of, in the case of clause (x), all Swing Line Loans then outstanding
and, in the case of clause (y), the related Swing Line Loan. Such request shall
be made in a written notice in accordance with the requirements of Section 2.04,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the Total
USD Commitments and the conditions set forth in Section 3.02. The Swing Line
Lender shall furnish the Borrower with a copy of such notice promptly after
delivering such notice to the Administrative Agent. Each USD Lender shall make
an amount equal to its USD Percentage of the amount specified in such notice
available to the Administrative Agent in Same Day Funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 2:00 p.m.
on the day specified in such notice, whereupon, subject to Section 2.11(c)(ii),
each Lender that so makes funds available shall be deemed to have made a USD
Revolving Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.11(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the USD Lenders fund its risk
participation in the relevant Swing Line Loan and each such Lender’s payment to
the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.11(c)(i) shall be deemed payment in respect of such participation.

(iii) If any USD Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.11(c) by the time
specified in Section 2.11(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the

 

51



--------------------------------------------------------------------------------

date such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Swing Line Lender in connection with
the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s USD Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any USD Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each USD Lender’s obligation to make USD Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.11(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company, the Co-Borrower, any Subsidiary or any other Person for any reason
whatsoever, (2) the occurrence or continuance of a Default, or (3) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each USD Lender’s obligation to make USD Revolving Loans
(as opposed to funding risk participations) pursuant to this Section 2.11(c) is
subject to the conditions set forth in Section 3.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any USD Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Percentage thereof in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 9.14 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each USD Lender shall pay to the Swing Line Lender its USD
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
USD Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each USD Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.11 to refinance such Lender’s USD Percentage of any Swing Line
Loan, interest in respect of such Percentage shall be solely for the account of
the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

52



--------------------------------------------------------------------------------

Section 2.12. Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of any Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans to such Borrower in addition to
such accounts or records. Each Lender may attach schedules to such Note and
endorse thereon the date, type (if applicable), amount and maturity of such
Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.12(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

Section 2.13. Fees. (a) Commitment Fee. The Company shall pay to the
Administrative Agent for the ratable account of the Lenders of each Class
according to their Percentages of such Class a commitment fee at the rate per
annum equal to the Applicable Margin on the actual daily Unused Commitments of
such Class. Such commitment fee shall be payable quarterly in arrears on the
first Business Day following the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
date hereof) and on the Termination Date, unless the Total Commitments of such
Class are terminated in whole on an earlier date, in which event the commitment
fee for the period to the date of such termination in whole shall be paid on the
date of such termination.

(b) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each USD Lender in accordance with its USD Percentage a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit at a rate per
annum equal to the Applicable Margin then in effect for Eurocurrency Loans
applied to the U.S. Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer shall be payable, to the maximum
extent permitted by applicable Law, to the other USD Lenders in accordance with
the upward adjustments in their respective USD Percentages allocable to such
Letter of Credit pursuant to Section 2.14(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.04.
Letter of Credit Fees shall be (i) due and payable

 

53



--------------------------------------------------------------------------------

quarterly in arrears on the first Business Day following the last day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Termination Date, on
the Letter of Credit Expiration Date (or, if earlier, the latest expiry date of
any Letter of Credit issued hereunder) and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect.

(c) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate of 0.125% per annum
computed on the U.S. Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable quarterly in arrears on the first Business Day
following the last day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Termination Date, on the Letter of Credit Expiration Date (or, if
earlier, the latest expiry date of any Letter of Credit issued hereunder) and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.04. In addition, the Company shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(d) Basis of Computation. All fees payable pursuant to this Section 2.13 shall
be computed on the basis of a year of 360 days and the actual number of days
elapsed.

Section 2.14. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.10.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 6 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.13), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to any L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by any L/C Issuer or Swing Line Lender,

 

54



--------------------------------------------------------------------------------

to be held as Cash Collateral for future funding obligations of that Defaulting
Lender with respect to any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Company may request (so long as no Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, any
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, L/C Issuer or Swing Line Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender was obligated to but has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders participating therein on a pro rata basis prior to being
applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.14(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.13(a) for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.13(b).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting USD Lender to acquire, refinance
or fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.02 and 2.11, the “USD Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the USD Commitment of that Defaulting
Lender; provided, that, (i) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Default
exists; (ii) the aggregate obligation of each non-Defaulting USD Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the USD
Commitment of that non-Defaulting USD Lender minus (2) the aggregate Outstanding
Amount of the USD Revolving Loans of that Lender and (iii) after giving effect
thereto, the aggregate Outstanding Amount of the USD Revolving Loans of any
Lender, plus such Lender’s USD Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s USD Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s USD Commitment.

 

55



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Company, the Administrative Agent and the L/C
Issuers agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Loans and funded and unfunded participations
in Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their applicable Percentages (without giving effect
to Section 2.14(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE 3

CONDITIONS PRECEDENT

Section 3.01. Effectiveness. The effectiveness of the Commitments of the Lenders
to make any Credit Extensions hereunder shall be subject to the condition that
the Administrative Agent shall have received the following, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent:

(a) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and each Borrower;

(b) a Note duly executed by each Borrower in favor of each Lender that shall
have requested a Note at least two Business Days prior to the Closing Date;

(c) copies of each Loan Party’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified in
each instance by its Secretary, Assistant Secretary or other Responsible
Officer;

(d) copies of resolutions of each Loan Party’s Board of Directors (or similar
governing body) authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
incumbency certificates and specimen signatures of the persons authorized to
execute such documents on each Borrower’s behalf, all certified in each instance
by its Secretary, Assistant Secretary or other Responsible Officer;

(e) copies of the certificates of good standing, or the nearest equivalent in
the relevant jurisdiction, for each Loan Party (dated no earlier than 45 days
prior to the date hereof) from the office of the secretary of state or other
appropriate governmental department or agency of the jurisdiction of its
incorporation or organization and of each state in which it is qualified to do
business as a foreign corporation or organization;

 

56



--------------------------------------------------------------------------------

(f) a certificate signed by a Responsible Officer of the Company certifying that
the conditions specified in Sections 3.02(a) and (b) are satisfied on the
Closing Date;

(g) a list of the Authorized Representatives of each Borrower, certified by a
Responsible Officer;

(h) the fees contemplated by the Fee Letters and the expenses then required to
be paid or reimbursed by the Company hereunder to the extent invoiced at least
three Business Days prior to the Closing Date;

(i) the favorable written opinion(s) of counsel to each Loan Party in form and
substance reasonably satisfactory to the Administrative Agent; and

(j) to the extent requested by it in writing to the Company not less than ten
(10) Business Days prior to the Closing Date, each Lender shall have received
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”), including the information described in
Section 9.19.

Section 3.02. All Credit Extensions. The obligation of each Lender to make any
Credit Extension shall be subject to the conditions precedent that, at the time
of each such Credit Extension:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents (other than the representations and warranties set forth in
Sections 4.05, 4.06 and 4.18 for all Credit Extensions made after the Closing
Date) shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall to the extent
so qualified be true and correct in all respects) as of said time, except to the
extent the same expressly relate to an earlier date with respect to which such
representations and warranties shall be true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality shall to the extent so qualified be true and correct in all
respects) as of such earlier date;

(b) no Default shall have occurred and be continuing or would occur as a result
of such Credit Extension; and

(c) in the case of a Borrowing, the Administrative Agent (or the Swing Line
Lender) shall have received the notice required by Section 2.04 (or
Section 2.11) hereof, in the case of the issuance of any Letter of Credit, the
L/C Issuer shall have received a duly completed Application together with any
fees called for by Section 2.13 hereof, and, in the case of an extension or
increase in the amount of a Letter of Credit, a written request therefor in a
form acceptable to the L/C Issuer together with fees called for by Section 2.13
hereof.

 

57



--------------------------------------------------------------------------------

Each request for a Credit Extension shall be deemed to be a representation and
warranty by the Borrower on the date of such Credit Extension as to the facts
specified in subsections (a) and (b) of this Section.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Company and the Co-Borrower (as to itself) represent and warrant to each
Lender and the Administrative Agent that:

Section 4.01. Organization and Qualification. The Company and each of its
Significant Subsidiaries (a) is duly organized, validly existing and in good
standing (or, in each case, the foreign equivalent, if applicable) under the
Laws of the jurisdiction of its organization, (b) has the power and authority to
transact the business in which it is engaged and proposes to engage and (c) is
duly qualified and in good standing (or, in each case, the foreign equivalent,
if applicable) in each jurisdiction where the ownership, leasing or operation of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing could not reasonably
be expected to have a Material Adverse Effect.

Section 4.02. Authority and Enforceability. Each Borrower has full right and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. The
Loan Documents delivered by each Loan Party have been duly authorized, executed,
and delivered by such Person and constitute legal, valid and binding obligations
of such Person enforceable against it in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar Laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at Law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance thereof by any Loan
Party, (a) contravene or constitute a default under any provision of Law or any
judgment, injunction, order or decree binding upon the Company or any Subsidiary
or any provision of the organizational documents (e.g., charter, articles of
incorporation or by laws, articles of association or operating agreement,
partnership agreement or other similar document) of the Company or any
Subsidiary, (b) contravene or constitute a default under any covenant, indenture
or agreement of or affecting the Company or any Subsidiary or any of its
property, in each case where such contravention or default, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect or
(c) result in the creation or imposition of any Lien prohibited by this
Agreement on any property of the Company or any Subsidiary.

Section 4.03. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any Governmental Authority is or will be
necessary to the valid execution, delivery or performance by any Loan Party of
any Loan Document, except for such approvals (a) which have been obtained prior
to the Closing Date and remain in full force and effect or (b) the absence of
which would not reasonably be expected to have a Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

Section 4.04. Financial Reports. The audited consolidated financial statements
of the Company and its Subsidiaries as at December 31, 2013 heretofore furnished
to the Lenders fairly present, in all material respects, the consolidated
financial condition of the Company and its Subsidiaries as at said dates and the
consolidated results of their operations and cash flows for the periods then
ended in conformity with GAAP applied on a consistent basis throughout the
respective periods covered thereby except as noted therein.

Section 4.05. No Material Adverse Change. Since December 31, 2013, there has
been no event or circumstance which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

Section 4.06. Litigation and Other Controversies. Except as disclosed in the
Company’s Form 10-K for the fiscal year ended December 31, 2013 filed with the
SEC, there is no litigation, arbitration or governmental proceeding pending or,
to the knowledge of the Company threatened in writing against the Company or any
of its Subsidiaries that (a) purports to adversely affect the legality, validity
or enforceability of this Agreement or any other Loan Document (other than such
litigation that the Administrative Agent and the Arrangers have reasonably
determined to be frivolous) or (b) would reasonably be expected to have a
Material Adverse Effect.

Section 4.07. True and Complete Disclosure. All information furnished by or on
behalf of the Company in writing to the Administrative Agent or any Lender for
purposes of or in connection with this Agreement is true and accurate in all
material respects and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not materially misleading
in light of the circumstances under which such information was provided;
provided that to the extent any such information was based upon or constitutes a
forecast or projection, the Company represents only that it acted in good faith
and utilized assumptions reasonable at the time made.

Section 4.08. Use of Proceeds; Margin Stock. (a) All proceeds of Loans shall be
used by the Borrowers for working capital, capital expenditures and other lawful
corporate purposes, including the repayment of Indebtedness. No Borrower is
engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulations U issued by the Board of Governors of the Federal Reserve System) or
extending credit for purposes of purchasing or carrying margin stock, and no
part of the proceeds of any Loan or other extension of credit hereunder will be
used by the Borrowers to purchase or carry any margin stock.

Section 4.09. Taxes. All material Tax returns required to be filed by the
Company or any Subsidiary in any jurisdiction have been filed, and all Taxes
which are shown to be due and payable in such returns, have been paid except to
the extent that the Company or such Subsidiary is contesting the same in good
faith. Adequate provisions in accordance with GAAP for Taxes on the books of the
Company and its Subsidiaries have been made for all open years, and for the
current fiscal period.

Section 4.10. ERISA. Each member of the Controlled Group has fulfilled its
obligations under the minimum funding standards of, and is in compliance in all
material

 

59



--------------------------------------------------------------------------------

respects with, ERISA and the Code to the extent applicable to it and, other than
a liability for premiums under Section 4007 of ERISA, does not owe any liability
to the PBGC or a Plan under Title IV of ERISA, except any such matters as could
not reasonably be expected, in the aggregate, to have a Material Adverse Effect.
As of the date hereof, no member of the Controlled Group has any contingent
liabilities with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in article 6 of Title I
of ERISA except such liabilities as could not reasonably be expected, in the
aggregate, to have a Material Adverse Effect.

Section 4.11. Significant Subsidiaries. Schedule 4.11 correctly sets forth, as
of the Closing Date, each Significant Subsidiary of the Company, its respective
jurisdiction of organization and the percentage ownership (direct and indirect)
of the Company in each class of capital stock or other equity interests of each
of its Significant Subsidiaries.

Section 4.12. Compliance with Laws. The Company and each of its Significant
Subsidiaries is in compliance in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
any Governmental Authority, or any subdivision thereof, in respect of the
conduct of their businesses and the ownership of their property, except (x) such
noncompliances as would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect or (y) in such instance in which
the requirement to comply therewith is being contested in good faith.

Section 4.13. Environmental Matters. Except as disclosed in the Company’s most
recent Form 10-K or Form 10-Q filed with the SEC on or prior to the Closing Date
or for any matters that could not reasonably be expected to have a Material
Adverse Effect, (a) the Company and each of its Subsidiaries is in compliance
with all applicable Environmental Laws and the requirements of any permits
issued under such Environmental Laws and (b) there are no pending or, to the
knowledge of the Company, threatened Environmental Claims, including any such
claims for liabilities under CERCLA relating to the disposal of Hazardous
Materials, against the Company or any of its Subsidiaries or any real property,
including leaseholds, owned or operated by the Company or any of its
Subsidiaries.

Section 4.14. Investment Company. No Loan Party is required to be registered as
an investment company under the U.S. Investment Company Act of 1940, as amended.

Section 4.15. Intellectual Property. The Company and each of its Subsidiaries
owns all the patents, trademarks, permits, service marks, trade names,
copyrights, franchises and formulas, or rights with respect to the foregoing, or
each has obtained licenses of all other rights of whatever nature necessary for
the present conduct of its businesses, in each case without any known conflict
with the rights of others which, or the failure to obtain which, as the case may
be, would reasonably be expected to have a Material Adverse Effect.

Section 4.16. Good Title. The Company and its Subsidiaries have good and
marketable title, or valid leasehold interests, to their material assets
necessary in the ordinary conduct of its business where the failure to have such
title or interests would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, subject to no Liens, other than
Liens permitted by Section 5.09.

 

60



--------------------------------------------------------------------------------

Section 4.17. OFAC. No Borrower, nor any of their Subsidiaries, nor, to the
knowledge of the Chief Executive Officer, Chief Compliance Officer or General
Counsel of either Borrower, any director, officer or employee of either Borrower
or any of their Subsidiaries, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (a) currently the subject of any
Sanctions or (b) located, organized or resident in a Designated Jurisdiction.

Section 4.18. Taxpayer Identification Number; Other Identifying Information.
(a) The true and correct U.S. taxpayer identification number of the Co-Borrower
is set forth on Schedule 9.07, and (b) the true and correct unique
identification number of the Company that has been issued by its jurisdiction of
organization and the name of such jurisdiction of organization are set forth on
Schedule 9.07.

Section 4.19. Anti-Corruption Laws. The Company and its Subsidiaries have
conducted their businesses in material compliance with applicable
Anti-Corruption Laws, and the Company has instituted and maintains policies and
procedures designed to promote and achieve compliance with such Anti-Corruption
Laws.

ARTICLE 5

COVENANTS

The Company covenants and agrees that, so long as any Commitment remains in
effect and until all Obligations are paid in full:

Section 5.01. Information Covenants. The Company will furnish to the
Administrative Agent for transmission to each Lender:

(a) Quarterly Statements. Within 60 days (or such earlier date on which the
Company is required to make any public filing of such information) after the
close of each of the first three quarterly accounting periods in each fiscal
year of the Company, a consolidated balance sheet as at the end of such
quarterly accounting period and the related consolidated statements of income
and retained earnings and of cash flows for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly accounting period, in each case setting forth comparative figures for
the related periods in the prior fiscal year, all of which shall be in
reasonable detail, prepared by the Company in accordance with GAAP, and
certified by the chief financial officer or other officer of the Company
acceptable to the Administrative Agent that they fairly present in all material
respects in accordance with GAAP the financial condition of the Company and its
Subsidiaries as of the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated, subject to normal year
end audit adjustments and the absence of footnotes.

(b) Annual Statements. Within 90 days (or such earlier date on which the Company
is required to make any public filing of such information) after the close of
each fiscal year of the Company a consolidated balance sheet as of the last day
of the fiscal year then ended and the related consolidated statements of income
and retained earnings and of cash flows for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied by an opinion without

 

61



--------------------------------------------------------------------------------

material qualification (including as to “going concern” or like qualification)
of a firm of independent public accountants of recognized national standing to
the effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of the Company and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards.

(c) Notwithstanding the foregoing, the obligations to deliver financial
statements pursuant to Section 5.01(a) or (b) will be satisfied with respect to
financial information of the Company by furnishing (A) the applicable financial
statements of the Company or (B) the Company’s Form 10-K or 10-Q, as applicable,
filed with the SEC; provided that, with respect to each of clauses (A) and (B),
to the extent such information is in lieu of information required to be provided
under Section 5.01(b), all such materials to be reported on without material
qualification (including any “going concern” or like qualification) by an
independent registered public accounting firm of nationally recognized standing.
Documents required to be delivered pursuant to Section 5.01(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company (or any direct or indirect parent
of the Company) posts such documents, or provides a link thereto on the website
on the Internet at the website address listed on Schedule 5.01; or (ii) on which
such documents are posted on the Company’s behalf on IntraLinks/IntraAgency or
another website identified in the notice provided pursuant to the next
succeeding paragraph of this Section 5.01, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that, the Company shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

(d) Officer’s Certificates. Within ten days of the delivery of the financial
statements provided for in Section 5.01(a) and (b), a certificate of the chief
financial officer or other officer of the Company acceptable to Administrative
Agent (x) stating no Default exists at the date of such statements or, if a
Default exists, a detailed description of the Default and all actions the
Company is taking with respect to such Default and (y) showing compliance with
the covenant set forth in Section 5.15 hereof.

(e) Notice of Default or Litigation. Promptly, and in any event within five
Business Days after any Responsible Officer obtains knowledge thereof, notice of
(i) the occurrence of any event which constitutes a Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Company is taking with respect thereto, and (ii) the commencement of any
significant development in, any litigation, labor controversy, arbitration,
governmental proceeding or investigation pending against the Company or any of
its Subsidiaries which would reasonably be expected to have a Material Adverse
Effect.

(f) Other Reports and Filings. Promptly, copies of all financial information,
proxy materials and other material information, certificates, reports,
statements and completed forms, if any, which the Company or any of its
Subsidiaries (x) has filed with the SEC or any comparable

 

62



--------------------------------------------------------------------------------

agency outside of the United States or (y) has furnished to the shareholders or
other security holders of the Company or any of its Subsidiaries that is a
public issuer. Any items required to be delivered pursuant to this Section need
not to be separately delivered to the Administrative Agent if such items are
publicly available through the SEC.

(g) Other Information. From time to time, such other information or documents
(financial or otherwise) relating to the Company and its Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.

Section 5.02. Inspections. The Company will, and will cause each of its
Significant Subsidiaries to, permit officers, representatives and agents of the
Administrative Agent or any Lender to visit and inspect any property of the
Company or such Subsidiary subject to any applicable restrictions or limitations
on access to any facility or information that is classified or restricted by
contract or by law, regulation or governmental guidelines and in accordance with
any applicable safety procedures, and to examine the books of account of the
Company or such Subsidiary and discuss the affairs, finances and accounts of the
Company or such Subsidiary with its officers and (only during the continuance of
an Event of Default) its independent accountants, all at such reasonable times
upon reasonable advance notice as the Administrative Agent or any Lender may
request; provided, however, that prior to the occurrence and continuance of an
Event of Default, such visitations and inspections shall be no more frequent
than once per fiscal year and shall be at the sole cost and expense of the
Administrative Agent or such Lender.

Section 5.03. Maintenance of Property, Insurance, Environmental Matters, Etc.
The Company will, and will cause each of its Significant Subsidiaries to,
(i) keep its material property, plant and equipment necessary in the operation
of its business in good repair, working order and condition, normal wear and
tear excepted, and shall from time to time make all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto so that at all times such property, plant and equipment are reasonably
preserved and maintained except if the failure to do so would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
and (ii) to the extent available on commercially reasonable terms, maintain in
full force and effect with financially sound and reputable insurance companies
insurance which provides substantially the same (or greater) coverage of such
types and in such amounts (after giving effect to any self-insurance (including
captive subsidiary insurance)) reasonable and customary for similarly situated
Persons of similar size engaged in the same or similar business as the Company
and its Subsidiaries) and against such risks for operating plant and equipment
of the kinds customarily insured against by Persons of similar size engaged in
the same or similar industry, and shall furnish to the Administrative Agent upon
request full information as to the insurance so carried.

Section 5.04. Preservation of Existence, Etc. The Company will, and will cause
each of its Significant Subsidiaries to, do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence and,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, its franchises, authority to do business, licenses,
patents, trademarks, copyrights and other proprietary rights; provided, however,
that nothing in this Section 5.04 shall prevent, to the extent permitted by
Section 5.11, the dissolution or liquidation of any Significant Subsidiary
(other than the Co-Borrower), the merger or consolidation between or among the
Significant Subsidiaries or any other transaction not expressly prohibited
hereunder.

 

63



--------------------------------------------------------------------------------

Section 5.05. Compliance with Laws. The Company will, and will cause each
Significant Subsidiary to, comply in all material respects with the requirements
of all Laws applicable to its property or business operations, except in such
instance where (x) any failure to comply therewith, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect or
(y) the requirement to comply therewith is being contested in good faith.

Section 5.06. ERISA. The Company will promptly notify the Administrative Agent
of: (a) the occurrence of any reportable event (as defined in ERISA) with
respect to a Plan provided such occurrence would reasonably be expected to have
a Material Adverse Effect, (b) receipt of any notice from the PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefor
provided such termination or appointment would reasonably be expected to have a
Material Adverse Effect, (c) its intention to terminate or withdraw from any
Plan for which the reporting requirements are not waived provided such
termination or withdrawal would reasonably be expected to have a Material
Adverse Effect, and (d) the occurrence of any event with respect to any Plan
which would result in the incurrence by the Company or any of its Subsidiaries
of any material liability, fine or penalty, or any increase in the contingent
liability of the Company or any of its Subsidiaries with respect to any
post-retirement Welfare Plan benefit provided such liability, fine or penalty or
increase in contingent liability would reasonably be expected to have a Material
Adverse Effect.

Section 5.07. Payment of Taxes. The Company will, and will cause each of its
Subsidiaries to, pay and discharge, all taxes, assessments, fees and other
governmental charges imposed upon it or any of its property, before becoming
delinquent and before any penalties accrue thereon, unless and to the extent
that (i) the same are being contested in good faith and by proper proceedings
and as to which appropriate reserves are provided therefor in accordance with
GAAP or (ii) the failure to pay or discharge the same would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.08. Books and Records. The Company will, and will cause each of its
Subsidiaries to (a) maintain proper books of record and account, which reflect
all material financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be (it being
understood and agreed that certain foreign Subsidiaries maintain individual
books and records in conformity with generally accepted accounting principles in
their respective countries of organization and that such maintenance shall not
constitute a breach of the representations, warranties or covenants hereunder).

Section 5.09. Secured Debt. The Company will not, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Lien securing
Indebtedness for borrowed money or any guarantee thereof upon any of their
property or assets, whether such property is owned at the date of this Agreement
or hereafter acquired, except for:

(a) Liens existing on the Closing Date;

 

64



--------------------------------------------------------------------------------

(b) Liens of or upon any property acquired, leased, constructed or improved by,
or of or upon any shares of Capital Stock or Indebtedness acquired by, the
Company or any Subsidiary after the date of this Agreement (i) to secure the
payment of all or any part of the purchase price of such property, shares of
Capital Stock or Indebtedness upon the acquisition thereof by the Company or any
Subsidiary, or (ii) to secure any Indebtedness issued, assumed or guaranteed by
the Company or any Subsidiary prior to, at the time of, or within one year after
(1) in the case of property, the later of the acquisition, lease, completion of
construction (including any improvements on existing property) or commencement
of commercial operation of such property or (2) in the case of shares of Capital
Stock or Indebtedness, the acquisition of such shares of Capital Stock or
Indebtedness, which Indebtedness is issued, assumed or guaranteed for the
purpose of financing or refinancing all or any part of the purchase price of
such property, shares of Capital Stock or Indebtedness and, in the case of
property, the cost of construction thereof or improvements thereon;

(c) Liens of or upon any property, shares of Capital Stock or Indebtedness
existing at the time of acquisition thereof by the Company or any Subsidiary;

(d) Liens of or upon any property of a Person existing at the time such Person
is merged with or into or consolidated with the Company or any Subsidiary or
existing at the time of a sale or transfer of the properties of a Person as an
entirety or substantially as an entirety to the Company or any Subsidiary;

(e) Liens of or upon (x) any property of, or shares of Capital Stock or
Indebtedness of, a Person existing at the time such Person becomes a Subsidiary
or (y) any shares of Capital Stock or Indebtedness of a Joint Venture;

(f) Liens to secure Indebtedness of any Subsidiary to the Company or to another
Subsidiary;

(g) Liens in favor of the United States of America or any State thereof, or any
department, agency or instrumentality or political subdivision of the United
States of America or any State thereof, or in favor of any other country or
political subdivision, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Indebtedness incurred or
guaranteed for the purpose of financing or refinancing all or any part of the
purchase price of the property, shares of Capital Stock or Indebtedness subject
to such Liens, or the cost of constructing or improving the property subject to
such Liens (including, without limitation, Liens incurred in connection with
pollution control, industrial revenue or similar financings);

(h) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien existing at the date of this
Agreement or any Lien referred to in the foregoing clauses (a) through (g),
inclusive, but only to the extent that the principal amount of Indebtedness
secured thereby does not exceed the principal amount of Indebtedness so secured
at the time of such extension, renewal or replacement, and that such extension,
renewal or replacement is limited to all or a part of the property (plus
improvements and construction on such property), shares of Capital Stock or
Indebtedness which was subject to the Lien so extended, renewed or replaced;

 

65



--------------------------------------------------------------------------------

(i) Liens on accounts receivables and related assets of the Company and its
Subsidiaries pursuant to a Qualified Receivables Financing; and

(j) Liens not permitted by clauses (a) through (i), so long as, at the time of
incurrence of such Liens, after giving effect thereto and to the release of any
Liens which are concurrently being released, the aggregate amount of
Indebtedness secured thereby plus the aggregate amount (without duplication) of
all Non-Guarantor Subsidiary Debt (other than Non-Guarantor Subsidiary Debt
described in clauses (a) through (h) of Section 5.10) does not exceed 15% of
Consolidated Net Tangible Assets as appearing in the latest balance sheet
pursuant to Section 5.01(a) or (b).

Section 5.10. Restrictions on Subsidiary Debt. The Company will not permit any
of its Non-Guarantor Subsidiaries to create, assume, incur, issue, or guarantee
any Indebtedness for borrowed money (any such indebtedness of a Non-Guarantor
Subsidiary, “Non-Guarantor Subsidiary Debt”), except for:

(a) Indebtedness of a Person existing at the time such Person is merged into or
consolidated with any Subsidiary or at the time of a sale, lease or other
disposition of the properties and assets of such Person (or a division thereof)
as an entirety or substantially as an entirety to any Subsidiary and is assumed
by such Subsidiary; provided that any Indebtedness was not incurred in
contemplation thereof and is not guaranteed by any other Subsidiary;

(b) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary; provided that any Indebtedness was not incurred in contemplation
thereof;

(c) Indebtedness owed to the Company or any other Subsidiary;

(d) Indebtedness of such Subsidiary secured by Liens on assets of such
Subsidiary permitted under any of clauses (b) and (g) of Section 5.09;

(e) Indebtedness outstanding on the date of this Agreement or any extension,
renewal, replacement or refunding of any Indebtedness existing on the date of
this Agreement or referred to in clauses (a), (b), (c) or (d) of this
Section 5.10; but only to the extent that the principal amount of the
Indebtedness does not exceed the principal amount of Indebtedness plus any
premium or fee payable in connection with any such extension, renewal,
replacement or refunding, so secured at the time of such extension, renewal,
replacement or refunding;

(f) Indebtedness in respect of a Qualified Receivables Financing;

(g) Indebtedness of LYB International Finance B.V., or any other financing
subsidiary with a similar structure and composition as LYB International Finance
B.V., formed for the purpose of issuing debt securities;

(h) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed U.S. $200,000,000 at any one time outstanding; and

(i) other Non-Guarantor Subsidiary Debt, so long as, at the time of incurrence
of such Indebtedness, after giving effect thereto and to the retirement of any
Indebtedness which is

 

66



--------------------------------------------------------------------------------

concurrently being retired, the aggregate amount of all such other Non-Guarantor
Subsidiary Debt plus the aggregate amount (without duplication) of all
Indebtedness secured by Liens (not including any such Indebtedness secured by
Liens described in clauses (a) through (i) of Section 5.09) does not exceed 15%
of Consolidated Net Tangible Assets as appearing in the latest balance sheet
delivered pursuant to Section 5.01(a) or (b).

Section 5.11. Consolidation, Merger, Sale of Assets, Etc.

(a) The Company will not consolidate or merge with or into any other
corporation, or lease, sell or transfer all or substantially all of its property
and assets, unless:

(i) the corporation formed by such consolidation or into which the Company is
merged, or the party which acquires by lease, sale or transfer all or
substantially all of the Company’s property and assets is a corporation
organized and existing under the laws of the United States, any state in the
United States, the District of Columbia, Canada, any province of Canada or any
state which was a member of the European Union on December 31, 2003 (other than
Greece);

(ii) the corporation formed by such consolidation or into which the Company is
merged, or the party which acquires by lease, sale or transfer all or
substantially all of the Company’s property and assets, agrees to pay the
principal of, and any premium and interest on, the Loans and other Obligations
and perform and observe all covenants and conditions of the Company under the
Loan Documents; and

(iii) immediately after giving effect to such transaction and treating
Indebtedness for borrowed money which becomes the Company’s obligation or an
obligation of a Subsidiary as a result of such transaction as having been
incurred by the Company or such Subsidiary at the time of such transaction, no
Default has happened and is continuing.

(b) No Loan Party (other than the Company) will, and the Company will not permit
any such Loan Party to, consolidate, amalgamate or merge with or into or wind up
into (whether or not such Loan Party is the surviving Person), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets in one or more related transactions to, any Person unless:
either (i) such Loan Party is the surviving Person or the Person formed by or
surviving any such consolidation, amalgamation or merger (if other than such
Loan Party) or to which such sale, assignment, transfer, lease, conveyance or
other disposition will have been made is a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state thereof, the District of Columbia, or any territory thereof (such Loan
Party or such Person, as the case may be, being herein called the “Successor
Loan Party”) and the Successor Loan Party (if other than such Loan Party)
expressly assumes all the obligations of such Loan Party pursuant to documents
or instruments in form required by this Agreement, or (ii) such sale or
disposition or consolidation, amalgamation or merger is a disposition of such
Loan Party such that it will no longer be a Subsidiary and is not in violation
of this Agreement. Notwithstanding the foregoing, any such Loan Party (other
than the Co-Borrower) may consolidate, amalgamate or merge with or into or wind
up into, or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets to any other Loan Party.

 

67



--------------------------------------------------------------------------------

(c) Notwithstanding and without compliance with Section 5.11(a) or (b) the
Company and the Loan Parties shall be permitted to sell, assign, transfer,
lease, convey or otherwise dispose, in one or more related transactions, of
assets constituting the Capital Stock or all or part of the assets of any
Subsidiary, division or line of business or group of such Subsidiaries,
divisions or lines of business (“disposed group”) if such disposed group
(i) generated less than 40% of Consolidated EBITDA in (A) the most recently
completed four quarters for which financial statements are required to be
delivered pursuant to this Agreement and (B) each of the last three completed
fiscal years of the Company for which financial statements are required to be
delivered pursuant to this Agreement and (ii) has total assets with a value that
is less than 40% of the total value of the consolidated assets of the Company
and its Subsidiaries, as determined in accordance with GAAP as of the last date
of the latest period for which financial statements are required to be delivered
pursuant to this Agreement; provided that such disposition otherwise complies
with this Agreement. Any such disposition shall also not be deemed a Change of
Control pursuant to clause (a) of the definition thereof.

Section 5.12. Dividends and Certain Other Restricted Payments. After the
occurrence and during the continuation of a Default, (a) the Company will not
declare or pay any dividends on or make any other distributions in respect of
any class or series of Capital Stock of the Company (other than a dividend
payable solely in Capital Stock of the same class) and (b) the Company will not,
nor will permit any of its Subsidiaries to, directly or indirectly purchase,
redeem, or otherwise acquire or retire any of the Capital Stock of the Company
or any warrants, options, or similar instruments to acquire the same (a
“Restricted Payment”); provided, however, that the foregoing shall not operate
to prevent the making of dividends or distributions within 60 days of their
declaration by the Company, if at the declaration date such payment was
permitted by the foregoing.

Section 5.13. Burdensome Agreements. The Company will not, nor will it permit
any Significant Subsidiary to, enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability of any Non-Guarantor Subsidiary to make Restricted Payments to any
Loan Party; provided that the foregoing shall not apply to Contractual
Obligations which:

(i) (x) exist on the Closing Date and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such Contractual Obligation;

(ii) represent Indebtedness of a Loan Party containing limitations no more
restrictive than those set forth in this Agreement;

(iii) are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary or a Non-Guarantor Subsidiary, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Subsidiary or a Non-Guarantor Subsidiary and as amended or modified;
provided, however, that any such amendment or modification is no less favorable
to the Company in any material respect as determined by the Board of Directors
of the Company in their reasonable and good faith judgment than the provisions
prior to such amendment or modification;

 

68



--------------------------------------------------------------------------------

(iv) customary limitations or restriction in any acquisition agreement with
respect to a Person subject to any disposition by the Company or any Subsidiary,
which limitations or restrictions are not applicable to any other Person (other
than its Subsidiaries);

(v) represent Indebtedness of a Non-Guarantor Subsidiary which is permitted
hereunder;

(vi) are customary provisions in joint venture agreements and other similar
agreements applicable to Joint Ventures permitted hereunder and applicable
solely to such Joint Venture entered into in the ordinary course of business;

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted hereunder to the extent that such restrictions apply only
to the property or assets securing such Indebtedness;

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Company or any Subsidiary;

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(xi) are restrictions arising in connection with any Qualified Receivables
Financing;

(xii) are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

(xiii) are restrictions that would not reasonably be expected to materially
adversely affect the cash position of the Loan Parties taken as a whole; and

(xiv) are customary restrictions in construction loans, purchase money
obligations, Capital Leases, security agreements or Liens securing Indebtedness
of the Company or a Subsidiary to the extent such restrictions restrict the
transfer of the property subject to such Capital Leases or security agreements
or Liens.

For purposes of determining compliance with this covenant, (1) the priority of
any preferred stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on common stock shall not be
deemed a restriction on the ability to make distributions on Capital Stock and
(2) the subordination of loans or advances made to the Company or a Subsidiary
of the Company to other Indebtedness incurred by the Company or any such
Subsidiary shall not be deemed a restriction on the ability to make loans or
advances.

 

69



--------------------------------------------------------------------------------

Section 5.14. Transactions with Affiliates. The Company will not, and will not
permit any of its Significant Subsidiaries to, enter into any material
transaction or material arrangement with any Affiliate (including, without
limitation, the purchase from, sale to or exchange of property with, or the
rendering of any service by or for, any Affiliate, but excluding (a) any
transaction or arrangement with the Company or a Subsidiary and (b) any
Restricted Payment permitted by Section 5.12), except upon fair and reasonable
terms which taken as a whole are substantially no less favorable to the Company
or such Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate (or, if in the good faith
judgment of the Company’s Board of Directors, no comparable transaction is
available with which to compare any such transaction, such transaction is
otherwise fair to the Company or such Subsidiary from a financial point of
view); provided that the foregoing shall not restrict any of the following
transactions or arrangements:

(a) any transaction or arrangement arising in the ordinary course of business;

(b) the payment of reasonable and customary fees and reimbursement of expenses
paid to, and indemnity provided on behalf of, officers, directors, managers,
employees or consultants of the Company or any Subsidiary or any direct or
indirect parent entity of the Company;

(c) payments or loans (or cancellation of loans) to officers, directors,
employees or consultants which are approved by a majority of the Board of
Directors of the Company in good faith;

(d) any transaction or arrangement with a Joint Venture or any direct or
indirect equity holder in any Subsidiary or Joint Venture, in each case
consistent with past practice or industry norm;

(e) any transaction effected as part of a Qualified Receivables Financing; and

(f) the issuance of Capital Stock of the Company to any Person and any
contribution to the capital of the Company.

Section 5.15. Maximum Leverage Ratio. The Company will not, as of the last day
of each fiscal quarter of the Company, permit the Leverage Ratio to be more than
3.50 to 1.00.

Section 5.16. Sanctions. No Borrower will, nor will they permit any of their
Subsidiaries to, directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is known by Chief Executive
Officer, Chief Compliance Officer or General Counsel of the Borrower to be the
subject of Sanctions.

Section 5.17. Anti-Corruption Laws. The Company will not, nor will the Company
permit any of its Subsidiaries to, use the proceeds of any Credit Extension
(including any indirect use intended by the Company or such Subsidiary) for any
purpose which would result in a violation by the Company or such Subsidiary of
any Anti-Corruption Law.

 

70



--------------------------------------------------------------------------------

ARTICLE 6

EVENTS OF DEFAULT AND REMEDIES

Section 6.01. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

(a) default in the payment when due (whether at the stated maturity thereof or
at any other time provided for in this Agreement) of (i) all or any part of the
principal of or (ii) interest on any Loan or any other Obligation payable
hereunder or under any other Loan Document which in the case of clause (ii) is
not paid within five Business Days;

(b) default in the observance or performance of any covenant set forth in
Sections 5.01(e), 5.04 (solely with respect to the Company) or 5.09 through 5.16
hereof;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such failure shall first become known to any
Responsible Officer or (ii) written notice thereof is given to the Company by
the Administrative Agent;

(d) any representation or warranty made by any Loan Party herein or in any other
Loan Document, or in any statement or certificate furnished by it pursuant
hereto or thereto, or in connection with any Loan or Letter of Credit made or
issued hereunder, proves incorrect in any material respect as of the date of the
issuance or making thereof;

(e) any of the Loan Documents shall for any reason not be or shall cease to be
in full force and effect or is declared to be null and void, or any Loan Party
shall so assert in writing;

(f) (i) any default shall occur under any Indebtedness of the Company or any of
its Subsidiaries aggregating in excess of U.S. $150,000,000, or under any
indenture, agreement or other instrument under which the same may be issued, and
as a result of such default, the holders of such Indebtedness have accelerated
the maturity of such Indebtedness, or (ii) any such Indebtedness shall not be
paid when due (whether by demand, lapse of time, acceleration or otherwise)
after expiry of any applicable grace period;

(g) any judgment or court order for the payment of money shall be rendered
against the Company or any of its Significant Subsidiaries, or against any of
its property, in an aggregate amount in excess of U.S. $100,000,000 (except to
the extent fully (excluding any deductibles or self-insured retention) covered
by insurance pursuant to which the insurer has been notified of the judgment or
court order) and has not disputed the claim made for payment of the amount of
the payment to be made under such judgment or court order, and which remains
undischarged, unvacated, unbonded or unstayed for a period of 60 days;

 

71



--------------------------------------------------------------------------------

(h) any member of the Controlled Group shall fail to pay when due an amount or
amounts aggregating in excess of U.S. $100,000,000 which it shall have become
liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of
intent to terminate a Plan or Plans having aggregate Unfunded Vested Liabilities
in excess of U.S. $100,000,000 (collectively, a “Material Plan”) shall be filed
under Title IV of ERISA by the Company or any of its Subsidiaries, or any other
member of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
the Company or any of its Subsidiaries, or any member of the Controlled Group,
to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;

(i) any Change of Control shall occur;

(j) the Company or any of its Significant Subsidiaries shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian or
the like of itself or of all or a substantial part of its property under any
Debtor Relief Law, (ii) become unable, admit in writing its inability or fail to
pay its debts generally as they become due, (iii) make a general assignment for
the benefit of creditors, (iv) be adjudicated as bankrupt or insolvent under any
Debtor Relief Law, (v) commence a voluntary case under any Debtor Relief Law or
file a voluntary petition or answer seeking reorganization, an arrangement with
creditors or an order for relief or seeking to take advantage of any Debtor
Relief Law or file an answer admitting the material allegations of a petition
filed against it in any proceeding under any Debtor Relief Law, or action shall
be taken by it for the purpose of effecting any of the foregoing, or (vi) if
without the application, approval or consent of the Company or any of its
Significant Subsidiaries, a proceeding shall be instituted in any court of
competent jurisdiction, under any Debtor Relief Law, seeking in respect of the
Company or any of its Significant Subsidiaries an order for relief or an
adjudication in bankruptcy, reorganization, dissolution, winding up,
liquidation, a composition or arrangement with creditors, a readjustment of
debts, the appointment of a trustee, receiver, liquidator or custodian or the
like of the Company or any of its Significant Subsidiaries or of all or any
substantial part of its assets, or other like relief in respect thereof under
any Debtor Relief Law, and, if such proceeding is being contested by the Company
or any of its Significant Subsidiaries in good faith, the same shall (A) result
in the entry of an order for relief or any such adjudication or appointment or
(B) continue undismissed for any period of 60 consecutive days; or

(k) a custodian, receiver, interim receiver, receiver and manager, trustee,
examiner, liquidator or similar official shall be appointed for the Company or
any of its Significant Subsidiaries, or any substantial part of any of its
property, or a proceeding described in Section 6.01(j)(v) shall be instituted
against the Company or any of its Significant Subsidiaries, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 days.

Section 6.02. Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsection (j) or (k) of Section 6.01 hereof has occurred and
is continuing, the Administrative Agent shall, by written notice to the Company:
(a) if so directed by or with the

 

72



--------------------------------------------------------------------------------

consent of the Required Lenders, terminate the Commitments and any obligation of
the L/C Issuers to make L/C Credit Extensions and all other obligations of the
Lenders hereunder, which shall thereupon immediately terminate; (b) if so
directed by the Required Lenders, declare the principal of and the accrued
interest on all outstanding Loans to be forthwith due and payable and thereupon
all outstanding Loans, including both principal and interest thereon, shall be
and become immediately due and payable together with all other amounts payable
under the Loan Documents without further demand, presentment, protest or notice
of any kind; and (c) if so directed by the Required Lenders, demand that the
Company immediately Cash Collateralize the aggregate amount of L/C Obligations
then outstanding, and the Company agrees to immediately provide such Cash
Collateral. The Administrative Agent, after giving notice to the Company
pursuant to Section 6.01(c) or this Section 6.02, shall also promptly send a
copy of such notice to the other Lenders, but the failure to do so shall not
impair or annul the effect of such notice.

Section 6.03. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 6.01 hereof has occurred and is continuing,
then all outstanding Loans shall immediately and automatically become due and
payable together with all other amounts payable under the Loan Documents without
presentment, demand, protest or notice of any kind which are hereby waived by
the Borrowers, the obligation of the Lenders to extend further credit pursuant
to any of the terms hereof shall immediately and automatically terminate, the
Commitments shall immediately and automatically terminate, the obligation to
issue Letters of Credit shall immediately and automatically terminate, and the
Company shall immediately Cash Collateralize the aggregate amount of L/C
Obligations then outstanding.

Section 6.04. Notice of Default. The Administrative Agent shall give notice to
the Company under Section 6.01(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.

Section 6.05. CAM Exchange. (a) On the CAM Exchange Date, (i) the Commitments
shall automatically and without further act be terminated as provided in this
Article 6 and (ii) the Lenders shall automatically and without further act be
deemed to have exchanged interests in the Designated Obligations such that, in
lieu of the interests of each Lender in the Designated Obligations under each
Facility in which it shall participate as of such date, such Lender shall own an
interest equal to such Lender’s CAM Percentage in the Designated Obligations
under each of the Facilities. Each Lender, each person acquiring a participation
from any Lender as contemplated by Section 9.09, the Company and each other Loan
Party hereby consents and agrees to the CAM Exchange. Each of the Borrowers and
the Lenders agrees from time to time to execute and deliver to the
Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of any Borrower to execute or deliver or of
any Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the

 

73



--------------------------------------------------------------------------------

Designated Obligations shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages (to be redetermined as of each
such date of payment or distribution to the extent required by the next
paragraph below), but giving effect to assignments after the CAM Exchange Date,
it being understood that nothing herein shall be construed to prohibit the
assignment of a proportionate part of an assigning Lender’s rights and
obligations in respect of a single Class of Commitments or Loans.

(c) In the event that, on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an L/C Issuer that is not reimbursed by
the Company, then (i) each USD Lender (determined without giving effect to the
CAM Exchange) shall, in accordance with Section 2.02(c), promptly purchase from
the L/C Issuer a participation in the related Unreimbursed Amount in the amount
of such USD Lender’s applicable USD Percentage of such Unreimbursed Amount
(without giving effect to the CAM Exchange) and (ii) the Administrative Agent
shall redetermine the CAM Percentages after giving effect to such Unreimbursed
Amount and the purchase of participations therein by the USD Lenders and, in the
event distributions shall have been made in accordance with Section 6.05(a), the
Lenders shall make such payments to one another as shall be necessary in order
that the amounts received by them shall be equal to the amounts they would have
received had such Unreimbursed Amount been outstanding on the CAM Exchange Date.
Each such redetermination shall be binding on each of the Lenders and their
successors and assigns and shall be conclusive, absent manifest error.

ARTICLE 7

CHANGE IN CIRCUMSTANCES AND CONTINGENCIES

Section 7.01. Funding Loss Indemnity. If any Lender shall incur any loss, cost
or expense (including, without limitation, any loss of profit, and any loss,
cost or expense incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by such Lender to fund or maintain any
Eurocurrency Loan or the relending or reinvesting of such deposits or amounts
paid or prepaid to such Lender or by reason of breakage of interest rate swap
agreements or the liquidation of other hedging contracts or agreements) as a
result of:

(a) any payment, prepayment or conversion of a Eurocurrency Loan on a date other
than the last day of its Interest Period,

(b) any failure (because of a failure to meet the conditions of Section 3.02 or
otherwise) by a Borrower to borrow, prepay or continue a Eurocurrency Loan, or
to convert a Base Rate Loan into a Eurocurrency Loan, on the date specified in a
notice given pursuant to Section 2.04(a) or Section 2.07(a) hereof, or

(c) any failure by a Borrower to make any payment of principal on any
Eurocurrency Loan when due (whether by acceleration or otherwise), then, upon
the demand of such Lender, the Borrower shall pay to such Lender such amount as
will reimburse such Lender for such loss, cost or expense. If any Lender makes
such a claim for compensation, it shall provide to the Borrower, with a copy to
the Administrative Agent, a certificate setting forth the amount of such loss,
cost or expense in reasonable detail (including an explanation of the basis for
and the computation of such loss, cost or expense) and the amounts shown on such
certificate shall be conclusive absent manifest error.

 

74



--------------------------------------------------------------------------------

Unless otherwise agreed to by any Lender, for purposes of calculating amounts
payable by the Borrower to such Lender under this Section 7.01, such Lender
shall be deemed to have funded each Eurocurrency Loan made by it at rate equal
to LIBOR for such Loan by a matching deposit or other borrowing in the offshore
interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurocurrency Loan was in fact so funded.

Section 7.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to LIBOR (whether denominated in U.S.
Dollars or Euros), or to determine or charge interest rates based upon LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, U.S. Dollars in the
London interbank market, then, such Lender shall promptly notify the Borrowers
and the Administrative Agent thereof and (i) any obligation of such Lender to
make or continue Eurocurrency Loans in the affected currency or currencies or,
in the case of Eurocurrency Loans in U.S. Dollars, to convert Base Rate Loans to
Eurocurrency Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the LIBOR component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBOR component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, if such Loans are
denominated in U.S. Dollars, convert all such Eurocurrency Loans of such Lender
to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans, and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon LIBOR, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the LIBOR component thereof until
the Administrative Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
LIBOR. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount of Loans so prepaid or converted.

Section 7.03. Inability to Determine Rates.

If in connection with any request for a Eurocurrency Loan or a conversion to or
continuation thereof (a) the Administrative Agent determines that (i) deposits
(whether in U.S. Dollars or Euros) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Loan, or (ii) adequate and reasonable
means do not exist for determining LIBOR for any requested Interest

 

75



--------------------------------------------------------------------------------

Period with respect to a proposed Eurocurrency Loan or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause (a)(i)
above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason LIBOR for any requested Interest Period
with respect to a proposed Eurocurrency Loan (whether in U.S. Dollars or Euros)
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Loans or Interest Periods)
and (y) in the event of a determination described in the preceding sentence with
respect to the LIBOR component of the Base Rate, the utilization of the LIBOR
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Company (on behalf of the relevant
Borrowers) may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Loans in the affected currency or currencies or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Company and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section,
(2) the Required Lenders notify the Administrative Agent and the Company that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.

Section 7.04. Increased Costs; Reserves On Eurocurrency Loans. (a) Increased
Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 7.04(e), other than as
set forth in clause (iii) below) or the L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans or Swing Line Loans denominated in Euros made by such Lender
or any Letter of Credit or participation therein;

 

76



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Loan
or Swing Line Loan denominated in Euros (or, in the case of any Change in Law
with respect to Taxes, any Loan), or of maintaining its obligation to make any
such Loan, or to increase the cost to such Lender or L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or L/C Issuer hereunder
(whether of principal, interest or any other amount), then, upon request of such
Lender or L/C Issuer, the Company will pay to such Lender or L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
L/C Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by L/C Issuer, to a level below that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy and liquidity) by an amount deemed
material by such Lender or L/C Issuer, then from time to time the Company will
pay to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. Each Lender will promptly notify the
Borrowers and the Administrative Agent of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Lender to compensation
pursuant to this Section and will designate a different Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. A certificate of a Lender or L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Company shall be conclusive absent manifest error.
The Company shall pay such Lender or L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 15 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation, provided that the

 

77



--------------------------------------------------------------------------------

Company shall not be required to compensate a Lender or L/C Issuer pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 90 days prior to the date that such Lender or L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Loan and each Swing Line Loan
denominated in Euros equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Loans or Swing Line Loans denominated in Euros, such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 15 days prior to the relevant interest payment date, such
additional interest or costs shall be due and payable 15 days from receipt of
such notice.

(f) Notwithstanding any other provision of this Agreement, no Lender or L/C
Issuer shall demand compensation pursuant to this Section 7.04 if it shall not
at the time be the general policy or practice of such Lender or L/C Issuer to
demand such compensation in similar circumstances.

Section 7.05. Mitigation Obligations. If any Lender requests compensation under
Section 7.04, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 9.01, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(I) would eliminate or reduce amounts payable pursuant to Section 7.04 or
Section 9.01, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment; provided, that such Lender or such L/C Issuer is
generally seeking compensation from similarly situated borrowers under similar
credit facilities (to the extent such Lender or such L/C Issuer has the right
under such similar credit facilities to do so).

 

78



--------------------------------------------------------------------------------

Section 7.06. Substitution of Lenders. Upon the receipt by the Company of (a) a
claim from any Lender for compensation under Section 2.03(a)(iii), Section 7.04
or Section 9.01 hereof, (b) notice by any Lender to the Company of any
illegality pursuant to Section 7.02 hereof or (c) in the event any Lender is a
Defaulting Lender (any such Lender referred to in clause (a), (b) or (c) above
being hereinafter referred to as an “Affected Lender”), the Company may, in
addition to any other rights the Company may have hereunder or under applicable
Law, require, at its expense, any such Affected Lender to assign, at par plus
accrued interest and fees, without recourse, all of its interest, rights, and
obligations hereunder (including all of its Commitments and the Loans and
participation interests in Letters of Credit and other amounts at any time owing
to it hereunder and the other Loan Documents) to a bank or other institutional
lender specified by the Company, provided that (i) such assignment shall not
conflict with or violate any Law, (ii) if the assignment is to a Person other
than a Lender, the Company shall have received the written consent of the
Administrative Agent, the Swing Line Lender and the L/C Issuers, which consents
shall not be unreasonably withheld or delayed, to such assignment, (iii) the
Company shall have paid to the Affected Lender all monies (together with amounts
due such Affected Lender under Section 7.01 hereof as if the Loans owing to it
were prepaid rather than assigned) other than principal owing to it hereunder,
(iv) the assignment is entered into in accordance with the other requirements of
Section 9.01 hereof and (v) the assignee shall have paid to the Affected Lender
the principal amount of all outstanding Loans made by such Affected Lender. If
at the time Investment Grade Status exists as to the Company, the Company may
elect to terminate this Agreement as to an Affected Lender (including any
Commitments, Loans and L/C Obligations that have been participated); provided
that (i) the Company notifies such Lender through the Administrative Agent of
such election at least three Business Days before the effective date of such
termination, (ii) the Borrower repays or prepays the principal amount of all
outstanding Loans made by such Lender plus any accrued but unpaid interest
thereon and the accrued but unpaid fees in respect of such Lender’s Commitment
hereunder plus all other amounts payable by such Borrower to such Lender
hereunder, not later than the effective date of such termination and (iii) if at
the effective date of such termination, any L/C Obligations or Swing Line Loans
are outstanding, the conditions specified in Section 2.04 would be satisfied
(after giving effect to such termination) as if the related Letters of Credit
issued or the related Swing Line Loans made on such date. Upon satisfaction of
the foregoing conditions, the Commitment of such Lender shall terminate on the
effective date specified in such notice, its participation in any outstanding
L/C Obligations or Swing Line Loans shall terminate on such effective date and
the participations of the other Lenders therein shall be redetermined as of such
date as if such Letters of Credit had been issued or such Swing Line Loans had
been made on such date.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.01. Appointment and Authority. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and L/C Issuers, and neither the Company nor
any other Loan Party shall

 

79



--------------------------------------------------------------------------------

have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

Section 8.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the terms “Lender” and “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 8.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.10 and 6.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or an L/C Issuer.

 

80



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal, or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 8.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

Section 8.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuers and
the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the

 

81



--------------------------------------------------------------------------------

consent of the Company (provided that during the existence of a Default, such
consent shall not be required), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Company
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuers directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article 8 and
Section 9.12 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and the Swing Line
Lender. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.02(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.02(c).

Section 8.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

82



--------------------------------------------------------------------------------

Section 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Syndication Agent, Documentation Agents,
Bookrunners or Arrangers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

Section 8.09. Release of Guarantors. The Lenders and L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Guarantor from its obligations under its Guaranty (a) if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder or
(b) upon request of the Company, so long as immediately after giving effect to
such release contemplated by this clause (b) (and, at the option of the Company,
any substantially simultaneous delivery to the Administrative Agent of one or
more additional Guaranties), the Company shall be in compliance with
Section 5.10, and the Administrative Agent hereby agrees to execute such
documents and take such actions as may be necessary or reasonably requested by
the Company to effect and evidence such release. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 8.09.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Taxes.

(a) Payments Free of Taxes; Obligations to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws require
the deduction or withholding of any Tax from any such payment by the
Administrative Agent or a Loan Party, then the Administrative Agent or such Loan
Party shall be entitled to make such deduction or withholding, upon the basis of
the information and documentation to be delivered pursuant to subsection (e)
below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) such Loan Party or
the Administrative Agent shall withhold or make such deductions as are
determined by such Loan Party or the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Loan Party or the Administrative Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 9.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

83



--------------------------------------------------------------------------------

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 9.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 15 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 9.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses (excluding any
Excluded Taxes) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.09(c) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all

 

84



--------------------------------------------------------------------------------

amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon reasonable request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 9.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
9.01(e)(ii)(A), (e)(ii)(B) and (e)(ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender; provided,
however, that the Lender shall not be entitled to any increased amounts under
Section 9.01(a) or to indemnification under Section 9.01(c)(i) if it fails to
complete, execute and submit such documentation on the basis of material
unreimbursed costs or expenses or material prejudice to the legal or commercial
position of the Lender unless it is the general policy or practice of the Lender
to do so in similar circumstances.

(ii) Without limiting the generality of the foregoing, with respect to the
Co-Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or successor form) certifying that such Lender is
exempt from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as

 

85



--------------------------------------------------------------------------------

shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (or successor form) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E (or successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI (or successor form);

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN- E (or successor form); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W 8IMY (or successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E (or any successor form), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W-9, and/or any successor form or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

86



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 9.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 9.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Loan Party under this Section 9.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes imposed with regard to such refunds) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

 

87



--------------------------------------------------------------------------------

(g) The Administrative Agent shall provide the Borrowers the following correct,
complete and duly executed documents, as applicable: an IRS Form W-9, IRS Form
W-8BEN or W-8BEN-E (or any successor form) establishing an exemption from U.S.
federal withholding Tax, or IRS Form W-8ECI (or any successor forms). The
Administrative Agent shall also provide any other documentation reasonably
requested by the Borrower from time to time as will permit any payments under
the Loan Documents to be made without withholding or at a reduced rate of
withholding (“Additional Documentation”), provided that the Administrative Agent
shall not be required to provide such Additional Documentation if in the
Administrative Agent’s reasonable judgment the completion, execution or
submission of such Additional Documentation would subject the Administrative
Agent to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of the Administrative Agent; provided, further,
that the Administrative Agent shall not be entitled to any increased amounts
under Section 9.01(a) or to indemnification under Section 9.01(c)(i) if it fails
to complete, execute and submit such documentation on the basis of material
unreimbursed costs or expenses or material prejudice to the legal or commercial
position of the Administrative Agent unless it is the general policy or practice
of the Administrative Agent to do so in similar circumstances. The
Administrative Agent agrees that if any form or certification it previously
delivered pursuant to this Section 9.01(g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower in writing of its legal inability to do so.

(h) Survival. Each party’s obligations under this Section 9.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

Section 9.02. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Administrative Agent or any Lender or on the part of the holder or holders
of any of the Obligations in the exercise of any power or right under any Loan
Document shall operate as a waiver thereof or as an acquiescence in any default,
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
The rights and remedies hereunder of the Administrative Agent, the Lenders and
of the holder or holders of any of the Obligations are cumulative to, and not
exclusive of, any rights or remedies which any of them would otherwise have.

Section 9.03. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Section 9.04. Survival of Representations. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the

 

88



--------------------------------------------------------------------------------

Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 9.05. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 7.01, 7.04, 9.04 and 9.12 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.

Section 9.06. Sharing of Payments. Each Lender under each Facility agrees with
each other Lender under such Facility that if such former Lender shall receive
any payment on account of principal or interest, whether by set off or
application of deposit balances or otherwise, on any of the Loans or the
participations in L/C Obligations under such Facility in excess of its ratable
share of payments on all such Obligations then outstanding to the Lenders under
such Facility, then such Lender shall purchase for cash at face value, but
without recourse, ratably from each of such other Lenders such amount of the
Loans or L/C Obligations, or participations or subparticipation, as applicable,
therein, held by each such other Lender (or interest therein) as shall be
necessary to cause such Lender to share such excess payment ratably with all
such other Lenders; provided, however, that if any such purchase is made by any
Lender, and if such excess payment or part thereof is thereafter recovered from
such purchasing Lender, the related purchases from the other Lenders shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest. For purposes of this Section,
(i) amounts recovered by the L/C Issuer in respect of L/C Borrowings in which
Lenders have made L/C Advances shall be treated as amounts owed to or recovered
by the L/C Issuer as a Lender hereunder and (ii) amounts recovered by the Swing
Line Lender in respect of Swing Line Loans shall be applied to such Swing Line
Loans (and, in accordance with Section 2.11(d), any funded participations
therein). The provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of any Loan Party pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender or as provided in
Section 2.08), (y) the application of Cash Collateral provided for in
Section 2.02, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Obligations or Swing Line Loans to any assignee or participant, other
than an assignment to the Company or any Subsidiary or Affiliate thereof (as to
which the provisions of this Section shall apply). The provisions of this
Section 9.06 shall cease to apply on and after the CAM Exchange Date, and any
payment thereafter received by any Lender (other than a payment received from
the Administrative Agent pursuant to Section 6.05) shall be remitted to the
Administrative Agent for application by it in accordance with Section 6.05.

Section 9.07. Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Company, the Administrative Agent, any L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 9.07; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

89



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or L/C Issuer
pursuant to Article 2 if such Lender or L/C Issuer, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Internet. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Company,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Company’s or the Administrative Agent’s transmission of
materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Company, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

90



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Company, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices) purportedly given by or
on behalf of the Company or any other Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Company or any other Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 9.08. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

Section 9.09. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

91



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than U.S. $5,000,000 or a larger multiple of U.S.
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 6.01(a),
(j) or (k) has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof;

 

92



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of each L/C Issuer and the Swing Line Lender (each such consent
not to be unreasonably withheld or delayed) shall be required for any
assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of U.S. $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(i) any Person that fails to represent that it is a Qualified Person, (ii) the
Company or any of the Company’s Affiliates or Subsidiaries, (iii) a natural
person or (iv) a Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 7.04 and 9.12 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. The assignee Lender shall, prior to the first date on which
interest or fees are payable hereunder for its account, deliver to the Borrowers
and the Administrative Agent any certification, forms or other documentation in
accordance with Section 9.01. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(c) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”), and shall promptly record in
the Register all assignments it receives in conformity with Section 9.09(a)
hereof. The entries in the Register shall be conclusive absent manifest error,
and the Borrowers, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

93



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any of Borrower, Administrative Agent, L/C Issuer or the Swing Line
Lender, sell participations to any Person (other than (i) a natural person,
(ii) the Company or any of the Company’s Affiliates or Subsidiaries or (iii) a
Person that fails to represent that it is a Qualified Person) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment or waiver described in the first proviso to Section 9.10 that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 7.01, 7.04 and 9.01 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 9.01(e) shall be delivered to the Lender who sells the
participation); provided that such Participant (A) agrees to be subject to the
provisions of Sections 7.05 and 7.06 as if it were an assignee under paragraph
(a) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 7.04 or 9.01, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 7.05 with respect to any Participant. To
the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 9.13 as though it were a Lender, provided that such
Participant agrees to be subject to Section 9.06 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement

 

94



--------------------------------------------------------------------------------

notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import or related to any document to be signed in
connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
Notices of Borrowing, Notices of Continuation/Conversion, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or any other Lender which is at the time an L/C Issuer assigns all of
its Commitment and Revolving Loans pursuant to subsection (b) above, it may,
(i) upon 30 days’ notice to the Company and the Lenders, resign as L/C Issuer
and/or (ii) in the case of Bank of America, upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation of the Swing
Line Lender, the Company shall be entitled to appoint from among the Lenders a
successor Swing Line Lender hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America as Swing Line Lender. If any Lender resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts). If Bank of America resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.11(c). Upon the appointment of a successor
Swing Line Lender, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Swing Line
Lender.

 

95



--------------------------------------------------------------------------------

Section 9.10. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Company, (b) the Required Lenders (or the
Administrative Agent with the signed written consent of the Required Lenders),
and (c) if the rights or duties of the Administrative Agent, any L/C Issuer or
the Swing Line Lender are affected thereby, the Administrative Agent, such L/C
Issuer and the Swing Line Lender, as the case may be; provided that:

(i) no amendment or waiver pursuant to this Section 9.10 shall (A) increase or
extend any Commitment of any Lender without the consent of such Lender,
(B) other than as permitted by Section 2.09 reduce the amount of, or postpone
the date for any scheduled payment of any principal of or interest on, any Loan
or L/C Borrowing or of any fee payable hereunder without the consent of each
Lender directly affected thereby, provided that each of the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, or (C) change the application of payments set forth in
Section 2.08 hereof, or change or waive any provision of Section 9.06 to the
extent it alters the pro rata nature of disbursements by or payments to the
Lenders, required by Section 9.06 without the consent of each Lender adversely
affected thereby; and

(ii) no amendment or waiver pursuant to this Section 9.10 shall, unless signed
by each Lender, (A) change the definition of Required Lenders, (B) change the
provisions of this Section 9.10 or (C) release either Borrower from its
Obligations under this Agreement.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

If any Lender (i) does not consent, by the date specified by the Borrowers, to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the consent of each Lender or each Lender adversely affected
thereby that has been approved by the Required Lenders, (ii) is a Terminating
Lender or (iii) is a Defaulting Lender, the Company may replace such
non-consenting Lender, Terminating Lender or Defaulting Lender in accordance
with Section 2.09 or Section 7.06; provided that, with respect to a replacement
pursuant to clause (i) above, such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Company to be made pursuant to
this paragraph).

 

96



--------------------------------------------------------------------------------

Section 9.11. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 9.12. Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Company shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (but limited, in the case of legal fees
and expenses, to the reasonable and properly documented fees, charges and
disbursements of one counsel for the Administrative Agent and the Arrangers
taken as a whole), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out of pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out of pocket expenses incurred by
the Administrative Agent, any Lender (other than a Defaulting Lender) or any L/C
Issuer in connection with the enforcement or protection of its rights (1) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (2) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses
(including, but limited in the case of legal fees and expenses, to the
reasonable and properly documented fees, charges and disbursements of one
counsel to the Indemnitees taken as a whole and, in the case of any conflict of
interest, one additional counsel to each group of affected Indemnitees similarly
situated taken as a whole), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Company or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property,
including leaseholds, owned or operated by the Company or any of its
Subsidiaries, or any Environmental Claim or liability under any Environmental
Law, in each case to the extent related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
of its Affiliates, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims,

 

97



--------------------------------------------------------------------------------

damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Company or any of its Affiliates against
an Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Company or such Affiliate has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. This Section 9.12(a) shall not apply with
respect to Taxes other than Taxes that represent losses, claims, damages,
liabilities and related expenses arising from any non-Tax claim, excluding Taxes
for which the Indemnitee has been indemnified under Section 9.01.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) or such L/C Issuer or the Swing Line Lender, in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.04(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, each Borrower and any Indemnitee shall not assert, and hereby
waives, any claim on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that nothing contained in this sentence
shall limit the Company’s indemnity and reimbursement obligations to the extent
such special, indirect, consequential or punitive damages are included in any
third party claim in connection with which such Indemnitee is entitled to
indemnification hereunder. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the bad faith, gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor; provided, however, that such Indemnitee
shall promptly refund such amount to the extent that there is a final judicial
or arbitral determination that such Indemnitee was not entitled to
indemnification rights with respect to such payment pursuant to the express
terms of this Section 9.12.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

98



--------------------------------------------------------------------------------

Section 9.13. Setoff. In addition to any rights now or hereafter granted under
applicable Law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender or any Affiliate of such Lender
is hereby authorized by the Company and each other Loan Party at any time or
from time to time, without notice to the Company or such other Loan Party or to
any other Person, any such notice being hereby expressly waived, to set off and
to appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts, and in whatever currency
denominated) and any other indebtedness at any time held or owing by that Lender
or an Affiliate of such Lender to or for the credit or the account of the
Company or such other Loan Party, whether or not matured, against and on account
of the Obligations of the Company or such other Loan Party to that Lender under
the Loan Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans and other amounts due hereunder shall
have become due and payable pursuant to Article 6 and although said obligations
and liabilities, or any of them, may be contingent or unmatured; provided, that
in the event that any Defaulting Lender shall exercise any such right of set
off, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.14 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees to promptly notify the
Borrowers and the Administrative Agent after any such setoff and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

Section 9.14. Payments Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and L/C Issuer severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent,

 

99



--------------------------------------------------------------------------------

plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. The obligations of the Lenders and the L/C Issuers under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 9.15. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, provided that the Company is given written notice prior
to any such disclosure to the extent not legally prohibited so that the Company
may seek a protective order or other appropriate remedy, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap, derivative or credit insurance transaction relating to
the Company and its obligations, (g) with the consent of the Company, (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company or a Subsidiary or
(i) to any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder, the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

Section 9.16. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

 

100



--------------------------------------------------------------------------------

Section 9.17. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of Law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of Law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.
Without limiting the foregoing provisions of this Section 9.17, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, any L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 9.18. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents.

Section 9.19. USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. Each
Loan Party shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, and the Borrowers confirm that
they are acting on their own account and not on behalf of a third party.

Section 9.20. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in U.S. Dollars or Euros (the “Required Currency”) into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the Required
Currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the Required Currency be discharged only to the
extent that on the Business Day following receipt by the Administrative Agent of
any sum adjudged to be so due in the Judgment Currency the Administrative Agent
may in accordance with normal banking procedures purchase the Required Currency
with the Judgment Currency. If the amount of the Required Currency so purchased
is less than the sum originally due to the Administrative Agent from a Borrower
in the Required Currency, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was

 

101



--------------------------------------------------------------------------------

owing against such loss. If the amount of the Required Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent or such other Person agrees to return the
amount of any excess (net of any other unpaid amounts owed by the Loan Parties
under the Loan Documents) to the Company (or to any other Person who may be
entitled thereto under applicable Law).

Section 9.21. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.07(a). NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

102



--------------------------------------------------------------------------------

Section 9.22. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.23. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees that: (a) (i) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, the Arrangers and the Lenders are arm’s-length commercial transactions
between the Company and its Subsidiaries, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders on the other hand, (ii) such
Loan Party has consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate, and (iii) such Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) each
of the Administrative Agent, the Arrangers and the Lenders has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Company or any of its Subsidiaries, or any other Person and
(ii) neither the Administrative Agent, the Arrangers nor the Lenders have any
obligation to the Company or any of its Subsidiaries with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and its Subsidiaries, and none of the Administrative Agent, the
Arrangers nor the Lenders have any obligation to disclose any of such interests
to the Company or its Subsidiaries. To the fullest extent permitted by Law, each
Loan Party hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

Section 9.24. Qualified Person. Each Lender listed on the signature pages
hereof, by the execution and delivery of this Agreement, represents and warrants
to the Borrowers that it is a Qualified Person.

Section 9.25. Agent for Services Of Process. The Company agrees that promptly
following request by the Administrative Agent it will appoint and maintain an
agent reasonably satisfactory to the Administrative Agent to receive service of
process in New York City.

 

103



--------------------------------------------------------------------------------

ARTICLE 10

COMPANY GUARANTY

Section 10.01. The Guaranty. The Company hereby unconditionally and absolutely
guarantees the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest on each Loan made to
the Co-Borrower pursuant to this Agreement, and the full and punctual payment of
all other amounts payable by the Co-Borrower under this Agreement. Upon failure
by the Co-Borrower to pay punctually any such amount, the Company shall
forthwith on demand pay the amount not so paid at the place and in the manner
specified in this Agreement. The Company agrees that this guaranty is a
continuing guaranty of payment and performance and not of collection.

Section 10.02. Guaranty Unconditional. The obligations of the Company hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Co-Borrower under any Loan Document, by operation of
law or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
Note;

(c) any change in the corporate existence, structure or ownership of the
Co-Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Co-Borrower or its assets or any resulting release or
discharge of any obligation of the Co-Borrower contained in any Loan Document;

(d) the existence of any claim, set off or other rights which the Company may
have at any time against the Co-Borrower, the Administrative Agent, any Lender
or any other Person, whether in connection herewith or any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(e) any invalidity or unenforceability relating to or against the Co-Borrower
for any reason of any Loan Document, or any provision of applicable law or
regulation purporting to prohibit the payment by the Co-Borrower of the
principal of or interest on any Loan or any other amount payable by it under
this Agreement; or

(f) any other act or omission to act or delay of any kind by the Co-Borrower,
the Administrative Agent, any Lender or any other Person or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of or defense to the Company’s
obligations hereunder.

Section 10.03. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. The Company’s obligations hereunder shall remain in full force
and effect until the Commitments shall have terminated and the principal of and
interest on the Loans, the L/C Obligations and all other amounts payable by the
Company and the Co-Borrower under this Agreement shall have been paid in full.
If at any time any payment of the principal of or interest on any Loan or any
other amount payable by the Co-Borrower under this Agreement is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of

 

104



--------------------------------------------------------------------------------

the Co-Borrower or otherwise, the Company’s obligations hereunder with respect
to such payment shall be reinstated at such time as though such payment had been
due but not made at such time.

Section 10.04. Waiver by the Company. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against the Co-Borrower or any other Person.

Section 10.05. Subrogation. Upon making any payment with respect to the
Co-Borrower hereunder, the Company shall be subrogated to the rights of the
payee against the Co-Borrower with respect to such payment; provided that the
Company shall not enforce any payment by way of subrogation unless all amounts
of principal of and interest on the Loans to the Co-Borrower and all other
amounts payable by the Co-Borrower under this Agreement have been paid in full.

Section 10.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Co-Borrower under this Agreement or its Notes is
stayed upon insolvency, bankruptcy or reorganization of the Co-Borrower, all
such amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Company hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

[Signature Pages Follow]

 

105



--------------------------------------------------------------------------------

This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.

 

LYONDELLBASELL INDUSTRIES N.V., as the Company By:  

/s/ Lawrence Somma

Name:   Lawrence Somma Title:   Attorney LYB AMERICAS FINANCE COMPANY, as the
Co-Borrower By:  

/s/ Lawrence Somma

Name:   Lawrence Somma Title:   Vice President and Treasurer

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Liliana Claar

Name:   Liliana Claar Title:   Vice President

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender, as L/C Issuer, and as Swing Line

Lender

By:  

/s/ Darren Bielawski

Name:   Darren Bielawski Title:   Vice President

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC., as Syndication Agent By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender and as L/C Issuer By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ David Jaffe

Name:   David Jaffe Title:   Vice President

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Alain Daoust

Name:   Alain Daoust Title:   Authorized signatory By:  

/s/ Tyler R. Smith

Name:   Tyler R. Smith Title:   Authorized signatory

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ David A. Mandell

Name:   David A. Mandell Title:   Managing Director

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Gitanjali Pundir

Name:   Gitanjali Pundir Title:   Vice President

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Nathan R. Rantala

Name:   Nathan R. Rantala Title:   Director

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Vanessa A. Kurbatsiy

Name:   Vanessa A. Kurbatsiy Title:   Vice President

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Authorized Signatory

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ John Frazell

Name:   John Frazell Title:   Director

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ James D. Weinstein

Name:   James D. Weinstein Title:   Managing Director

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ John Berry

Name:   John Berry Title:   Vice President

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., as a Lender

By:  

/s/ Mark S. Campbell

Name:   Mark S. Campbell Title:   Authorized Signatory

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Dan Clubb

Name:   Dan Clubb Title:   Vice President

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ William M. Feathers

Name:   William M. Feathers Title:   Vice President

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ING BANK N.V., as a Lender By:  

/s/ J. C. Stubenitsky

Name:   J.C. Stubenitsky By:  

/s/ R.P. Boon

Name:   R.P. Boon Title:   Director

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

UNICREDIT LUXEMBOURG S.A., as a Lender By:  

/s/ Robert Reidenbach

Name:   Robert Reidenbach By:  

/s/ Brigitte Reichert

Name:   Brigitte Reichert

 

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

SWING LINE LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 5, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”, the terms therein being used herein as therein defined),
among LYONDELLBASELL INDUSTRIES N.V., a naamloze vennootschap (a public limited
liability company) formed under the laws of The Netherlands (the “Company”), LYB
AMERICAS FINANCE COMPANY, a Delaware corporation (the “Co-Borrower”), the
various institutions from time to time party thereto as Lenders, BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
DEUTSCHE BANK SECURITIES INC., as Syndication Agent, DEUTSCHE BANK AG NEW YORK
BRANCH, as L/C Issuer, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and DEUTSCHE BANK SECURITIES INC., as Joint Lead Arrangers and Joint
Bookrunners.

The undersigned hereby requests a Swing Line Loan:

1. The Borrower is [the Company] [the Co-Borrower].

2. The Business Day of the proposed Borrowing is             , 20    .

3. The aggregate amount and currency of the proposed Borrowing is
                    .

Each of the conditions specified in Section 3.02(a) and (b) of the Credit
Agreement shall be satisfied on and as of the date of such Borrowing of Swing
Line Loan requested hereby.

 

[NAME OF BORROWER] By:  

 

Name:   Title:  

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF BORROWING

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent for the Lenders parties to
the Amended and Restated Credit Agreement, dated as of June 5, 2014 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among LYONDELLBASELL INDUSTRIES N.V., a naamloze vennootschap (a
public limited liability company) formed under the laws of The Netherlands (the
“Company”), LYB AMERICAS FINANCE COMPANY, a Delaware corporation (the
“Co-Borrower”), the various institutions from time to time party thereto as
Lenders, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, DEUTSCHE BANK SECURITIES INC., as Syndication Agent, DEUTSCHE BANK
AG NEW YORK BRANCH, as L/C Issuer, and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and DEUTSCHE BANK SECURITIES INC., as Joint Lead Arrangers and
Joint Bookrunners.

Ladies and Gentlemen:

The undersigned refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you irrevocable notice,
pursuant to Section 2.04 of the Credit Agreement, of the Borrowing specified
below:

1. The Borrower is [the Company] [the Co-Borrower].

2. The Business Day of the proposed Borrowing is             , 20    .

3. The aggregate amount and currency of the proposed Borrowing is
                    .

4. The Borrowing is to be comprised of                     .

[Specify the Class (i.e. EUR/USD Revolving Loans) and type of Loans to comprise
such Borrowing.]

5. If applicable: The duration of the Interest Period for the Eurocurrency Loans
included in the Borrowing shall be          month(s).

 

B-1



--------------------------------------------------------------------------------

Each of the conditions specified in Section 3.02(a) and (b) of the Credit
Agreement shall be satisfied on and as of the date of the Borrowing requested
hereby. [The Borrowing requested herein complies with the requirements of clause
(4) of the first proviso to the first sentence of Section 2.01(a) of the Credit
Agreement.]1

 

[NAME OF BORROWER] By:  

 

  Name:     Title:  

 

1  Use only if applicable.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF CONTINUATION/CONVERSION

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent for the Lenders parties to
the Amended and Restated Credit Agreement, dated as of June 5, 2014 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among LYONDELLBASELL INDUSTRIES N.V., a naamloze vennootschap (a
public limited liability company) formed under the laws of The Netherlands (the
“Company”), LYB AMERICAS FINANCE COMPANY, a Delaware corporation (the
“Co-Borrower”), the various institutions from time to time party thereto as
Lenders, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, DEUTSCHE BANK SECURITIES INC., as Syndication Agent, DEUTSCHE BANK
AG NEW YORK BRANCH, as L/C Issuer, and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and DEUTSCHE BANK SECURITIES INC., as Joint Lead Arrangers and
Joint Bookrunners.

Ladies and Gentlemen:

The undersigned refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you irrevocable notice,
pursuant to Section 2.04 of the Credit Agreement, of the conversion/continuation
of the [EUR] [USD] Revolving Loans specified herein, that:

1. The Borrower is [the Company] [the Co-Borrower].

2. The Business Day of the proposed [conversion] [continuation] is             ,
20    .

3. The aggregate amount and currency of the [EUR] [USD] Revolving Loans to be
converted/continued is                     .

4. The [EUR] [USD] Revolving Loans are to be converted into/continued as
                    .

[Specify the Class (i.e. EUR/USD Revolving Loans) and type of Loans to comprise
such Borrowing.]

5. If applicable: The duration of the Interest Period for the Eurocurrency Loans
included in the Borrowing shall be             month(s).

IN WITNESS WHEREOF, the undersigned has caused this Notice of
Continuation/Conversion to be executed and delivered as of the date first above
written.

 

[NAME OF BORROWER] By:  

 

  Name:     Title:  

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D-1

REVOLVING NOTE

Date:             ,         

For Value Received, the undersigned (the “Borrower”), hereby promises to pay to
the order of                      (the “Lender”) on the Termination Date of the
hereinafter defined Credit Agreement, at the Administrative Agent’s Office (or
in the case of Eurocurrency Loans denominated in Euros, at such account with
such financial institution as the Administrative Agent has previously notified
the Borrower) in the currency of such Revolving Loan in accordance with
Section 2.08 of the Credit Agreement, in Same Day Funds, the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to the Credit Agreement, together with interest on the unpaid principal
amount of each Revolving Loan from time to time outstanding hereunder at the
rates, and payable in the manner and on the dates, specified in the Credit
Agreement, the provisions of which are incorporated by reference in this
Revolving Note.

This Revolving Note is one of the Revolving Notes referred to in the Amended and
Restated Credit Agreement, dated as of June 5, 2014 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), among
LYONDELLBASELL INDUSTRIES N.V., a naamloze vennootschap (a public limited
liability company) formed under the laws of The Netherlands, LYB AMERICAS
FINANCE COMPANY, a Delaware corporation, the various institutions from time to
time party thereto as Lenders, BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, DEUTSCHE BANK SECURITIES INC., as Syndication
Agent, DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Issuer, and MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED and DEUTSCHE BANK SECURITIES INC., as Joint
Lead Arrangers and Joint Bookrunners, and this Revolving Note and the holder
hereof are entitled to all the benefits referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Revolving Note, except terms otherwise defined herein, shall have
the same meaning as in the Credit Agreement. This Revolving Note shall be
governed by and construed in accordance with the internal laws of the State of
New York. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS REVOLVING NOTE, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. THE BORROWER
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

 

D-1-1



--------------------------------------------------------------------------------

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and upon the occurrence and continuation of one or more Events of
Default, this Revolving Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

This Revolving Note is issued under and subject to the terms of the Credit
Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

[NAME OF BORROWER] By:  

 

  Name:     Title:  

 

D-1-2



--------------------------------------------------------------------------------

REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan
Made    Amount of
Loan
Made    End of
Interest
Period    Amount of
Principal
or Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By                                                                        
                 

 

D-1-3



--------------------------------------------------------------------------------

EXHIBIT D-2

SWING NOTE

Date:             ,         

For Value Received, the undersigned (the “Borrower”), hereby promises to pay to
the order of Bank of America, N.A. (the “Lender”) on the Termination Date of the
hereinafter defined Credit Agreement, at the office of the Swing Line Lender
notified to the Borrower from time to time, in Same Day Funds, the aggregate
unpaid principal amount of all Swing Line Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, together with interest on the unpaid
principal amount of each Swing Line Loan from time to time outstanding hereunder
at the rates, and payable in the manner and on the dates, specified in the
Credit Agreement the provisions of which are incorporated by reference in this
Swing Note.

This Swing Note is the Swing Note referred to in the Amended and Restated Credit
Agreement, dated as of June 5, 2014 (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”), among LYONDELLBASELL INDUSTRIES
N.V., a naamloze vennootschap (a public limited liability company) formed under
the laws of The Netherlands, LYB AMERICAS FINANCE COMPANY, a Delaware
corporation, the various institutions from time to time party thereto as
Lenders, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, DEUTSCHE BANK SECURITIES INC., as Syndication Agent, DEUTSCHE BANK
AG NEW YORK BRANCH, as L/C Issuer, and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and DEUTSCHE BANK SECURITIES INC., as Joint Lead Arrangers and
Joint Bookrunners, and this Swing Note and the holder hereof are entitled to all
the benefits referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof. All defined terms used in this Swing Note, except
terms otherwise defined herein, shall have the same meaning as in the Credit
Agreement. This Swing Note shall be governed by and construed in accordance with
the internal laws of the State of New York. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS SWING NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. THE BORROWER AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and upon the occurrence and continuation of one or more Events of
Default, this Swing Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

D-2-1



--------------------------------------------------------------------------------

This Swing Note is issued under and subject to the terms of the Credit
Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

[NAME OF BORROWER] By:  

 

  Name:     Title:  

 

D-2-2



--------------------------------------------------------------------------------

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan
Made    Amount of
Loan
Made    End of
Interest
Period    Amount of
Principal
or Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By                                                                        
                 

 

D-2-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF EXTENSION OF TERMINATION DATE REQUEST

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
June 5, 2014 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”, the terms therein being used herein as therein defined),
among LYONDELLBASELL INDUSTRIES N.V., a naamloze vennootschap (a public limited
liability company) formed under the laws of The Netherlands (the “Company”), LYB
AMERICAS FINANCE COMPANY, a Delaware corporation, the various institutions from
time to time party to this Agreement as Lenders, BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, DEUTSCHE BANK SECURITIES
INC., as Syndication Agent, DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Issuer, and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and DEUTSCHE BANK SECURITIES
INC., as Joint Lead Arrangers and Joint Bookrunners.

The Company hereby certifies that as of the date hereof no Event of Default has
occurred and is continuing.

This is an Extension of Termination Date Request pursuant to Section 2.09 of the
Credit Agreement requesting an extension of the Existing Termination Date to
[INSERT REQUESTED TERMINATION DATE]. Please transmit a copy of this Extension of
Termination Date Request to each of the Lenders.

 

LYONDELLBASELL INDUSTRIES N.V.,
as the Company

By:  

 

  Name:     Title:  

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

2  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4  Select as appropriate.

5  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

F-1



--------------------------------------------------------------------------------

1.    Assignor[s]:   

 

        

 

   2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender] 3.    Administrative Agent: Bank of America, N.A., as the administrative
agent under the Credit Agreement 4.    Credit Agreement: Amended and Restated
Credit Agreement, dated as of June 5, 2014 (as extended, renewed, amended or
restated from time to time), among LYONDELLBASELL INDUSTRIES N.V., a naamloze
vennootschap (a public limited liability company) formed under the laws of The
Netherlands (the “Company”), LYB AMERICAS FINANCE COMPANY, a Delaware
corporation, the various institutions from time to time party thereto as
Lenders, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, DEUTSCHE BANK SECURITIES INC., as Syndication Agent, DEUTSCHE BANK
AG NEW YORK BRANCH, as L/C Issuer, and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and DEUTSCHE BANK SECURITIES INC., as Joint Lead Arrangers and
Joint Bookrunners. 5.    Assigned Interest:

 

Assignor[s]6

   Assignee[s]7    Facility
Assigned8    Aggregate
Amount of
Commitment/
Loans
for all
Lenders9    Amount of
Commitment/
Loans
Assigned    Percentage
Assigned of
Commitment/
Loans10    Notation
Made
By                                                                              
           

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “EUR
Commitment”, “USD Commitment”).

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

F-2



--------------------------------------------------------------------------------

[7. Trade Date:                     ]11

Effective Date:             , 20    

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] 12 [                    ] By:  

 

  Title:   ASSIGNEE[S] 13 [                    ] By:  

 

  Title:  

 

11  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

12  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

13  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

F-3



--------------------------------------------------------------------------------

[Consented to and] 14 Accepted:

[BANK OF AMERICA, N.A., as Administrative Agent]15

By:  

 

  Name:   Title: [Consented to:]

[LYONDELLBASELL INDUSTRIES N.V., as the Company]16

By:  

 

  Name:   Title:

BANK OF AMERICA, N.A., as L/C Issuer and Swing Line Lender

By:  

 

  Name:   Title:

DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Issuer

By:  

 

  Name:   Title:

 

14  To be added only if consent of the Administrative Agent is required under
Section 9.09 of the Credit Agreement.

15  To be added only if consent of the Administrative Agent is required under
Section 9.09 of the Credit Agreement.

16  To be added only if the consent of the Company is required under
Section 9.09 of the Credit Agreement.

 

F-4



--------------------------------------------------------------------------------

Annex 1 to

Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) this
assignment is being made in accordance with the Credit Agreement and all laws
and regulations applicable to the assignor and it is the legal and beneficial
owner of [the][[the relevant] Assigned Interest, (ii) [the][such] Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) this
assignment is being made in accordance with the Credit Agreement and all laws
and regulations applicable to the assignee and it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 9.09(b)(iii) and (v) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 9.09(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee and (viii) it is a Qualified Person; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it

 

F-5



--------------------------------------------------------------------------------

shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

F-6



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF GUARANTY

This Guaranty Agreement (as amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) dated as of June 5, 2014 by the
parties who have executed this Guaranty (such parties, along with any other
parties who execute and deliver to the Administrative Agent hereinafter
identified and defined an agreement in the form attached hereto as Exhibit A,
being herein referred to collectively as the “Guarantors” and individually as a
“Guarantor”, subject to Section 6 of this Guaranty). All capitalized terms used
in this Guaranty without definition shall have the same meaning herein as such
terms have in the Credit Agreement (defined below).

PRELIMINARY STATEMENTS

A. LYONDELLBASELL INDUSTRIES N.V., a naamloze vennootschap (a public limited
liability company) formed under the laws of The Netherlands (the “Company”), LYB
AMERICAS FINANCE COMPANY, a Delaware corporation (the “Co-Borrower” and,
together with the Company, the “Borrowers” and each, a “Borrower”), BANK OF
AMERICA, N.A., as administrative agent (the “Administrative Agent”), the
financial institutions from time to time party thereto (hereinafter referred to
collectively as the “Lenders” and individually as a “Lender”) and the other
parties thereto have entered into an Amended and Restated Credit Agreement,
dated as of June 5, 2014 (as the same may be further amended, restated,
supplemented or otherwise modified from time to time, including amendments and
restatements thereof in its entirety, being hereinafter referred to as the
“Credit Agreement”), pursuant to which the Lenders, the L/C Issuers and the
Swing Line Lender have agreed, subject to certain terms and conditions, to
extend credit and make certain other financial accommodations available to the
Borrowers (the Administrative Agent, the L/C Issuers, the Swing Line Lender and
the Lenders being hereinafter referred to collectively as the “Guaranteed
Creditors” and individually as a “Guaranteed Creditor”).

B. The Company owns, directly or indirectly, equity interests in each of the
Guarantors and the Company provides each of the Guarantors with financial,
management, administrative, and technical support which enables each such
Guarantor to conduct its businesses in an orderly and efficient manner in the
ordinary course.

C. Each Guarantor will benefit, directly or indirectly, from credit and other
financial accommodations extended by the Guaranteed Creditors to the Company and
its Subsidiaries.

NOW THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Guarantee.

(a) Each Guarantor hereby, jointly and severally, irrevocably and
unconditionally guarantees on a senior basis, as a primary obligor and not
merely as a surety, to each Guaranteed Creditor and its successors and permitted
assigns (i) the full and punctual payment when due, whether at maturity, by
acceleration, by redemption or otherwise, of all Obligations of the Borrowers
under the Loan Documents. Each Guarantor further agrees that the Obligations may
be extended or renewed, in whole or in part, without notice or further assent
from any Guarantor, and that each Guarantor shall remain bound under this
Guaranty notwithstanding any extension or renewal of any Obligation.

 

G-1



--------------------------------------------------------------------------------

(b) To the extent applicable, each Guarantor waives presentation to, demand of
payment from and protest to any Borrower of any of the Obligations and also
waives notice of protest for nonpayment. Each Guarantor waives notice of any
default under the Obligations. The obligations of each Guarantor hereunder shall
not be affected by (i) the failure of any Guaranteed Creditor to assert any
claim or demand or to enforce any right or remedy against any Borrower or any
other Person under the Loan Documents; (ii) any extension or renewal of the Loan
Documents; (iii) any rescission, waiver, amendment or modification of any of the
terms or provisions of any of the Loan Documents; (iv) the failure of any
Guaranteed Creditor to exercise any right or remedy against any other guarantor
of the Obligations; or (v) any change in the ownership of each Guarantor, except
as provided in Section 2(b) or Section 2(c). Each Guarantor hereby waives any
right to which it may be entitled to have its Obligations hereunder divided
among the Guarantors, such that such Guarantor’s obligations would be less than
the full amount claimed.

(c) Each Guarantor hereby waives any right to which it may be entitled to have
the assets of any Borrower first be used and depleted as payment of such
Borrower’s or such Guarantor’s obligations hereunder prior to any amounts being
claimed from or paid by such Guarantor hereunder. Each Guarantor hereby waives
any right to which it may be entitled to require that any Borrower be sued prior
to an action being initiated against such Guarantor.

(d) Each Guarantor further agrees that its Guarantee herein constitutes a
guarantee of payment, performance and compliance when due (and not a guarantee
of collection) and waives any right to require that any resort be had by any
Guaranteed Creditor to any security held for payment of the Obligations.

(e) The Guarantee of each Guarantor is, to the extent and in the manner set
forth in this Guaranty, the senior unsecured Obligations of the Guarantors,
equal in right of payment to all existing and future unsubordinated indebtedness
of the relevant Guarantor.

(f) Except as expressly set forth in Section 2 and Section 6, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense of setoff, counterclaim, recoupment or termination whatsoever or by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor herein shall not be discharged or impaired or otherwise affected
by the failure of any Guaranteed Creditor to assert any claim or demand or to
enforce any remedy under any of the Loan Documents, by any waiver or
modification of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the obligations, or by any other act or thing
or omission or delay to do any other act or thing which may or might in any
manner or to any extent vary the risk of any Guarantor or would otherwise
operate as a discharge of any Guarantor as a matter of law or equity, other than
payment in full of all the Obligations (other than any contingent reimbursement
or indemnification obligations for which no claim has been asserted as of the
relevant time of determination).

 

G-2



--------------------------------------------------------------------------------

(g) Each Guarantor agrees that its obligations hereunder shall remain in full
force and effect until released in accordance with Section 2(b). Each Guarantor
further agrees that its obligations herein shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
principal of or interest on any Obligation is rescinded or must otherwise be
restored by any Guaranteed Creditor upon the bankruptcy or reorganization of the
Company or otherwise.

(h) In furtherance of the foregoing and not in limitation of any other right
which any Guaranteed Creditor has at law or in equity against any Guarantor by
virtue hereof, upon the failure of a Borrower to pay the principal of or
interest on any Obligation when and as the same shall become due, whether at
maturity, by acceleration, by redemption or otherwise, or to perform or comply
with any other Obligation, each Guarantor hereby promises to and shall, upon
receipt of written demand by the Administrative Agent, forthwith pay, or cause
to be paid, in cash, to any Guaranteed Creditor an amount equal to the sum of
(i) the unpaid principal amount of such Obligations, (ii) accrued and unpaid
interest on such Obligations (but only to the extent not prohibited by
applicable law) and (iii) all other monetary obligations of any Borrower to the
Guaranteed Creditors.

(i) Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Guaranteed Creditors in respect of any
Obligations guaranteed hereby until payment in full of all Obligations (other
than any contingent reimbursement or indemnification obligations for which no
claim has been asserted as of the relevant time of determination). Each
Guarantor further agrees that, as between it, on the one hand, and the
Guaranteed Creditors, on the other hand, (i) the maturity of the Obligations
guaranteed hereby may be accelerated as provided in Article 6 of the Credit
Agreement for the purposes of the guarantees herein, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
Obligations guaranteed hereby, and (ii) in the event of any declaration of
acceleration of such Obligations as provided in Article 6 of the Credit
Agreement, such Obligations (whether or not due and payable) shall forthwith
become due and payable by the Borrowers for the purposes of this Guaranty.

(j) Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by any Guaranteed Creditor in
enforcing any rights under this Guaranty subject to the limitations contained in
the Credit Agreement.

(k) Upon request of the Administrative Agent, each Guarantor shall execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of the Credit
Agreement.

Section 2. Limitation on Liability.

(a) Any term or provision of this Guaranty to the contrary notwithstanding, the
maximum aggregate amount of the Obligations guaranteed hereunder by each
Guarantor shall not exceed the maximum amount that can be hereby guaranteed
without rendering this Guaranty, as it relates to such Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer or
similar laws affecting the rights of creditors generally.

 

G-3



--------------------------------------------------------------------------------

(b) The Obligations of any Guarantor under this Guaranty will be automatically
and unconditionally released and discharged and no further action by such
Guarantor, any Guaranteed Creditor or the Administrative Agent is required for
the release and discharge of such Guarantor’s obligations hereunder,
(A) pursuant to any event described in Section 8.09 of the Credit Agreement or
(B) upon termination of the Commitments and the principal of and interest on the
Obligations and all other amounts payable by the Company and the Co-Borrower
under the Credit Agreement have been paid in full (other than any contingent
reimbursement or indemnification obligations for which no claim has been
asserted as of the relevant time of determination); provided that if at any time
any payment of any Obligation as described in this clause (B) is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of a Loan Party or otherwise, the Guarantor’s obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.

(c) The Obligations of the Guarantors will be limited as necessary to recognize
certain defenses generally available to guarantors (including those that relate
to fraudulent conveyance or transfer, voidable preference, financial assistance,
corporate purpose, capital maintenance or similar laws, regulations or defenses
affecting the rights of creditors generally) or other considerations under
applicable law.

Section 3. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
successors and permitted assigns of the Guaranteed Creditors and, in the event
of any transfer or assignment of rights by any Guaranteed Creditor made in
accordance with the Credit Agreement, the rights and privileges conferred upon
that party in each of the Loan Documents shall automatically extend to and be
vested in such transferee or assignee, all subject to the terms and conditions
of the Credit Agreement.

Section 4. No Waiver. Neither a failure nor a delay on the part of the
Guaranteed Creditors in exercising any right, power or privilege under this
Guaranty shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise of any right, power or
privilege. The rights, remedies and benefits of the Guaranteed Creditors herein
expressly specified are cumulative and not exclusive of any other rights,
remedies or benefits which either may have under this Guaranty at law, in
equity, by statute or otherwise.

Section 5. Modification. No modification, amendment or waiver of any provision
of this Guaranty, nor the consent to any departure by any Guarantor therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Administrative Agent in accordance with the Credit Agreement, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on any Guarantor in any case
shall entitle any Guarantor to any other or further notice or demand in the
same, similar or other circumstances.

Section 6. Execution of Supplement to Guaranty Agreement. Additional
Subsidiaries may become Guarantors hereunder by executing and delivering to the
Administrative Agent an agreement substantially in the form of Exhibit A hereto.
Concurrently with the execution and delivery of such agreement, the Company
shall deliver to the Administrative Agent such evidence of corporate authority
and opinions of counsel with respect thereto as the Administrative Agent may
reasonably request.

 

G-4



--------------------------------------------------------------------------------

Section 7. Non-Impairment. The failure to endorse a guarantee on any Note shall
not affect or impair the validity thereof.

Section 8. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE OF NEW YORK (without regard to principles of
conflicts of laws). This Guaranty and every part thereof shall be effective upon
delivery to the Administrative Agent, without further act, condition or
acceptance by the Guaranteed Creditors. The Guarantors waive notice of the
Guaranteed Creditors’ acceptance hereof. This Guaranty may be executed in
counterparts and by different parties hereto on separate counterparts each of
which shall be an original, but all together to be one and the same instrument.

Section 9. Submission to Jurisdiction. Each Guarantor hereby submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in The City of New
York for purposes of all legal proceedings arising out of or relating to this
Guaranty, the other Loan Documents or the transactions contemplated hereby or
thereby. Each party to this Guaranty irrevocably and unconditionally waives any
right to assert, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, suit or proceeding, any claim that it is not
subject personally to the jurisdiction of such courts, the action, suit or
proceedings is brought in an inconvenient forum, that the venue of the action,
suit or proceeding is improper or that this Guaranty or the subject matter
hereof may not be enforced in or by such courts. Each party to this Guaranty
irrevocably and unconditionally submits to the jurisdiction of such courts in
any such action, suit or proceeding and agrees that all claims in respect of
such action, suit or proceeding may be heard and determined in such courts. Each
party to this Guaranty agrees that a final judgment in any such action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdictions by
suit on the judgment or in any other manner provided by law. EACH OF THE
GUARANTORS, THE ADMINISTRATIVE AGENT AND THE GUARANTEED CREDITORS HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 10. Notices. All notices or other communications to the Guarantor shall
be delivered to the Guarantor in care of the Company as provided in Section 9.07
of the Credit Agreement.

Section 11. Taxes. Any and all payments under this Guaranty by any Guarantor
shall be made free and clear of, and without deduction or withholding for, any
Taxes, all in accordance with the Credit Agreement.

[SIGNATURE PAGE TO FOLLOW]

 

G-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have caused this Guaranty to be executed and
delivered as of the date first above written.

 

GUARANTORS   [                    ]   By:  

 

    Name:     Title:

 

G-6



--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENT TO GUARANTY AGREEMENT

This Supplement to Guaranty Agreement (this “Agreement”) dated as of
[                    ] is made by [GUARANTOR] (the “New Guarantor”), a
subsidiary of LYONDELLBASELL INDUSTRIES N.V., a public company with limited
liability (naamloze vennootschap) in the country of the Netherlands (or its
successor) (the “Company”).

W I T N E S S E T H :

WHEREAS, certain subsidiaries of the Company have executed and delivered to the
Administrative Agent that certain Guaranty Agreement dated as of June 5, 2014
(such Guaranty Agreement, as the same may from time to time be modified or
amended, including supplements thereto which add or substitute parties as
Guarantors thereunder, being hereinafter referred to as the “Guaranty” pursuant
to which such parties (the “Existing Guarantors”)) have guaranteed to the
Guaranteed Creditors the full and prompt payment of, among other things, any and
all indebtedness, obligations and liabilities of the Company and the other
Borrower, arising under or relating to the Credit Agreement; and

WHEREAS, the Company provides the New Guarantor with substantial financial,
managerial, administrative and technical support and the New Guarantor will
directly and substantially benefit from credit and other financial
accommodations extended and to be extended by the Guaranteed Creditors to the
Borrowers;

NOW THEREFORE, and in consideration of advances made or to be made, or credit
accommodations given or to be given, to the Borrowers by the Guaranteed
Creditors from time to time, the New Guarantor hereby agrees as follows:

1. Defined Terms. As used in this Agreement, terms defined in the Guaranty or in
the preamble or recital hereto are used herein as therein defined, except that
the term “Guarantor” or “Guarantors” and any provision of the Guaranty providing
meaning to such term shall be deemed a reference to the Existing Guarantors and
the New Guarantor. The words “herein”, “hereof” and “hereby” and other words of
similar import used in this Agreement refer to this Agreement as a whole and not
to any particular section hereof.

2. Agreement to Guarantee. The New Guarantor hereby agrees, jointly and
severally with all Existing Guarantors, to unconditionally guarantee the
Borrowers’ Obligations under the Loan Documents on the terms and subject to the
conditions set forth in the Guaranty and to be bound by all applicable
provisions of the Credit Agreement and the Notes and to perform all of the
obligations and agreements of a Guarantor under the Guaranty.

3. Notices. All notices or other communications to the New Guarantor shall be
given as provided in Section 9.07 of the Credit Agreement.

 

G-7



--------------------------------------------------------------------------------

4. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

5. Counterparts. The parties may sign any number of copies of this Agreement.
Each signed copy shall be an original, but all of them together represent the
same agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

[NEW GUARANTOR] By:  

 

  Name:   Title:

 

Notice address for New Guarantor: c/o  

 

 

 

Attention:  

 

Telephone:  

 

Telecopy:  

 

 

G-8



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 5, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”), among LYONDELLBASELL INDUSTRIES N.V., a naamloze
vennootschap (a public limited liability company) formed under the laws of The
Netherlands, LYB AMERICAS FINANCE COMPANY, a Delaware corporation, the various
institutions from time to time party thereto as Lenders, BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer, DEUTSCHE BANK
SECURITIES INC., as Syndication Agent, DEUTSCHE BANK AG NEW YORK BRANCH, as L/C
Issuer, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and DEUTSCHE BANK
SECURITIES INC., as Joint Lead Arrangers and Joint Bookrunners. Pursuant to the
provisions of Section 9.01(e) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN, IRS Form W-8BEN-E
or any successor form. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             ,         

 

H-1-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 5, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”), among LYONDELLBASELL INDUSTRIES N.V., a naamloze
vennootschap (a public limited liability company) formed under the laws of The
Netherlands, LYB AMERICAS FINANCE COMPANY, a Delaware corporation, the various
institutions from time to time party thereto as Lenders, BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer, DEUTSCHE BANK
SECURITIES INC., as Syndication Agent, DEUTSCHE BANK AG NEW YORK BRANCH, as L/C
Issuer, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and DEUTSCHE BANK
SECURITIES INC., as Joint Lead Arrangers and Joint Bookrunners.

Pursuant to the provisions of Section 9.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN, IRS Form W-8BEN-E or any successor
form. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             ,         

 

H-2-1



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 5, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”), among LYONDELLBASELL INDUSTRIES N.V., a naamloze
vennootschap (a public limited liability company) formed under the laws of The
Netherlands, LYB AMERICAS FINANCE COMPANY, a Delaware corporation, the various
institutions from time to time party thereto as Lenders, BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer, DEUTSCHE BANK
SECURITIES INC., as Syndication Agent, DEUTSCHE BANK AG NEW YORK BRANCH, as L/C
Issuer, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and DEUTSCHE BANK
SECURITIES INC., as Joint Lead Arrangers and Joint Bookrunners.

Pursuant to the provisions of Section 9.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, IRS Form
W-8BEN-E or any successor form or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN, IRS Form W-8BEN-E or any successor form from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

H-3-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             ,         

 

H-3-2



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 5, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”), among LYONDELLBASELL INDUSTRIES N.V., a naamloze
vennootschap (a public limited liability company) formed under the laws of The
Netherlands, LYB AMERICAS FINANCE COMPANY, a Delaware corporation, the various
institutions from time to time party thereto as Lenders, BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer, DEUTSCHE BANK
SECURITIES INC., as Syndication Agent, DEUTSCHE BANK AG NEW YORK BRANCH, as L/C
Issuer, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and DEUTSCHE BANK
SECURITIES INC., as Joint Lead Arrangers and Joint Bookrunners.

Pursuant to the provisions of Section 9.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, IRS Form W-8BEN-E or any successor form or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

H-4-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             ,         

 

H-4-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF LETTERS OF CREDIT REPORT

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 5, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”, the terms therein being used herein as therein defined),
among LYONDELLBASELL INDUSTRIES N.V., a naamloze vennootschap (a public limited
liability company) formed under the laws of The Netherlands (the “Company”), LYB
AMERICAS FINANCE COMPANY, a Delaware corporation (the “Co-Borrower”), the
various institutions from time to time party thereto as Lenders, BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
DEUTSCHE BANK SECURITIES INC., as Syndication Agent, DEUTSCHE BANK AG NEW YORK
BRANCH, as L/C Issuer, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and DEUTSCHE BANK SECURITIES INC., as Joint Lead Arrangers and Joint
Bookrunners.

This report is being delivered pursuant to Section 2.02(k) of the Credit
Agreement. Set forth in the table below is a description of each Letter of
Credit issued by the undersigned and outstanding on the date hereof.

 

L/C No.

   Maximum Face
Amount    Current
Face
Amount    Beneficiary
Name    Issuance
Date    Expiry
Date    Auto
Renewal    Date of
Amendment    Amount of
Amendment                                                                     
                          

 

[APPLICABLE L/C ISSUER] By:  

 

Name:  

 

Title:  

 

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF CONSENT TO EXTEND EXPIRY DATE FOR LETTER OF CREDIT

This CONSENT TO EXTEND EXPIRY DATE FOR LETTER OF CREDIT (this “Consent”), dated
as of [                    ], is made with reference to the Amended and Restated
Credit Agreement dated as of June 5, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among
LYONDELLBASELL INDUSTRIES N.V., a naamloze vennootschap (a public limited
liability company) formed under the laws of The Netherlands (the “Company”), LYB
AMERICAS FINANCE COMPANY, a Delaware corporation (the “Co-Borrower” and,
together with the Company, the “Borrowers” and each, a “Borrower”), the various
institutions from time to time party to the Credit Agreement as Lenders, and
BANK OF AMERICA, N.A. (“Bank of America”), as Administrative Agent, Swing Line
Lender and an L/C Issuer.

The parties hereto agree as follows:

Section 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.

[Section 2. Limited Consent. At the request of the Company, the USD Lenders
party hereto hereby agree that the requirement specified in
Section 2.02(a)(ii)(A) of the Credit Agreement that the expiry date of any
Letter of Credit occur not more than twelve months after the date of issuance
thereof shall not apply to the issuance of the proposed Letters of Credit
described in the Company’s [            , 20    ] letter requesting this Consent
(the “Subject Letters of Credit”); provided that in no case may the expiry date
of any Subject Letter of Credit occur after the Letter of Credit Expiration Date
(except with the approval of all USD Lenders in accordance with
Section 2.02(a)(ii)(B) of the Credit Agreement). The consent granted pursuant to
this Section 2. shall be limited precisely as written, and shall not extend to
any other provision of the Credit Agreement or to the application of
Section 2.02(a)(ii)(A) to any Letter of Credit other than the Subject Letters of
Credit.]

—or—17

[Section 2. Limited Consent. At the request of the Company, all USD Lenders
hereby agree that the requirement specified in Section 2.02(a)(ii)(B) of the
Credit Agreement that the expiry date of any Letter of Credit not occur after
the Letter of Credit Expiration Date shall not apply to the issuance of the
proposed Letters of Credit described in the Company’s [            , 20    ]
letter requesting this Consent (the “Subject Letters of Credit”). The consent
granted pursuant to this Section 2. shall be limited precisely as written, and
shall not extend to any other provision of the Credit Agreement or to the
application of Section 2.02(a)(ii)(B) to any Letter of Credit other than the
Subject Letters of Credit.]

Section 3. Effectiveness. This Consent shall become effective on the first date
on which the Administrative Agent shall have received counterparts hereof signed
by the L/C Issuer with

 

17 

Select as appropriate.

 

J-1



--------------------------------------------------------------------------------

respect to the Subject Letters of Credit and by [USD Lenders comprising the USD
Required Lenders][all USD Lenders] (or, in the case of any party as to which an
executed counterpart shall not have been received, receipt by the Administrative
Agent in form satisfactory to it of telegraphic, telex or other written
confirmation from such party of execution of a counterpart hereof by such
party).

Section 4. Governing Law. This Consent shall be construed in accordance with and
governed by the laws of the State of New York.

Section 5. Miscellaneous. This Consent may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed signature page hereto by facsimile or electronic transmission (e.g.,
“pdf” or “tif”) shall be as effective as delivery of a manually executed
counterpart hereof.

[Remainder of page intentionally left blank]

 

J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

  Name:  

 

  Title:  

 

 

J-3



--------------------------------------------------------------------------------

[BANK OF AMERICA, N.A., as L/C Issuer   By:  

 

    Name:  

 

    Title:  

 

  ] [DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Issuer   By:  

 

    Name:  

 

    Title:  

 

  ] [                    , as L/C Issuer   By:  

 

    Name:  

 

    Title:  

 

  ]

 

J-4



--------------------------------------------------------------------------------

[USD [REQUIRED] LENDERS] By:  

 

  Name:  

 

  Title:  

 

 

J-5



--------------------------------------------------------------------------------

Schedule 1(a) – Commitments

 

Lender

   Amount      Percentage  

USD Commitment

     

Bank of America, N.A.

   $ 136,000,000         7.666290868 % 

Deutsche Bank AG New York Branch

   $ 136,000,000         7.666290868 % 

Citibank, N.A.

   $ 136,000,000         7.666290868 % 

Credit Suisse AG, Cayman Islands Branch

   $ 136,000,000         7.666290868 % 

HSBC Bank USA, National Association

   $ 136,000,000         7.666290868 % 

JPMorgan Chase Bank, N.A.

   $ 136,000,000         7.666290868 % 

Wells Fargo Bank, National Association

   $ 136,000,000         7.666290868 % 

Barclays Bank Plc

   $ 136,000,000         7.666290868 % 

Morgan Stanley Bank, N.A.

   $ 136,000,000         7.666290868 % 

Mizuho Bank, Ltd.

   $ 90,000,000         5.073280722 % 

The Bank of Nova Scotia

   $ 90,000,000         5.073280722 % 

Sumitomo Mitsui Banking Corporation

   $ 90,000,000         5.073280722 % 

PNC Bank, National Association

   $ 90,000,000         5.073280722 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 90,000,000         5.073280722 % 

Regions Bank

   $ 50,000,000         2.818489290 % 

The Bank of New York Mellon

   $ 50,000,000         2.818489290 %    

 

 

    

 

 

 

Total:

   $ 1,774,000,000         100.000000000 %    

 

 

    

 

 

 

EUR Commitment

     

ING Bank N.V.

   € 99,300,000         60.181818182 % 

UniCredit Luxembourg S.A.

   € 65,700,000         39.818181818 %    

 

 

    

 

 

 

Total:

   € 165,000,000         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 4.11 – Significant Subsidiaries

 

NAME OF ENTITY

  

JURISDICTION

   % OWNED  

LyondellBasell Subholdings B.V.

   The Netherlands      100 % 

Basell International Holdings B.V.

   The Netherlands      100 % 

Basell Germany Holdings GmbH

   Germany      100 % 

Basell Polyethylene SAS

   France      100 % 

LYB Finance Company B.V.

   The Netherlands      100 % 

LyondellBasell Finance Company

   Delaware, U.S.A.      100 % 

Lyondell Chemical Company

   Delaware, U.S.A.      100 % 

Equistar LP, LLC

   Delaware, U.S.A.      100 % 

Equistar Chemicals, LP

   Delaware, U.S.A.      100 % 

Lyondell Refining Company LLC

   Delaware, U.S.A.      100 % 

Lyondell Refining I LLC

   Delaware, U.S.A.      100 % 

Houston Refining LP

   Delaware, U.S.A.      100 % 

Lyondell Chemical Technology 1 Inc.

   Delaware, U.S.A.      100 % 



--------------------------------------------------------------------------------

Schedule 5.01 – Internet Website Address

http://www.lyondellbasell.com/InvestorRelations/



--------------------------------------------------------------------------------

Schedule 9.07 – Administrative Agent’s Office; Certain Addresses for Notices

 

COMPANY / BORROWERS: Company:    LyondellBasell Industries N.V. Attention:   
Treasury Operations Address:    Stationsplein 45, 3013 AK Rotterdam, The
Netherlands Telephone:    +31 10 713 6216 Facsimile:    +31 10 713 7912 E-Mail
Address:   

Frank.Vanes@LyondellBasell.com

Brian.Nettles@LyondellBasell.com

With Copy to:    Address:    1221 McKinney Street, Suite 300, Houston, Texas
77010 Attention:    Treasury Operations Telephone:    713-309-4513

Facsimile:

US Taxpayer ID:

  

713-309-7136

98-0646235

Co-Borrower:

Attention:

Address:

 

Telephone:

Facsimile:

E-Mail Address:

US Taxpayer ID:

  

LYB Americas Finance Company

Treasury Operations

1221 McKinney Street, Suite 300

Houston, TX 77010

713-309-4513

713-309-7136

Larry.Somma@lyondellbasell.com

45-4146236

ADMINISTRATIVE AGENT’S OFFICE: For payment and Requests for Credit Extensions:
Address:   

Bank of America, N.A.

TX1-492-14-14

901 Main Street, 14th floor

Dallas, TX 75202

Attention:    Charlotte A. Conn Telephone:    (972) 338-3803 Facsimile:    (214)
290-9653 E-Mail Address:    charlotte.a.conn@baml.com



--------------------------------------------------------------------------------

(for payments in U.S. Dollars)

Bank of America, N.A.

New York, NY

ABA: 026009593

Account: 1292000883

Attention: Corporate Credit Services

Reference: Lyondell

(for payments in Euros)

Beneficiary Bank – GCB #1207        Bank of America London

Swift Address: BOFAGB22

Account: 96272019

IBAN GB63BOFA16505096272019

Attention: Grand Cayman Unit #1207

Reference: LyondellBasell Industries NV

For all other notices: Address:   

Bank of America, N.A.

Agency Management

TX1-492-14-11

901 Main Street, 14th floor

Dallas, TX 75202

Attention:    Sheri Starbuck Telephone:    (214) 209-3758 Facsimile:    (214)
290-8392 E-Mail Address:    sheri.starbuck@baml.com L/C ISSUERS: Bank of
America, N.A., as L/C Issuer Address:   

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Telephone:    (800) 755-8743 Option 1 E-Mail Address:   
Scranton_standby_lc@bankofamerica.com Deutsche Bank AG New York Branch, as L/C
Issuer Address:   

Deutsche Bank AG New York Branch

Standby Letter of Credit Unit

60 Wall Street - NYC60-2220

New York, NY 10005

Attention:    Charles Ferris Telephone:    (212)-250-1214 Facsimile:   
(212)-797-0403 E-Mail Address:    charles.ferris@db.com



--------------------------------------------------------------------------------

USD SWING LINE

LENDER:

Address:   

Bank of America, N.A.

TX1-492-14-14

901 Main Street, 14th floor

Dallas, TX 75202

Attention:    Charlotte A. Conn Telephone:    (972) 338-3803 Facsimile:    (214)
290-9653 E-Mail Address:    Charlotte.a.conn@baml.com

EURO SWING LINE

LENDER:

Address:   

Bank of America, N.A.

26 Elmfield Road

Bromley, BR1 1LR, UK

Attention:    Adi Khambata / Kevin Gubb Telephone:    +44 208 695 3389
Facsimile:    +44 208 313 2140 E-Mail Address:   
Emea.6647Loanservice@bankofamerica.com